

Execution Version
























SCRIPPS ESCROW, INC.,
As Escrow Issuer,


THE E.W. SCRIPPS COMPANY,


AND


U.S. BANK NATIONAL ASSOCIATION,


As Trustee




INDENTURE


Dated as of July 26, 2019





--------------------------------------------------------------------------------



$500,000,000


5.875% SENIOR NOTES DUE 2027



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 
 
 
 
Page
 
 
ARTICLE I
 
 
 
 
 
 
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01.
 
Definitions
1
Section 1.02.
 
Other Definitions
29
Section 1.03.
 
Rules of Construction
30
 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
THE NOTES
 
Section 2.01.
 
Form and Dating
30
Section 2.02
 
Execution and Authentication
30
Section 2.03.
 
Registrar; Paying Agent; Depositary
30
Section 2.04.
 
Paying Agent to Hold Money in Trust
31
Section 2.05.
 
Holder Lists
31
Section 2.06.
 
Transfer and Exchange
31
Section 2.07.
 
Replacement Notes
32
Section 2.08
 
Outstanding Notes
32
Section 2.09.
 
Treasury Notes
32
Section 2.10.
 
Temporary Notes
32
Section 2.11.
 
Cancellation
33
Section 2.12.
 
Defaulted Interest
33
Section 2.13.
 
Record Date
33
Section 2.14.
 
CUSIP Number
33
Section 2.15.
 
Additional Notes
33
 
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
 
REDEMPTIONS AND OFFERS TO PURCHASE
 
Section 3.01.
 
Redemption Provisions
34
Section 3.02.
 
Notice to Trustee
35
Section 3.03.
 
Selection of Notes to Be Redeemed or Purchased
35
Section 3.04.
 
Notice of Redemption
36
Section 3.05.
 
Effect of Notice of Redemption
37
Section 3.06.
 
Deposit of Redemption Price
37
Section 3.07.
 
Notes Redeemed in Part
37
Section 3.08.
 
Special Mandatory Redemption
37
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
COVENANTS
 
Section 4.01.
 
Payment of Principal, Premium, and Interest
38
Section 4.02.
 
Reports
38
Section 4.03.
 
Compliance Certificate
39
Section 4.04.
 
Stay, Extension and Usury Laws
39
Section 4.05.
 
Limitation on Restricted Payments
40
Section 4.06.
 
Corporate Existence
43



i

--------------------------------------------------------------------------------




Section 4.07.
 
Limitation on Incurrence of Indebtedness
43
Section 4.08.
 
Limitation on Transactions with Affiliates
47
Section 4.09.
 
Limitation on Liens
48
Section 4.10.
 
Taxes
48
Section 4.11.
 
Limitation on Dividends and Other Payment Restrictions Affecting Subsidiaries
48
Section 4.12.
 
Maintenance of Office or Agency
49
Section 4.13.
 
Change of Control
49
Section 4.14.
 
Limitation on Asset Sales
50
Section 4.15.
 
Future Subsidiary Guarantors
52
Section 4.16.
 
Maintenance of Properties
53
Section 4.17.
 
Maintenance of Insurance
53
Section 4.18.
 
Limitation on Creation of Unrestricted Subsidiaries
53
Section 4.19.
 
Further Assurances
53
Section 4.20.
 
Suspension of Covenants
53
Section 4.21.
 
Escrow of Proceeds
54
Section 4.22.
 
Activities Prior to the Escrow Release
55
 
 
 
 
 
 
ARTICLE V
 
 
 
 
 
 
 
SUCCESSORS
 
Section 5.01.
 
Merger, Consolidation and Sale of Assets
56
Section 5.02.
 
Surviving Person Substituted
56
 
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
 
 
DEFAULTS AND REMEDIES
 
Section 6.01.
 
Events of Default
56
Section 6.02.
 
Acceleration
58
Section 6.03.
 
Other Remedies
58
Section 6.04.
 
Waiver of Past Defaults
58
Section 6.05.
 
Control by Majority of Holders
59
Section 6.06.
 
Limitation of Suits by Holders
59
Section 6.07.
 
Rights of Holders
59
Section 6.08.
 
Collection Suit by Trustee
59
Section 6.09.
 
Trustee May File Proofs of Claim
59
Section 6.10.
 
Priorities
60
Section 6.11.
 
Undertaking for Costs
60
 
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
 
 
TRUSTEE
 
Section 7.01.
 
Duties of Trustee
60
Section 7.02.
 
Rights of Trustee
61
Section 7.03.
 
Individual Rights of Trustee
62
Section 7.04.
 
Trustee's Disclaimer
62
Section 7.05.
 
Notice to Holders of Defaults and Events of Default
62
Section 7.06.
 
Reports
62
Section 7.07.
 
Compensation and Indemnity
62



ii

--------------------------------------------------------------------------------




Section 7.08.
 
Replacement of Trustee
63
Section 7.09.
 
Successor Trustee by Merger, Etc
64
Section 7.10.
 
Eligibility; Disqualification
64
Section 7.11.
 
Limitation of Liability
64
Section 7.12.
 
Escrow Authorization
64
 
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
 
 
DISCHARGE OF INDENTURE
 
Section 8.01.
 
Discharge of Liability on Notes; Defeasance
64
Section 8.02.
 
Conditions to Defeasance
65
Section 8.03.
 
Application of Trust Money
66
Section 8.04.
 
Repayment to Company
66
Section 8.05.
 
Indemnity for U.S. Government Obligations
66
Section 8.06.
 
Reinstatement
66
 
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
 
 
AMENDMENTS
 
Section 9.01.
 
Amendments and Supplements Permitted Without Consent of Holders
67
Section 9.02.
 
Amendments and Supplements Requiring Consent of Holders
67
Section 9.03.
 
[Reserved]
68
Section 9.04.
 
Revocation and Effect of Consents
68
Section 9.05.
 
Notation on or Exchange of Notes
69
Section 9.06.
 
Trustee Protected
69
 
 
 
 
 
 
ARTICLE X
 
 
 
 
 
 
 
LIMITED GUARANTEE
 
Section 10.01.
 
Guarantee of Scripps Escrow Guaranteed Obligations
69
Section 10.02.
 
Continuing Obligations
69
Section 10.03.
 
Waivers with Respect to Guaranteed Obligations
69
Section 10.04.
 
Information
71
Section 10.05.
 
Subrogation
71
Section 10.06.
 
Subordination
71
Section 10.07.
 
Assignment
71
Section 10.08.
 
Termination
71
 
 
 
 
 
 
ARTICLE XI
 
 
 
 
 
 
 
SUBSIDIARY GUARANTEES
 
Section 11.01.
 
Subsidiary Guarantees
71
Section 11.02.
 
Trustee to Include Paying Agents
73
Section 11.03.
 
Limits on Subsidiary Guarantees
73
Section 11.04.
 
Execution of Subsidiary Guarantee
73
Section 11.05.
 
Stay, Extension and Usury Laws
73
 
 
 
 
 
 
 
 
 
 
 
 



iii

--------------------------------------------------------------------------------




 
 
ARTICLE XII
 
 
 
 
 
 
 
MISCELLANEOUS
 
Section 12.01.
 
[Reserved]
74
Section 12.02.
 
Notices
74
Section 12.03.
 
[Reserved]
75
Section 12.04.
 
Certification and Opinion as to Conditions Precedent
75
Section 12.05.
 
Statements Required in Certificate or Opinion
75
Section 12.06.
 
Rules by Trustee and Agents
75
Section 12.07.
 
Legal Holidays
75
Section 12.08.
 
No Personal Liability of Directors, Officers, Employees and Stockholders
75
Section 12.09.
 
Counterparts
75
Section 12.10.
 
Initial Appointments, Compliance Certificates
75
Section 12.11.
 
GOVERNING LAW
76
Section 12.12.
 
No Adverse Interpretation of Other Agreements
76
Section 12.13.
 
Successors
76
Section 12.14.
 
Severability
76
Section 12.15.
 
Table of Contents, Headings, Etc
76
 
 
 
 
Appendix A
 
Provisions Relating to Initial Notes and Additional Notes
 
Exhibit A
 
Form of Initial Note
 
Exhibit B
 
[Reserved]
 
Exhibit C
 
Form of Supplemental Indenture to be Delivered by Subsequent Guarantors
 
Exhibit D
 
Form of Escrow Release Date Supplemental Indenture
 





iv

--------------------------------------------------------------------------------





THIS INDENTURE, dated as of July 26, 2019, is among Scripps Escrow Inc. (the
“Es- crow Issuer”), as issuer of the 5.875% Senior Notes due 2027 (the “Notes”),
The E.W. Scripps Company (“Scripps”) and U.S. Bank National Association, as
trustee (the “Trustee”) and, after the Escrow Release Date, the Subsidiary
Guarantors then party hereto. The Company (as such term is defined in Section
1.01 hereof), the Trustee and, for purposes of Articles X and XI only, Scripps,
agree as follows for the benefit of each other and for the equal and ratable
benefit of the holders of the Notes:


ARTICLE I


DEFINITIONS AND INCORPORATION BY REFERENCE




Section 1.01.    Definitions.


“2025 Notes” means the Company’s 5.125% Senior Notes due 2025 in an aggregate
out- standing principal amount as of the Issue Date of $400.0 million.


“2019 Acquisitions” means, collectively, the Nexstar Divestiture Acquisition,
the WHDT Acquisition, the Cordillera Acquisition and the Gray/Raycom
Acquisition.


“Acquired Debt” means, with respect to any specified Person, Indebtedness of any
other Person (the “Acquired Person”) existing at the time the Acquired Person
merges with or into, or becomes a Restricted Subsidiary of, such specified
Person, including Indebtedness incurred in connection with, or in contemplation
of, the Acquired Person merging with or into, or becoming a Restricted
Subsidiary of, such specified Person.


“Acquisition Debt” means Indebtedness the proceeds of which are utilized solely
to (x) acquire all or substantially all of the assets or a majority of the
Voting Stock of an existing television or radio broadcasting business franchise
or station or digital business or any related business used or useful in the
Company’s business (whether existing as a separate entity, subsidiary, division,
unit or otherwise) or (y) finance an LMA (including to repay or refinance
Indebtedness or other obligations incurred in connection with such acquisition
or LMA, as the case may be, and to pay related fees and expenses).


“Acquisitions” means, collectively, the 2019 Acquisitions and the Triton
Acquisition.


“Additional Note Board Resolutions” means resolutions duly adopted by the Board
of Directors of the Company and delivered to the Trustee in an Officers’
Certificate providing for the issuance of Additional Notes.


“Additional Note Supplemental Indenture” means a supplement to this Indenture
duly executed and delivered by the Company, each Subsidiary Guarantor and the
Trustee pursuant to Article IX providing for the issuance of Additional Notes.


“Additional Notes” means Notes (including any replacement Notes issued with
respect to the Additional Notes) issued in one or more transactions after the
Issue Date pursuant to Section 2.15, which have substantially identical terms as
Notes issued on the Issue Date, except that such Additional Notes may have
different CUSIP numbers, issuance dates and dates from which interest initially
accrues, as specified in the relevant Additional Note Board Resolutions or
Additional Note Supplemental Indenture entered into thereafter in accordance
with this Indenture.


“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.


For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,”


1

--------------------------------------------------------------------------------




“controlled by” and “under common control with”) of any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.


“Agent” means any Registrar, Paying Agent, or co-registrar.


“Applicable Procedures” means, with respect to any transfer or transaction
involving a Regulation S Global Note or beneficial interest therein, the rules
and procedures of the Depositary for such Global Note, Euroclear and
Clearstream, in each case to the extent applicable to such transaction and as in
effect from time to time.


“Asset Purchase Agreement” means the Asset Purchase Agreement dated as of March
20, 2019, by and among Scripps Media, Inc., a Delaware corporation, and Scripps
Broadcasting Holdings LLC, a Nevada limited liability company, for the purchase
of certain asserts from Nexstar Media Group, Inc., as the same may be amended
prior to the Escrow Release Date in accordance with Section 4.21(f)(i).


“Asset Sale” means (i) any sale, lease, conveyance or other disposition by the
Company or any Restricted Subsidiary of the Company of any assets (including by
way of a sale-and-leaseback, including any Spectrum Tender, or by operation or
as a result of an LLC Division, other than as set forth in clause (xxii) below)
other than in the ordinary course of business (provided that the sale, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company shall not be an “Asset Sale” but instead shall be governed by the
provisions of this Indenture described under Section 5.01) or (i) the issuance
or sale of Capital Stock of any Restricted Subsidiary of the Company, in each
case, whether in a single transaction or a series of related transactions, to
any Person (other than to the Company or a Restricted Subsidiary); provided that
the term “Asset Sale” shall not include any disposition or dispositions:


(i)in any transaction or series of related transactions of assets or property
having a fair market value of less than $50.0 million in the aggregate;


(ii)between or among the Company and its Restricted Subsidiaries (including
equity issuances);


(iii)
in a transaction constituting a Change of Control;



(iv)
of products, services or accounts receivable in the ordinary course of business;



(v)
of damaged, worn-out or obsolete assets;



(vi)
of cash or Cash Equivalents;



(vii)
constituting Restricted Payments or Permitted Investments;



(viii)
in connection with Permitted Liens;



(ix)
of receivables in connection with the compromise, settlement or collection

thereof;
(x)constituting the licensing or sub-licensing of intellectual property or other
general intangibles and licenses, sub-licenses, leases or subleases of other
property, in each case, in the ordinary course of business or consistent with
past practices;


(xi)in any foreclosure, condemnation or any similar action with respect to any
prop- erty or other assets;




2

--------------------------------------------------------------------------------




(xii)in any sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business or
consistent with past practice, or the conversion or exchange of accounts
receivable for notes receivable;


(xiii)
of any Capital Stock, Indebtedness or other securities of any Unrestricted
Subsidiary;



(xiv)of any Capital Stock of a Restricted Subsidiary pursuant to an agreement or
other obligation with or to a Person (other than the Company or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), made as part of such acquisition and in
each case comprising all or a portion of the consideration in respect of such
sale or acquisition;


(xv)of (A) property to the extent that such property is exchanged for credit
against the purchase of similar replacement property that is promptly purchased,
(B) property to the extent that the proceeds of such disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased) and (C) to the extent allowable under
Section 1031 of the Code, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;


(xvi)in any financing transaction with respect to property constructed,
acquired, re- placed, repaired or improved (including any reconstruction,
refurbishment, renovation and/or development of real property) by the Company or
any Restricted Subsidiary after the Issue Date, including sale and leaseback
transactions and asset securitizations, permitted by this Indenture;


(xvii)of Investments in joint ventures or similar entities to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
parties to such joint venture set forth in joint venture arrangements and
similar binding arrangements;


(xviii)constituting any surrender or waiver of contract rights or the
settlement, release or surrender of contract, tort or other claims of any kind;


(xix)
in the unwinding of any Hedging Obligations pursuant to its terms;



(xx)constituting any surrender or waiver of any contractual rights and the
settlement or waiver of any contractual or litigation claims, in each case in
the ordinary course of business;


(xxi)of Securitization Assets or Receivables Assets, or participations therein,
in connection with any Qualified Securitization Financing or Receivables
Facility;
(xxii)in any Spectrum Tender to the extent it involves a transaction for minimal
or no consideration or otherwise less than fair market value, undertaken
primarily to dispose of spectrum to comply with FCC ownership requirements
and/or to obtain FCC consent to a related transaction; provided that any such
Spectrum Tender shall not constitute a material portion of the Company’s
business and operations; and


(xxiii)of equipment, spectrum usage rights, broadcast licenses or related
assets, in each case in connection with any spectrum reallocation resulting from
the FCC’s incentive auction of TV broadcast spectrum pursuant to 47 U.S.C.
§1452(b)(4)(A).


“Associate” means (i) any Person engaged in a Similar Business of which the
Company or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
entered into by the Company or any Restricted Subsidiary of the Company.


“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding up,


3

--------------------------------------------------------------------------------




liquidation, reorganization or relief of debtors, or any amendment to,
succession to or change in any such law.


“Board of Directors” means the Company’s board of directors or any authorized
commit- tee of such board of directors.


“Business Day” means any day which is not a Legal Holiday.


“Capital Expenditures” means, for any period, on a consolidated basis for the
Company and its Restricted Subsidiaries, the aggregate of all expenditures made
by the Company or its Restricted Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset of the Company and its Restricted
Subsidiaries, including, without limitation, Capital Lease Obligations of the
Company and its Restricted Subsidiaries.


“Capital Lease Obligations” of any Person means the obligations to pay rent or
other amounts under a lease of (or other Indebtedness arrangements conveying the
right to use) real or personal property of such Person which are required to be
classified and accounted for as a capital lease on the balance sheet of such
Person in accordance with GAAP. The amount of such obligations shall be the
capitalized amount thereof in accordance with GAAP and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a penalty.


“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) corporate stock or other equity participations,
including partnership interests, whether general or limited, of such Person,
including any Preferred Stock.


“Cash Equivalents” means (i) marketable direct obligations issued or guaranteed
by the United States of America, or any governmental entity or agency or
political subdivision thereof (provided that the full faith and credit of the
United States of America is pledged in support thereof) maturing within one year
of the date of purchase; (ii) commercial paper issued by corporations, each of
which shall have a consolidated net worth of at least $500.0 million, maturing
within 180 days from the date of the original issue thereof, and rated “P-1” or
better by Moody’s Investors Service or “A-1” or better by Standard & Poor’s
Corporation or an equivalent rating or better by any other nationally recognized
securities rating agency; (iii) certificates of deposit issued or acceptances
accepted by or guaranteed by any bank or trust company organized under the laws
of the United States of America or any state thereof or the District of
Columbia, in each case having capital, surplus and undivided profits totaling
more than $500.0 million, maturing within one year of the date of purchase; and
(iv) any money market fund sponsored by a regis- tered broker-dealer or mutual
fund distributor (including the Trustee) that invests solely in the securities
specified in the foregoing clauses (i), (ii) or (iii).


“Cash Management Services” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.


“Change of Control” means the occurrence of any of the following events:


(i)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than the Permitted Holders, becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power represented by the
outstanding Voting Stock of the Company;


(ii)the Company merges with or into another Person or sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of its
assets to any Person, or any Per- son merges with or into the Company, in any
such event pursuant to a transaction in which the outstanding Voting


4

--------------------------------------------------------------------------------




Stock of the Company is converted into or exchanged for cash, securities or
other property, other than any such transaction where (x) the outstanding Voting
Stock of the Company is converted into or exchanged for Voting Stock (other than
Disqualified Stock) of the surviving or transferee corporation and (y)
immediately after such transaction no “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted
Holders, is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Ex- change Act), directly or indirectly, of more than 50% of the total
voting power represented by the outstanding Voting Stock of the surviving or
transferee corporation; or


(iii)
the Company is liquidated or dissolved or adopts a plan of liquidation.



Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control solely as a result of any Parent Entity or the Company
becoming a direct or indirect wholly-owned Subsidiary of a holding company if
(A) the direct or indirect holders of the Voting Stock of such holding company
immediately following that transaction are substantially the same as the holders
of the Voting Stock of the Company immediately prior to that transaction or (B)
immediately following that transaction no person (other than a holding company
satisfying the requirements of this sentence) other than the Permitted Holders
is the beneficial owner, directly or indirectly, of more than 50% of the Voting
Stock of such hold- ing company.


“Change of Control Repurchase Event” means the occurrence of both a Change of
Control and a Ratings Event.


“Comcast Retransmission Adjustment” means any adjustments, to the extent set
forth in an officers’ certificate delivered by the Company to the Trustee, to
contractual retransmission revenues net of network affiliation fees, giving pro
forma effect to all amendments to the Comcast retransmission agreement that were
effective as of March 22, 2019 as if they had been effective as of January 1,
2017.


“Clearstream” means Clearstream Banking, Societe Anonyme or any successor
securities clearing agency.
“Commission” means the Securities and Exchange Commission.


“Company” means (i) prior to the Escrow Release Date, the Escrow Issuer, and
(ii) after the Escrow Release Date, Scripps, unless and until a successor
replaces it in accordance with Article V and thereafter means such successor.


“Consolidated EBITDA” means, for the Company and its Restricted Subsidiaries on
a consolidated basis for any period, an amount equal to the sum of:


(i)Consolidated Net Income for such period plus


(ii)to the extent deducted in determining Consolidated Net Income for such
period and without duplication,


(A)Consolidated Interest Expense,


(B)
Consolidated Income Tax Expense,



(C)depreciation and amortization determined on a consolidated basis in
accordance with GAAP,


(D)all other noncash expenses and other non-cash charges recorded during such
period (other than any non-cash charge that represents an accrual or reserve for
potential cash charges in any future period or amortization of a prepaid cash
charge that was paid in a prior period),


5

--------------------------------------------------------------------------------






(E)fees, out of pocket costs and expenses incurred in connection with Permitted
Investments, dispositions, issuances of Indebtedness or Equity Interests and
Capital Expenditures permitted hereunder (whether or not successfully
consummated) and


(F)(1) unusual or nonrecurring cash charges and (2) charges or losses in- curred
in connection with any corporate restructuring or integration plan, plus


(iii)the amount of “run rate” cost savings and synergies projected by the
Company in good faith to be realized in connection with any Investment to the
extent permitted hereunder, committed to be taken or reasonably expected to be
taken during such period (which cost savings shall be added to Consolidated
EBITDA until fully realized and calculated on a pro forma basis as though such
cost savings and synergies had been realized on the first day of the relevant
pe- riod), net of the amount of actual benefits realized or expected to be
realized during such period from such actions; provided that a responsible
financial or accounting officer of the Company shall have certified to the
Trustee that (x) such cost savings and synergies are reasonably identifiable and
quantifiable, reasonably anticipated to be realizable and factually supportable
in the good faith judgment of the Company and (y) such actions have been taken
or are committed to be taken within or are reasonably expected to be taken
within 24 months after the end of the relevant period, plus


(iv)an amount equal to the Comcast Retransmission Adjustment; provided that the
Company shall have certified to the Trustee in an officers’ certificate that
such Comcast Retransmission Adjustment is reasonably identifiable and
quantifiable, reasonably anticipated to be received and factually supportable in
the good faith judgment of the Company; provided that the Comcast Retransmission
Adjustment (a) for the each of the fiscal quarters ended March 31, 2017, June
30, 2017, September 30, 2017 and December 31, 2017, shall be deemed to be
$14,400,000 and (b) for each of the fiscal quarters ended March 31, 2018, June
30, 2018, September 30, 2018 and December 31, 2018, shall be deemed to be
$14,300,000; minus


(v)to the extent included in determining Consolidated Net Income for such period
and without duplication, any non-cash gain attributable to the mark to market
movement in the valuation of Hedging Obligations or other derivative instruments
pursuant to FASB ASC 815.


“Consolidated Income Tax Expense” means, for the Company and its Restricted
Subsidiaries determined on a consolidated basis, for any period, income tax
expense or benefit determined in accordance with GAAP for such period.


“Consolidated Interest Expense” means, for the Company and its Restricted
Subsidiaries, for any period determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (i) interest expense and loan fees,
including capitalized and non-capitalized interest and the inter- est component
of Capital Lease Obligations (whether or not actually paid during such period)
and (ii) the net amount payable (minus the net amount receivable) under any
Hedging Obligations during such period (whether or not actually paid or received
during such period).


“Consolidated Net Income” means, for the Company and its Restricted Subsidiaries
for any period, the net income (or loss) of the Company and its Restricted
Subsidiaries for such period deter- mined on a consolidated basis in accordance
with GAAP consistently applied, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains or
losses attributable to write-ups or write-downs of assets, (iii) any income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of the Company or is merged into or consolidated with the Company or any
Restricted Subsidiary of the Company on the date that such Person’s assets are
acquired by the Company or any Restricted Subsidiary of the Company, (iv) the
net income of any Person that is not a Restricted Subsidiary in excess of the
amount of dividends and distributions received from such Per- son, (v) solely
for the purpose of determining the amount


6

--------------------------------------------------------------------------------




available for Restricted Payments under Section 4.05(a)(iii)(b) hereof, the net
income of any Restricted Subsidiary to the extent that the declaration of
dividends or similar distributions by that Restricted Subsidiary of that income
to the Company is not at the time permitted, directly or indirectly, by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, (vi) any impairment charges,
amortization of or immediate recognition of actuarial gains or losses, in each
case, only to the extent such items are non-cash in nature, on the Company’s or
its Restricted Subsidiaries’ defined benefit pension plans, (vii) any gains or
losses attributable to dispositions permitted hereunder and (viii) to the extent
reflected in the calculation of such net income (or loss), gains or losses
attributable to earn-outs or other contingent consideration arising in
connection with any acquisition permitted hereunder (including payments required
to be made under earnouts to which a seller becomes entitled).


“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets (less applicable reserves and other properly deductible items)
of the Company and the Restricted Subsidiaries (including the value of any
broadcast licensing agreements) reflected on the most recent consolidated
balance sheet of the Company and the Restricted Subsidiaries as at the end of
the most recent ended fiscal quarter for which financial statements have been
delivered pursuant to this Indenture, deter- mined on a consolidated basis in
accordance with GAAP on a pro forma basis in a manner consistent with the
definition of Debt to Consolidated EBITDA Ratio to give effect to any
acquisition or disposition of assets made after such balance sheet date and on
or prior to the date of determination.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Per- son guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other ob- ligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “original
obligor”), including any obligation of such Person, whether or not contingent:


(i)to purchase any such primary obligation or any property constituting direct
or indirect security therefor;


(ii)
to advance or supply funds:



(a)for the purchase or payment of any such primary obligation; or


(b)to maintain the working capital or equity capital of the original obligor; or
otherwise


(c)
to maintain the net worth or solvency of the primary obligor; or



(iii)to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.


“Cordillera Acquired Companies” shall have the meaning assigned to the term
“Acquired Companies” in the Cordillera Purchase Agreement.


“Cordillera Acquisition” means the acquisition by Scripps Media, Inc. of all of
the issued and outstanding equity interests of the Cordillera Acquired Companies
pursuant to the terms and conditions of the Cordillera Purchase Agreement.


“Cordillera Purchase Agreement” means that certain Purchase Agreement dated as
of October 26, 2018 between Cordillera Communications, LLC and Scripps Media,
Inc., together with all exhibits, disclosure schedules and side letters, if any,
related thereto.


“Cordillera Term Loans” means the Company’s $765.0 million aggregate principal
amount of


7

--------------------------------------------------------------------------------




tranche B-1 term loans incurred on May 1, 2019 in connection with the Cordillera
Acquisition.


“Corporate Trust Office” shall be at the address of the Trustee specified in
Section 12.02 or such other address as the Trustee may give notice to the
Company.


“Cumulative Consolidated EBITDA” means, as of any date of determination,
Consolidated EBITDA from January 1, 2017 to the last day of the most recently
ended month prior to such date for which financial statements are available,
taken as a single accounting period.


“Cumulative Consolidated Interest Expense” means, as of any date of
determination, Consolidated Interest Expense less non-cash amortization of
deferred financing costs from January 1, 2017 to the last day of the most
recently ended month prior to such date for which financial statements are
available, taken as a single accounting period.


“Custodian” means any custodian, receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.
“Debt to Consolidated EBITDA Ratio” means, with respect to any date of
determination, the ratio of (i) the aggregate principal amount of all
outstanding Indebtedness of the Company and its Restricted Subsidiaries as of
such date on a consolidated basis (other than Indebtedness with respect to Cash
Management Services, intercompany Indebtedness and Hedging Obligations) minus
(y) the aggregate amount of unrestricted cash and Cash Equivalents, included in
the consolidated balance sheet of the Company and its Restricted Subsidiaries as
of the end of the most recent fiscal period for which internal financial
statements of the Company are available with such pro forma adjustments as are
consistent with the pro forma adjustments set forth in clause (ii) of this
definition and as determined in good faith by the Company to (ii) Consolidated
EBITDA of the Company and its Restricted Subsidiaries on a consolidated basis
for the most recent Test Period, divided by two (2), determined on a pro forma
basis after giving pro forma effect to (a) the incurrence of all Indebtedness to
be incurred on such date and (if applicable) the application of the net proceeds
therefrom, including to refinance other Indebtedness, as if such Indebtedness
was incurred, and the application of such proceeds occurred, at the beginning of
such Test Period; (b) the incurrence, repayment or retirement of any other
Indebtedness by the Company and its Restricted Subsidiaries since the first day
of such Test Period as if such Indebtedness was incurred, repaid or retired at
the beginning of such Test Period (including any such incurrence or issuance
which is the subject of an Incurrence Notice delivered to the Trustee during
such period pursuant to clause (viii) of the definition of “Permitted
Indebtedness”) (except that, in making such computation, the amount of
Indebtedness under any revolving credit facilities shall be computed based upon
the average balance of such Indebtedness at the end of each month during such
Test Period); provided, however, that the pro forma calculation shall not give
effect to any Indebtedness incurred on such determination date pursuant to the
provisions described in Section 4.07(b) (other than clause (ix)(ii) thereof);
(c) in the case of Acquired Debt, the related acquisition as if such acquisition
had occurred at the beginning of such Test Period; and (d) any acquisition,
disposition, LMA or Investment by the Company and its Restricted Subsidiaries
(including any pro forma expense, cost reductions and synergies associated with
any such acquisition, LMA or disposition that are reasonably identifiable and
factually supportable and based on actions already taken or expected to be taken
within 24 months and for which the full run-rate effect of such actions is
expected to be realized within 24 months of such action as determined in good
faith by the Company), or any related repayment of Indebtedness, in each case
since the first day of such Test Period (including any such acquisition which is
the subject of an Incurrence Notice delivered to the Trustee during such period
pursuant to clause (viii) of the definition of “Permitted Indebtedness”),
assuming such acquisition, disposition, LMA or Investment, as applicable, had
been consummated on the first day of such Test Period. In addition, the
consolidated net income of a Person with outstanding Indebtedness or Capital
Stock providing for a payment restriction which is permitted to exist by reason
of clause (c) of Section 4.11 shall not be taken into account in determining
whether any Indebtedness is permitted to be incurred under this Indenture.


Notwithstanding anything in this definition to the contrary, when calculating
the Debt to Consolidated EBITDA Ratio, in connection with a Limited Condition
Acquisition, the date of determination of such ratio and of any default or event
of default blocker shall, at the option of the Company, be the date the


8

--------------------------------------------------------------------------------




definitive agreements for such Limited Condition Acquisition are entered into
and such ratios shall be calculated on a pro forma basis after giving effect to
such Limited Condition Acquisition and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the Test Period, and,
for the avoidance of doubt, (x) if any such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Company or the target company) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios shall not be tested at the time of consummation of such Limited
Condition Acquisition or related transactions; provided, further, that if the
Company elects to have such determinations occur at the time of entry into such
definitive agreement, any such transaction shall be deemed to have occurred on
the date the definitive agreements are entered and outstanding thereafter for
purposes of subsequently calculating any ratios under this Indenture after the
date of such agreement and before the consummation or termination of such
Limited Condition Acquisition and to the extent baskets were utilized in
satisfying any covenants, such baskets shall be deemed utilized, but any
calculation of Consolidated Total Assets or Consolidated Net Income for purposes
of other incurrences of Indebtedness or Liens or making of Restricted Payments
(not related to such Limited Condition Acquisition) shall not reflect such
Limited Condition Acquisition until it is consummated.


“Default” means any event that is, or after the giving of notice or passage of
time or both would be, an Event of Default.


“Definitive Note” means any of (i) a certificated Initial Note or (ii) a
certificated Additional Note, in each case, that does not include the Global
Notes Legend.


“Depositary” means, with respect to Notes issued in the form of one or more
Global Notes, DTC or another Person designated as depository by the Company,
which Person must be a clearing agency registered under Section 17A of the
Exchange Act.


“Designated Noncash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration as
determined by a responsible financial or accounting officer of the Company, less
the amount of cash and Cash Equivalents received in connection with a subsequent
sale of or collection on such Designated Noncash Consideration.


“Designated Preferred Stock” means, with respect to the Company, Preferred Stock
(other than Disqualified Stock) (a) that is issued for cash (other than to the
Company or a Subsidiary of the Company or an employee stock ownership plan or
trust established by the Company or any such Subsidiary for the benefit of their
employees to the extent funded by the Company or such Subsidiary) and (b) that
is designated as “Designated Preferred Stock” pursuant to an Officers’
Certificate of the Company at or prior to the issuance thereof, the Net Cash
Proceeds of which are excluded from the calculation set forth in Section
4.05(a)(iii)(c).


“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part on or prior to the stated
maturity of the Notes. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require the Company to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Company may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 4.05
hereof and in any event shall otherwise be deemed to constitute Disqualified
Stock only upon the occurrence of such change of control or asset sale.


“Dollars” and “$” mean lawful money of the United States of America.


9

--------------------------------------------------------------------------------






“DTC” means The Depository Trust Company.


“Eligible Escrow Investments” means (1) money market funds registered under the
Federal Investment Company Act of 1940, whose shares are registered under the
Securities Act, and rated “AAAm” or “AAAm-G” by S&P and “Aaa” if rated by
Moody’s, including any mutual fund for which the escrow agent or its affiliate
serves as investment manager, administrator, shareholder servicing agent, and/or
custodian, (2) U.S. dollar denominated deposit accounts with domestic national
or commercial banks, including the escrow agent or an affiliate of the escrow
agent, that have short term issuer rating on the date of purchase of “A-1+” or
“A-1” by S&P or “Prime-1” or better by Moody’s and maturing no more than 360
days after the date of purchase and (3) such other short-term liquid investments
in which the Escrowed Funds may be invested in accordance with the Escrow
Agreement.


“Escrow End Date” means the date that is three Business Days after March 20,
2020.


“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.


“Equity Issuance” means (x) an underwritten public offering of Capital Stock
(other than Disqualified Stock) of the Company subsequent to the Escrow Release
Date pursuant to an effective registration statement filed under the Securities
Act, (y) the sale of Capital Stock or other securities or a capital
contribution, in each case subsequent to the Escrow Release Date, the proceeds
of which are contributed to the equity (other than through the issuance or
increase of Disqualified Stock or Designated Preferred Stock) of the Company or
any of its Restricted Subsidiaries.


“Euroclear” means the Euroclear Bank NV/SA or any successor securities clearing
agency.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“FCC” means the Federal Communications Commission.


“FCC License” means any license, authorization, approval, or permit granted by
the FCC pursuant to the Communications Act of 1934, as amended, to the Company
or any Subsidiary Guarantor, or assigned or transferred to the Company or any
Subsidiary Guarantor pursuant to FCC consent.


“Foreign Subsidiary” means any Subsidiary of the Company organized under the
laws of any jurisdiction other than the United States of America or any State
thereof or the District of Columbia.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date. For the avoidance of doubt,
obligations relating to a lease that were (or would be) classified and accounted
for by Company and its Subsidiaries as an operating lease under GAAP as in
effect on April 28, 2017 shall continue to be classified and accounted for as
obligations relating to an operating lease and not as a capitalized lease
notwithstanding Accounting Stand- ards Codification 840 or Accounting Standards
Codification 842 or any implementation thereof.


“Global Notes Legend” means the legend set forth under that caption in Exhibit A
to this
Indenture.


10

--------------------------------------------------------------------------------






“Gray/Raycom Acquisition” means the acquisition, on January 1, 2019, of
ABC-affiliated stations in Waco, Texas and Tallahassee, Florida, for $55 million
from Gray Television.


“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Per- son guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including, without
limitation, any obligation of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or to purchase
(or to advance or supply funds for the purchase of) any security for the payment
of such Indebtedness, (ii) to purchase property, securities or services for the
purpose of assuring the holder of such Indebtedness of the payment of such
Indebtedness, or (iii) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness (and “guaranteed,”
“guaranteeing” and “guarantor” shall have meanings correlative to the
foregoing); provided, however, that the guarantee by any Person shall not
include endorsements by such Person for collection or deposit, in either case,
in the ordinary course of business.


“Hedging Obligations” means, with respect to any Person, the obligations of such
person under (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate trans- actions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such trans- action is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement.


“Holder” means the Person in whose name a Note is registered on the registrar’s
books.


“Immaterial Subsidiary” means any Subsidiary of the Company that (i) does not
incur or Guarantee any obligations under any Senior Credit Facilities or any
other Indebtedness, (ii) had total revenues together with all other Immaterial
Subsidiaries of less than 10.0% of the total consolidated revenues of the
Company and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Company and (iii) had total assets together
with all other Immaterial Subsidiaries of less than 10.0% of the Consolidated
Total Assets as of the last day of such period. Any Subsidiary so designated as
an Immaterial Subsidiary that fails to meet the foregoing as of the last day of
any such four consecutive fiscal quarter period shall continue to be deemed an
“Immaterial Subsidiary” hereunder until the date that is one business day
following the filing, transmittal or making available of annual or quarterly
financial statements pursuant to Section 4.02 with respect to the last quarter
of such four consecutive fiscal quarter period.


“Indebtedness” means, with respect to any Person, without duplication, and
whether or not contingent, (i) all obligations of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (iii) all obligations of such Person in respect of
the deferred purchase price of property or services (other than trade payables
and obligations regarding programming rights incurred in the ordinary course of
business; provided that for purposes of for purposes of Section 6.01(a)(iv),
trade payables and obligations regarding programming rights overdue by more than
120 days shall be included in this definition except to the extent that any of
such trade payables and obligations regarding programming rights are being
disputed in good faith and by appropriate measures), (iv) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capital Lease Obligations
of such Person, (vi) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit, (vii)
all Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above and clauses (x) and (xi) below, (viii) all Indebtedness
of a


11

--------------------------------------------------------------------------------




third party secured by any Lien on property owned by such Person, whether or not
such Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Disqualified Stock of such Person, but
excluding any other obligations under any Equity Interests that are not
Disqualified Stock, (x) Off-Balance Sheet Liabilities, and
(i)all Hedging Obligations of such Person. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor. For purposes hereof, the amount of any
Indebtedness referred to in clause (xi) of the preceding sentence shall be
amounts, including any termination payments, required to be paid to a
counterparty after giving effect to any contractual netting arrangements, and
not any notional amount with regard to which payments may be calculated.


The term “Indebtedness” shall not include any lease, concession or license of
property (or Guarantee thereof) which would be considered an operating lease
under GAAP as in effect on April 28, 2017, any prepayments of deposits received
from clients or customers in the ordinary course of business, or obligations
under any license, permit or other approval (or Guarantees given in respect of
such obligations) incurred prior to the Issue Date or in the ordinary course of
business or consistent with past practice.


Except as otherwise set forth herein, the amount of Indebtedness of any Person
at any time in the case of a revolving credit or similar facility shall be the
total amount of funds borrowed and then outstanding. The amount of any
Indebtedness outstanding as of any date shall be (a) the accreted value thereof
in the case of any Indebtedness issued with original issue discount and (b) the
principal amount of Indebtedness, or liquidation preference thereof, in the case
of any other Indebtedness. Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification Topic No. 815 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Indenture as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.


Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:


(i)Contingent Obligations incurred in the ordinary course of business or
consistent with past practice, other than Guarantees or other assumptions of
Indebtedness;


(ii)any lease, concession or license of property (or Guarantee thereof) which
would be considered an operating lease under GAAP as in effect on the Issue Date
or any prepayments of deposits received from clients or customers in the
ordinary course of business or consistent with past practice;


(iii)obligations under any license, permit or other approval (or Guarantees
given in respect of such obligations) incurred prior to the Issue Date or in the
ordinary course of business or consistent with past practice;


(iv)in connection with the purchase by the Company or any Restricted Subsidiary
of any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed an determined, the amount is paid in a timely manner;


(v)for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims obligations or contributions or
social security or wage taxes; or
(vi)
Programming Obligations.



“Indenture” means this Indenture as amended or supplemented from time to time.


12

--------------------------------------------------------------------------------






“Independent Director” means a director of the Company other than a director (i)
who (apart from being a director of the Company or any Subsidiary) is an
employee, associate or Affiliate of the Company or a Subsidiary or has held any
such position during the previous five years, or (ii) who is a director,
employee, associate or Affiliate of another party to the transaction in
question.


“Initial Notes” means the $500,000,000 aggregate principal amount of Notes
originally issued on the Issue Date, and any replacement Notes issued in
exchange therefor in accordance with this Indenture.


“Insolvency or Liquidation Proceeding” means, with respect to any Person, any
liquidation, dissolution or winding-up of such Person, or any bankruptcy,
reorganization, insolvency, receiver- ship or similar proceeding with respect to
such Person, whether voluntary or involuntary.


“Investment Grade Securities” means:


(i)securities issued or directly and fully Guaranteed or insured by the United
States or any instrumentality thereof (other than Cash Equivalents);


(ii)debt securities or debt instruments with a rating of “A-” or higher from S&P
or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other “nationally recognized statistical rating organization”
within the meaning of Section 3(a)(62) under the Ex- change Act, but excluding
any debt securities or instruments constituting loans or advances among the
Issuer and its Subsidiaries; and


(iii)investments in any fund that invests exclusively in investments of the type
described in clauses (i) and (ii) above which fund may also hold cash and Cash
Equivalents pending investment or distribution.


“Investment Grade Status” shall occur when the Notes receive both of the
following:


(i)a rating of “BBB-” (with an outlook of stable or better) or higher from S&P
(or the equivalent rating by a “nationally recognized statistical rating
organization” within the meaning of Section 3(a)(62) under the Exchange Act, as
the case may be, selected by the Company which shall be substituted for S&P);
and


(ii)a rating of “Baa3” (with an outlook of stable or better) or higher from
Moody’s (or the equivalent rating by a “nationally recognized statistical rating
organization” within the meaning of Section 3(a)(62) under the Exchange Act, as
the case may be, selected by the Company which shall be substituted for
Moody’s).


“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates of such Person) in the form of loans,
guarantees, advances or capital contributions (excluding commission, travel,
relocation and similar advances to officers and employees made in the ordinary
course of business) purchases or other acquisitions for consideration of
Indebtedness, Capital Stock or other securities and all other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP. “Investments” shall exclude extensions of trade credit (including
extensions of credit in respect of equipment leases) by the Company and its
Restricted Subsidiaries in the ordinary course of business in accordance with
normal trade practices of the Company or such Subsidiary, as the case may be.


“Issue” means create, issue, assume, guarantee, incur or otherwise become,
directly or indirectly, liable for any Indebtedness or Capital Stock, as
applicable; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by
designation, merger,


13

--------------------------------------------------------------------------------




consolidation, acquisition or otherwise) shall be deemed to be issued by such
Subsidiary at the time it becomes a Subsidiary. For this definition, the terms
“issuing,” “issuer,” “issuance” and “issued” have meanings correlative to the
foregoing.


“Issue Date” means the date of original issuance of the Notes.


“Legal Holiday” means a Saturday, Sunday or other day on which banking
institutions in the State of New York are authorized or required by law to
close.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
any asset and any authorized filing of, or agreement to give, any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction).


“Limited Condition Acquisition” means any acquisition, including by means of a
merger or consolidation, by the Company and/or one or more of its Restricted
Subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing; provided that for purposes of
determining compliance with Section 4.05, the Consolidated Net Income (and any
other financial defined term derived therefrom) shall not include any
Consolidated Net Income of or attributable to the target company or assets
associated with any such Limited Condition Acquisition unless and until the
closing of such Limited Condition Acquisition shall have actually occurred.


“LLC Division” means the division of a limited liability company into two or
more limited liability companies, with the dividing company continuing or
terminating its existence as a result, whether pursuant to the laws of any
applicable jurisdiction or otherwise (including, without limitation, any “plan
of division” under Section 18-217 of the Delaware Limited Liability Company Act
or any similar statute or provision under applicable law or otherwise).


“LMA” means a local marketing arrangement, joint sales agreement, time brokerage
agreement, shared services agreement, management agreement or similar
arrangement pursuant to which a Person, subject to customary preemption rights
and other limitations (i) obtains the right to sell a portion of the advertising
inventory of a television or radio station or digital business of which a third
party is the licensee, (ii) obtains the right to exhibit programming and sell
advertising time during a portion of the air time of a television or radio
station or digital business or (iii) manages a portion of the operations of a
television or radio station or digital business.


“L8QA Consolidated EBITDA” means Consolidated EBITDA of the Company and its
Restricted Subsidiaries on a consolidated basis for the most recent Test Period,
divided by two (2), deter- mined on a pro forma basis consistent with the
definition of “Debt to Consolidated EBITDA.”
“Market Capitalization” means an amount equal to (i) the total number of issued
and out- standing shares of common Capital Stock of the Company on the date of
the declaration of a Restricted Payment permitted pursuant to Section
4.05(b)(xviii) multiplied by (ii) the arithmetic mean of the closing prices per
share of such common Capital Stock on the principal securities exchange on which
shares of such common Capital Stock are traded for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.


“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a “nationally recognized statistical rating organization” within
the meaning of Section 3(a)(62) under the Exchange Act.


“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock,
means the cash


14

--------------------------------------------------------------------------------




proceeds of such issuance or sale net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually incurred in
connection with such issuance or sale and net of taxes paid or reasonably
estimated to be actually payable as a result of such issuance or sale
(including, for the avoidance of doubt, any income, withholding and other taxes
payable as a result of the distribution of such proceeds to the Company and
after taking into account any available tax credit or deductions and including
Permitted Tax Distributions).


“Net Proceeds” means, with respect to any Asset Sale by any Person, the
aggregate cash proceeds received by such Person and/or its Affiliates in respect
of such Asset Sale, which amount is equal to the excess, if any, of (i) the cash
received by such Person and/or its Affiliates (including any cash payments
received by way of deferred payment pursuant to, or monetization of, a note or
installment receivable or otherwise, but only as and when received) in
connection with such Asset Sale, over (ii) the sum of (a) the amount of any
Indebtedness that is secured by such asset and which is required to be repaid by
such Person in connection with such Asset Sale, plus (b) all fees, commissions
and other expenses, costs or charges incurred by such Person in connection with
such Asset Sale, plus (c) provision for taxes, including income taxes,
attributable to the Asset Sale or attributable to required prepayments or
repayments of Indebtedness with the proceeds of such Asset Sale, plus (d) a
reasonable reserve for the after-tax cost of any indemnification payments (fixed
or contingent) attributable to seller’s indemnities to purchaser in respect of
such Asset Sale undertaken by the Company or any of its Subsidiaries in
connection with such Asset Sale, plus (e) if such Person is a Subsidiary of the
Company, any dividends or distributions payable to holders of minority interests
in such Subsidiary from the proceeds of such Asset Sale.


“Nexstar Divestiture Acquisition” means the transactions contemplated by the
Asset Purchase Agreement.


“Non-Guarantor” means any Restricted Subsidiary that is not a Subsidiary
Guarantor.


“Note” means a Note (including the Subsidiary Guarantees, as amended or
supplemented from time to time in accordance with the terms hereof), including
any Initial Note or Additional Note is- sued pursuant to this Indenture.


“Notes Custodian” means U.S. Bank National Association, as custodian with
respect to the Notes in global form, or any successor entity thereto or any
replacement designated by DTC.


“Obligations” means any principal, interest (including, without limitation,
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization of the Company or a Subsidiary Guarantor, as the case may be,
regardless of whether or not a claim for post-filing interest is allowed in such
proceedings), penalties, fees, indemnifications, reimbursement obligations,
damages and other liabilities payable under the documentation governing any
Indebtedness.


“Offer” means a Change of Control Offer made pursuant to Section 4.13 or an
Asset Sale Offer made pursuant to Section 4.14.


“Offering Memorandum” means the Offering Memorandum dated July 12, 2019,
relating to the offering of the Initial Notes.


“Officer” means, with respect to any Person, the Chief Executive Officer, the
President, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the Controller, the Secretary, any Assistant Secretary or any Vice-President of
such Person.


“Officers’ Certificate” means a certificate signed by two Officers of the
Company which shall include at least one of the Chief Executive Officer, the
President or the Chief Financial Officer.


“Off-Balance Sheet Liabilities” of any Person means (i) any repurchase
obligation or liability of


15

--------------------------------------------------------------------------------




such Person with respect to accounts or notes receivable sold by such Person,
(ii) any liability of such Person under any sale and leaseback transactions that
do not create a liability on the balance sheet of such Person, (iii) any
Synthetic Lease Obligation or (iv) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.


“Opinion of Counsel” means a written opinion in form and substance satisfactory
to, and from legal counsel acceptable to, the Trustee (such counsel may be an
employee of or counsel to the Company or the Trustee).


“Parent Entity” means any Person of which the Company at any time is or becomes
a Subsidiary after the Issue Date and any holding company established by any
Permitted Holder for purposes of holding its investment in any Parent Entity.


“Parent Entity Expenses” means:


(1)costs (including all professional fees and expenses) incurred by any Parent
Entity in connection with reporting obligations under or otherwise incurred in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, this
Indenture or any other agreement or instrument relating to the Notes, the
Guarantees or any other Indebtedness of the Company or any Restricted
Subsidiary, including in respect of any reports filed or delivered with respect
to the Securities Act or Exchange Act or the respective rules and regulations
promulgated thereunder;


(2)customary indemnification obligations of any Parent Entity owing to
directors, officers, employees or other Persons under its articles, charter,
by-laws, partnership agreement or other contacting documents or pursuant to
written agreements with any such Person;


(3)obligations of any Parent Entity in respect of director and officer insurance
(including premiums therefor) to the extent relating to the Company and its
Subsidiaries;


(4)(x) general corporate overhead expenses, including professional fees and
expenses and (y) other operational expenses of any Parent Entity related to the
ownership or operation of the business of the Company or any of its Restricted
Subsidiaries;
(5)customary expenses incurred by any Parent Entity in connection with any
offer- ing, sale, conversion or exchange of Capital Stock or Indebtedness;


(6)franchise and similar taxes required to maintain such Parent Entity’s
corporate existence; and


(7)amounts to finance Investments that would otherwise be permitted to be made
pursuant to Section 4.05 if made by any Parent Entity; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such direct or indirect parent company shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be contributed to the capital of the Company or one of
its Restricted Subsidiaries or (2) the merger, consolidation or amalgamation of
the Person formed or acquired into Company or one of its Restricted Subsidiaries
(to the extent not prohibited by Section 5.01) in order to consummate such
Investment, (C) such direct or indirect parent company and its Affiliates (other
than the Parent Entity or a Restricted Subsidiary) receives no consideration or
other payment in connection with such transaction except to the extent the
Company or a Restricted Subsidiary could have given such consideration or made
such payment in compliance with this Indenture and such consideration or other
payment is included as a Restricted Payment under this Indenture, (D) any
property received by the Company shall not in- crease amounts available for
Restricted Payments pursuant to Section 4.05(a) and (E) such Investment shall be


16

--------------------------------------------------------------------------------




deemed to be made by the Parent Entity or such Restricted Subsidiary.


“Permitted Asset Swap” means the purchase and sale or exchange of assets used or
useful in a Similar Business or a combination of such assets and cash, Cash
Equivalents between the Company or any of its Restricted Subsidiaries and
another Person; provided that (i) such purchase and sale or ex- change must take
place within 120 days of each other and (ii) any cash or Cash Equivalents
received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 4.14.


“Permitted Holders” means all lineal descendants of Robert Paine Scripps or John
Paul Scripps, or trusts for the benefit of such lineal descendants or their
spouses.


“Permitted Investments” means:


(i)Investments existing on the Escrow Release Date or made pursuant to an
agreement existing on the Escrow Release Date (and any extension, modification
or renewal or any such Investments, but only to the extent not involving
additional advances, contributions or in- creases thereof, other than as a
result of accrual or accretion of original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of the Investment in
effect on the Escrow Release Date), and any Investment in the Company, any
Restricted Subsidiary or any Qualified Joint Venture;


(ii)any Investments in Cash Equivalents, Investment Grade Securities, or any
Investment that was classified as Cash Equivalents or Investment Grade
Securities at the time acquired;


(iii)any Investment in a Person if, as a result of such Investment, (a) such
Person be- comes a Restricted Subsidiary, or (b) such Person either (1) is
merged, consolidated or amalgamated with or into the Company or a Restricted
Subsidiary and the Company or such Restricted Subsidiary is the surviving
Person, or (2) transfers or conveys all or substantially all of its assets or
any line of business to, or is liquidated into, the Company or a Restricted
Subsidiary;
(iv)accounts and notes receivable generated or acquired in the ordinary course
of business;


(v)
Hedging Obligations permitted pursuant to Section 4.07(b);



(vi)any Investments received in compromise of obligations of such persons
incurred in the ordinary course of trade creditors or customers that were
incurred in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;


(vii)Investments consisting of endorsements of negotiable instruments and
similar documents, accounts receivables, deposits, prepayments, credits or
purchases of inventory, sup- plies, materials and equipment, deposits to secure
lease or utility payments, in each case in the ordinary course of business;


(viii)any Investment to the extent made using Capital Stock of the Company
(other than Disqualified Stock) or Capital Stock of any Parent Entity as
consideration;


(ix)any transaction to the extent constituting an Investment that is permitted
and made in accordance with the provisions of Section 4.08(b) (except those
described in Section 4.08(b)(ix));


(x)Investments in joint ventures and similar entities and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $100.0 million and 28.0% of L8QA Consolidated
EBITDA at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause is made in any Person that is not the Issuer or a Restricted
Subsidiary at the date of the making of such Investment and such person becomes
the issuer or a Restricted Subsidiary after


17

--------------------------------------------------------------------------------




such date, such Investment shall thereafter shall cease to have been made
pursuant to this clause;


(xi)(i) Investments in a Securitization Subsidiary or Receivables Facility or
any In- vestment by a Securitization Subsidiary in any other Person in
connection with a Qualified Securitization Financing and (ii) distributions or
payments of Securitization Fees and purchases of Securitization Assets or
Receivables Assets pursuant to a securitization repurchase obligation in
connection with a Qualified Securitization Financing or Receivables Facility;


(xii)Investments by an Unrestricted Subsidiary entered into prior to the date
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary under
Section 4.18;


(xiii)Investments made as a result of the receipt of non-cash consideration from
a sale or other disposition of property or assets, including an Asset Sale;


(xiv)(x) Guarantees of Indebtedness not otherwise prohibited and (other than
with respect to Indebtedness) guarantees, keep wells and similar arrangements in
the ordinary course of business, and (y) performance guarantees with respect to
obligations that are permitted by this Indenture;
(xv)Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisitions to the extent
not otherwise prohibited by this Indenture;


(xvi)Investments of a Restricted Subsidiary acquired after the Issue Date or of
an entity merged into the Company or merged into or consolidated with a
Restricted Subsidiary after the Issue Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;


(xvii)Investments consisting of licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;


(xviii)Investments consisting of loans and advances to employees, officers and
directors of the Company or any of its Restricted Subsidiaries in the aggregate
amount up to $15.0 mil- lion outstanding at any time;


(xix)any other Investments in an aggregate amount up to the greater of (x)
$180.0 mil- lion and (y) 50.0% of L8QA Consolidated EBITDA at any time
outstanding plus, to the extent not increasing the amount available under
Section 4.05(a)(iii), in the case of the disposition or re- payment of any such
Investment made pursuant to this clause (xix) for cash, an amount equal to the
lesser of the return of capital with respect to such Investment and the cost of
such Investment, in either case, reduced (but not below zero) by the excess, if
any, of the cost of the disposition of such Investment over the gain, if any,
realized by the Company or Restricted Subsidiary, as the case may be, in respect
of such disposition; and


(xx)so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, and the Debt to Consolidated
EBITDA Ratio does not exceed 4.00 to 1.00 immediately prior and after giving
effect thereto on a pro forma basis for the then most recently ended Test
Period, the Company and its Restricted Subsidiaries may make additional
Investments (and thereafter hold such Investments). Prior to consummating an
Investment pursuant to this clause (xx), the Company shall deliver to the
Trustee an officers’ certificate setting forth in reasonable detail the
calculations of the Debt to Consolidated EBITDA Ratio and certifying the
requirements of this clause (xx) have been met.


“Permitted Liens” means:


(i)Liens existing on the Escrow Release Date;


(ii)Liens that secure any Senior Credit Facilities (incurred pursuant to clause
(i) of the definition of “Permitted Indebtedness”) and obligations under Cash
Management Services and Hedging Obligations secured in connection with Senior
Credit Facilities, in each case permitted under this Indenture;


18

--------------------------------------------------------------------------------






(iii)Liens securing Indebtedness of a Person existing at the time that such
Person is merged into or consolidated with the Company or a Restricted
Subsidiary of the Company or otherwise becomes a Restricted Subsidiary; provided
that such Liens were in existence prior to the contemplation of such merger or
consolidation or other transaction and do not extend to any as- sets other than
those of such Person;
(iv)Liens on property acquired by the Company or a Restricted Subsidiary
(including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Company or any Restricted Subsidiary),
provided that such Liens were in existence prior to the contemplation of such
acquisition and do not extend to any other property;


(v)
Liens in favor of the Company or any Restricted Subsidiary of the Company;



(vi)Liens incurred, or pledges and deposits in connection with, workers’
compensation, unemployment insurance and other social security benefits, and
leases, appeal bonds and other obligations of like nature incurred by the
Company or any Restricted Subsidiary of the Company in the ordinary course of
business;


(vii)Liens imposed by law, including, without limitation, mechanics’, carriers’,
warehousemen’s, materialmen’s, suppliers’ and vendors’ Liens, incurred by the
Company or any Restricted Subsidiary of the Company in the ordinary course of
business;


(viii)Liens securing Permitted Purchase Money Indebtedness, Capital Lease
Obligations and other Indebtedness incurred pursuant to Section 4.07(b)(vii);
provided that such Liens do not extend to or cover any assets other than such
assets acquired or constructed after the Es- crow Release Date with the proceeds
of such Permitted Purchase Money Indebtedness, Capital Lease Obligations and
other Indebtedness;


(ix)Liens for ad valorem, income or property taxes or assessments and similar
charges which either are not delinquent or are being contested in good faith by
appropriate proceedings for which the Company has set aside on its books
reserves to the extent required by GAAP;


(x)Liens on assets or Capital Stock of Unrestricted Subsidiaries that secure
non-re- course Indebtedness of Unrestricted Subsidiaries;


(xi)Liens securing Refinancing Indebtedness where the Liens securing
Indebtedness being refinanced were permitted under this Indenture; provided that
such Liens shall have the same or lower priority as the Liens securing such
Indebtedness being refinanced;


(xii)easements, rights-of-way, zoning and similar restrictions, encroachments,
protrusions and other similar encumbrances or title defects incurred or imposed
as applicable, in the ordinary course of business and consistent with industry
practices and zoning or other restrictions as to the use of real properties or
Liens incidental which are imposed by any governmental authority having
jurisdiction over such property;


(xiii)Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to
letters of credit and products and proceeds thereof;


(xiv)
Liens securing Hedging Obligations permitted under this Indenture;



(xv)leases, licenses, sub-licenses or subleases granted to others and Liens
arising from filing UCC financing statements regarding leases;


(xvi)Liens securing judgments, attachments or awards not giving rise to an Event
of Default and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves as is required in conform- ity with GAAP has been made
therefor;


19

--------------------------------------------------------------------------------






(xvii)Liens (i) that are contractual rights of set-off (A) relating to treasury,
depository and Cash Management Services with banks or any automated clearing
house transfers of funds, in each case, in the ordinary course of business and
not given in connection with the issuance of Indebtedness, (B) relating to
pooled deposit or sweep accounts of the Company or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Company or any Restricted Subsidiary or (C) relating
to purchase orders and other agreements entered into with customers of the
Company or any Restricted Subsidiary in the ordinary course of business and (ii)
of a collection bank arising under Section 4-210 of the UCC on items in the
course of collection, in favor of a banking institution arising as a matter of
law encumbering deposits (including the right of set-off) arising in the
ordinary course of business in connection with the maintenance of such accounts
and which are within the general parameters customary in the banking industry;


(xviii)Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder, and Liens, pledges and
deposits in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers;


(xix)
utility and other similar deposits made in the ordinary course of business;



(xx)Liens on cash or Cash Equivalents, arising in connection with the
defeasance, discharge or redemption of Indebtedness or escrowed to repurchase or
redeem Indebtedness or Capital Stock, in each case where such defeasance,
discharge, redemption or repurchase is other- wise permitted hereunder;


(xxi)leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Company or any Restricted Subsidiaries and do not
secure any Indebtedness;


(xxii)Liens on assets or Capital Stock in connection with merger agreements,
stock or asset purchase agreements and similar agreements in respect of the
disposition of such assets or Capital Stock otherwise permitted under this
Indenture for so long as such agreements are in ef-fect;


(xxiii)Liens to secure Indebtedness of any Non-Guarantor permitted by Section
4.07(b)(xvi) covering only the assets of such Restricted Subsidiary;


(xxiv)Liens on (i) the Securitization Assets arising in connection with a
Qualified Securitization Financing or (ii) the Receivables Assets arising in
connection with a Receivables Facility;


(xxv)any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;


(xxvi)Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement permitted under this Indenture;
(xxvii)Liens (x) on cash advances in favor of the seller of any property to be
acquired in connection with a Permitted Investment to be applied against the
purchase price for such Permitted Investment, and (y) consisting of an agreement
to sell any property in an asset sale permitted under this Indenture, in each
case, solely to the extent such Investment or asset sale, as the case may be,
would have been permitted on the date of the creation of such Lien;


(xxviii)Liens then existing with respect to assets of an Unrestricted Subsidiary
on the date such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary; provided that such Liens are not incurred in contemplation of such
redesignation;


(xxix)Liens securing an aggregate principal amount of Indebtedness or other
obligations not to


20

--------------------------------------------------------------------------------




exceed the maximum principal amount of Indebtedness that, as of the date such
Indebtedness and Liens were incurred, and after giving effect to the incurrence
of such Indebtedness and Liens and the application of proceeds therefrom on such
date, would not cause the Se- cured Leverage Ratio of the Company to exceed 6.0
to 1.00;


(xxx)Liens at any time outstanding securing Indebtedness or other obligations
not to exceed the greater of $75.0 million and 40.0% of L8QA Consolidated
EBITDA; and


(xxxi)for the avoidance of doubt, Liens on Escrowed Funds in favor of the Escrow
Agent for the benefit of the Escrow Agent and holders of the Notes.


“Permitted Purchase Money Indebtedness” means any Indebtedness incurred for the
acquisition of intellectual property rights, property, plant or equipment used
or useful in the business of the Company.


“Permitted Tax Distribution” means: for any taxable period for which the Company
and/or any of its Subsidiaries are members of a group filing a consolidated,
combined or similar income tax return with any Parent Entity, any dividends or
other distributions to such Parent Entity to pay any consolidated, combined or
similar income taxes for which such Parent Entity is liable that are
attributable to the income of the Company and/or such Subsidiaries; provided
that (i) the amount of such dividends and other distributions with respect to
any taxable period shall not exceed the amount of such income taxes that the
Company and/or such Subsidiaries (as applicable) would have been required to pay
if the company and/or such Subsidiaries had paid such tax on a separate company
basis or a separate group ba- sis (as applicable) and (ii) any such dividends
and other distributions attributable to income of an Unre- stricted Subsidiary
shall be limited to the amount of any cash paid by such Unrestricted Subsidiary
to the Company or any Restricted Subsidiary for such purpose.


“Person” means any individual, corporation, partnership, joint venture,
association, joint- stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.


“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
Capital Stock of any other class of such Person.


“Programming Obligations” means all direct or indirect monetary liabilities,
contingent or otherwise, with respect to contracts for television, radio or
other broadcast or distribution rights relating to television or radio series or
other programs produced or distributed for television or radio or digital
release.
“QIB” means any “qualified institutional buyer” (as defined in Rule 144A).


“Qualified Joint Venture” means a majority-owned Subsidiary where Capital Stock
of the Subsidiary is issued to a Qualified Joint Venture Partner in
consideration of the contribution primarily consisting of assets used or useful
in the business of owning and operating television or radio stations or digital
business, all businesses directly related thereto, and any electronic news and
information delivery business and any other television or radio
broadcasting-related, television or radio distribution-related or television or
radio content-related business or digital business.


“Qualified Joint Venture Partner” means a person who is not affiliated with the
Com-pany.


“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the Board of
Directors shall have determined in good faith that such Qualified Securitization
Financing (including financing terms, covenants, termination events and other
provisions) is in the aggregate economically fair and reasonable to the Company
and its Restricted Subsidiaries,


21

--------------------------------------------------------------------------------




(ii) all sales of Securitization Assets and related assets by the Company or any
Restricted Subsidiary to the Securitization Subsidiary or any other Person are
made at fair market value (as determined in good faith by the Company) and (iii)
the financing terms, covenants, termination events and other provisions thereof
shall be market terms (as determined in good faith by the Company) and may
include Standard Securitization Undertakings. The grant of a security interest
in any Securitization As- sets of the Company or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
under the credit agreements prior to engaging in any securitization financing
shall not be deemed a Qualified Securitization Financing.


“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Notes for reasons outside of the Company’s control, a
“nationally recognized statistical rating organization” within the meaning of
Section 3(a)(62) under the Exchange Act selected by the Company or any parent of
the Company as a replacement agency for Moody’s or S&P, as the case may be.


“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
a Change of Control or (b) the first public notice of the intention by the
Company to affect a Change of Control and
(i)ends 60 days following the consummation of such Change of Control; provided
that such period will be extended so long as the rating of the Notes is under
publicly announced consideration for a possible downgrade by any of the Rating
Agencies.


“Ratings Event” means (x) a downgrade by one or more gradations (including
gradations within ratings categories as well as between categories) or
withdrawal of the rating of the Notes within the Ratings Decline Period by one
or more Rating Agencies if the applicable Rating Agency shall have put forth a
statement to the effect that such downgrade is attributable in whole or in part
to the applicable Change of Control and (y) the Notes do not have an Investment
Grade Status from either Rating Agency.


“Receivables Assets” means (a) any accounts receivable owed to the Company or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement and which are
sold, conveyed, assigned or otherwise transferred or pledged by the Company to a
commercial bank or an Affiliate thereof in connection with a Receivables
Facility.


“Receivables Facility” means an arrangement between the Company or a Restricted
Subsidiary and a commercial bank or an Affiliate thereof pursuant to which (a)
the Company or such Restricted Subsidiary, as applicable, sells (directly or
indirectly) to such commercial bank (or such Affiliate) accounts receivable
owing by customers, together with Receivables Assets related thereto, at a
maximum discount, for each such account receivable, not to exceed 5.0% of the
face value thereof, (b) the obligations of the Company or such Restricted
Subsidiary, as applicable, thereunder are non-recourse (except for
Securitization Repurchase Obligations) to the Company and such Restricted
Subsidiary and (c) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Company) and may include Standard Securitization Undertakings, and shall include
any guaranty in respect of such arrangements.


“Refinancing Indebtedness” means Indebtedness that refunds, refinances,
defeases, re- news, replaces or extends any Indebtedness permitted to be
incurred by the Company or any Restricted Subsidiary pursuant to the terms of
this Indenture, whether in whole or part and whether involving the same or any
other lender or creditor or group of lenders or creditors, but only to the
extent that:


(i)the Refinancing Indebtedness is subordinated to the Notes to at least the
same extent as the Indebtedness being refunded, refinanced, defeased, renewed,
replaced or extended, if such Indebtedness was subordinated to the Notes,




22

--------------------------------------------------------------------------------




(ii)the Refinancing Indebtedness is scheduled to mature either (a) no earlier
than the Indebtedness being refunded, refinanced or extended or (b) at least 91
days after the maturity date of the Notes,


(iii)the Refinancing Indebtedness has a weighted average life to maturity at the
time such Refinancing Indebtedness is incurred that is equal to or greater than
the weighted average life to maturity of the Indebtedness being refunded,
refinanced, defeased, renewed, replaced or extended,


(iv)such Refinancing Indebtedness (or accreted amount in the case of any
Indebtedness issued with original issue discount, as such) is in an aggregate
principal amount that is less than or equal to the sum of (a) the aggregate
principal or accreted amount (in the case of any Indebtedness issued with
original issue discount, as such) then outstanding under the Indebtedness being
refunded, refinanced, defeased, renewed, replaced or extended, (b) the amount of
accrued and unpaid interest, if any, and premiums owed, if any, not in excess of
pre-existing optional pre- payment provisions on such Indebtedness being
refunded, refinanced, defeased, renewed, re- placed or extended and (c) the
amount of reasonable and customary fees, expenses and costs re- lated to the
incurrence of such Refinancing Indebtedness, and


(v)such Refinancing Indebtedness shall not include (x) Indebtedness of a
Restricted Subsidiary of the Company that is not a Guarantor that refinances
Indebtedness of the Company or a Guarantor or (y) Indebtedness of the Company or
a Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary.


“Regulation S” means Regulation S under the Securities Act or any successor
regulation.


“Regulation S Note” means all Initial Notes or all Additional Notes, as the case
may be, offered and sold outside the United States in reliance on Regulation S.


“Restricted Investment” means an Investment other than a Permitted Investment.


“Restricted Notes Legend” means the legend set forth in Section 2.3(e)(i) of
Appendix A.


“Restricted Payment” means (i) any dividend or other distribution declared or
paid on any Capital Stock of the Company or any of its Restricted Subsidiaries
(other than dividends or distributions payable solely in Capital Stock (other
than Disqualified Stock) of the Company or such Restricted Subsidiary or
dividends or distributions payable to the Company or any Restricted Subsidiary);
(ii) any payment to purchase, redeem or otherwise acquire or retire for value
any Capital Stock of the Company or any Restricted Subsidiary of the Company or
other Affiliate of the Company (other than any Capital Stock owned by the
Company or any Restricted Subsidiary); (iii) any payment to purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Indebtedness
prior to the scheduled maturity thereof except for any purchase, redemption,
defeasance or other acquisition or retirement within one year of the scheduled
maturity thereof; or (iv) any Restricted Investment.


“Restricted Period” means, in respect of any Note, the 40 consecutive days
beginning on and including the later of (a) the day on which any Notes
represented thereby are offered to persons other than distributors (as defined
in Regulation S under the Securities Act) pursuant to Regulation S and (b) the
issue date for such Notes.


“Restricted Subsidiary” means any Subsidiary that has not been designated as an
“Unrestricted Subsidiary” in accordance with this Indenture.


“Rule 144” means Rule 144 under the Securities Act (or any successor rule).




23

--------------------------------------------------------------------------------




“Rule 144A” means Rule 144A under the Securities Act (or any successor rule).


“Rule 144A Notes” means all Initial Notes or all Additional Notes, as the case
may be, offered and sold to QIBs in reliance on Rule 144A.


“Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities Act.


“S&P” means Standard & Poor’s Investors Ratings Services or any of its
successors or assigns that is a “nationally recognized statistical rating
organization” within the meaning of Section 3(a)(62) under the Exchange Act.


“Scripps” means The E.W. Scripps Company, an Ohio corporation.


“Scripps Escrow Guaranteed Obligations” means Scripps’ obligation to pay up to
the amount necessary to fund the interest due on the Notes from the Issue Date
to, but excluding, the Escrow End Date (without giving effect to any earnings on
the Escrowed Funds) upon any Special Mandatory Redemption.


“Secured Indebtedness” means any Indebtedness secured by a Lien.


“Secured Leverage Ratio” means, with respect to any date of determination, the
ratio of
(i) (x) the aggregate principal amount of all outstanding Secured Indebtedness
of the Company and its Restricted Subsidiaries as of such date on a consolidated
basis minus (y) the aggregate amount of unrestricted cash and Cash Equivalents,
included in the consolidated balance sheet of the Company and its Restricted
Subsidiaries as of the end of the most recent fiscal period for which internal
financial statements of the Company are available with such pro forma
adjustments as are consistent with the pro forma adjustments set forth in clause
(ii) of this definition and as determined in good faith by the Company to (ii)
Consolidated EBITDA of the Company and its Restricted Subsidiaries on a
consolidated basis for the most recent Test Period divided by two (2),
determined on a pro forma basis after giving pro forma effect to (a) the
incurrence of all Indebtedness to be incurred on such date and (if applicable)
the application of the net proceeds therefrom, including to refinance other
Indebtedness, as if such Indebtedness was in- curred, and the application of
such proceeds occurred, at the beginning of such Test Period; (b) the
incurrence, repayment or retirement of any other Indebtedness by the Company and
its Restricted Subsidiaries since the first day of such Test Period as if such
Indebtedness was incurred, repaid or retired at the beginning of such Test
Period (including any such incurrence or issuance which is the subject of an
Incurrence Notice delivered to the Trustee during such period pursuant to clause
(viii) of the definition of “Permitted Indebtedness”) (except that, in making
such computation, the amount of Indebtedness under any revolv- ing credit
facilities shall be computed based upon the average balance of such Indebtedness
at the end of each month during such Test Period) provided, however, that the
pro forma calculation shall not give effect to any Indebtedness incurred on such
determination date pursuant to the provisions described in Section 4.07(b)
(other than clause (ix)(ii) thereof); (c) in the case of Acquired Debt, the
related acquisition as if such acquisition had occurred at the beginning of such
Test Period; and (d) any acquisition or disposition by the Company and its
Restricted Subsidiaries of any company or any business or any assets out of the
ordinary course of business (including any pro forma expense, cost reductions
and synergies associated with any such acquisition or disposition that are
reasonably identifiable and factually supportable and based on actions already
taken or expected to be taken within 24 months and for which the full run-rate
effect of such actions is expected to be realized within 24 months of such
action as determined in good faith by the Company), or any related repayment of
Indebtedness, in each case since the first day of such Test Period (including
any such acquisition which is the subject of an Incurrence Notice delivered to
the Trustee during such period pursuant to clause (viii) of the definition of
“Permitted Indebtedness”), assuming such acquisition or disposition had been
consummated on the first day of such Test Period. In addition, the consolidated
net income of a Person with outstanding Indebtedness or Capital Stock providing
for a payment restriction which is permitted to exist by reason of clause (c) of
Section 4.11 shall not be taken into account in determining whether any Secured
Indebtedness is permitted to be incurred under this Indenture.


24

--------------------------------------------------------------------------------






Notwithstanding anything in this definition to the contrary, when calculating
the Secured Leverage Ratio, in connection with a Limited Condition Acquisition,
the date of determination of such ratio and of any default or event of default
blocker shall, at the option of the Company, be the date the definitive
agreements for such Limited Condition Acquisition are entered into and such
ratios shall be calculated on a pro forma basis after giving effect to such
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the Test Period, and,
for the avoidance of doubt, (x) if any such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Company or the target company) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios shall not be tested at the time of consummation of such Limited
Condition Acquisition or related transactions; provided, further, that if the
Company elects to have such determinations occur at the time of entry into such
definitive agreement, any such transaction shall be deemed to have occurred on
the date the definitive agreements are entered and outstanding thereafter for
purposes of subsequently calculating any ratios under this Indenture after the
date of such agreement and before the consummation or termination of such
Limited Condition Acquisition and to the extent baskets were utilized in
satisfying any covenants, such baskets shall be deemed utilized, but any
calculation of Consolidated Total Assets or Consolidated Net Income for purposes
of other incurrences of Indebtedness or Liens or making of Restricted Payments
(not related to such Limited Condition Acquisition) shall not reflect such
Limited Condition Acquisition until it is consummated.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Securitization Assets” means any accounts receivable, real estate asset,
mortgage receivables or related assets, in each case subject to a Securitization
Facility.


“Securitization Facility” means any of one or more securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which the Company or any of its
Restricted Subsidiaries sells its Securitization Assets to either (a) Person
that is not a Restricted Subsidiary or (b) a Securitization Subsidiary that in
turn sells Securitization Assets to a person that is not a Restricted
Subsidiary.


“Securitization Fees” means distributions or payments made directly or by means
of dis- counts with respect to any Securitization Assets or participation
interest therein issued or sold in connection with, and other fees paid to a
person that is not a Restricted Subsidiary in connection with, any Qualified
Securitization Financing.


“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.


“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto.


“Senior Credit Facilities” means one or more debt facilities, commercial paper
facilities or instruments, providing for revolving credit loans, term loans,
letters of credit or debt securities, including, without limitation, the Third
Amended and Restated Credit Agreement, dated as of April 28, 2017, as amended,
restated, supplemented or otherwise modified by and among the Company and the
guarantors named therein, Wells Fargo Bank National Association, as the
administrative agent and the other agents and lenders named therein, as the same
may be increased, amended, modified, renewed, refunded, re- placed or refinanced
in whole or in part from


25

--------------------------------------------------------------------------------




time to time, including (i) any related notes, letters of credit, guarantees,
collateral documents, indentures, instruments and agreements executed in
connection there- with, and in each case as increased, amended, modified,
renewed, refunded, replaced or refinanced from time to time, and (ii) any notes,
guarantees, collateral documents, instruments and agreements executed in
connection with any such increase, amendment, modification, renewal, refunding,
replacement or refinancing.


“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act.


“Similar Business” means (a) any businesses, services or activities engaged in
by the Company or any of its Subsidiaries or any Associates on the Escrow
Release Date and (b) any businesses, services and activities engaged in by the
Company or any of its Subsidiaries or any Associates that are related,
complementary, incidental, ancillary or similar to any of the foregoing or are
extensions or developments of any thereof.


“Spectrum Tender” means the entry by the Company or any of its Restricted
Subsidiaries into any agreement or arrangement alienating, relinquishing,
surrendering or otherwise transferring the
right to use all or a material portion of the spectrum associated with any FCC
License of any Station (including, without limitation, pursuant to an auction of
such spectrum, conducted by a governmental authority, but excluding any
involuntary reorganization of such spectrum by the FCC pursuant to 47 U.S.C.
§1452(b)).


“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company which the Company has determined in good faith to be customary in a
securitization financing, including those relating to the servicing of the
assets of a Securitization Subsidiary, it being understood that any
Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.


“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency).


“Station” means, collectively (a) each of the television and radio stations
owned and operated by the Company and its Restricted Subsidiaries on the Escrow
Release Date and (b) any television or radio station acquired after the Escrow
Release Date by the Company or any of its Restricted Subsidiaries in accordance
with the terms of this Indenture.


“Subordinated Indebtedness” means any Indebtedness of the Company or a
Subsidiary Guarantor if the instrument creating or evidencing such Indebtedness
or pursuant to which such Indebtedness is outstanding expressly provides that
such Indebtedness is subordinated in right of payment to the Notes or the
Subsidiary Guarantee of such Subsidiary Guarantor, as the case may be.


“Subsidiary” of any Person means (i) any corporation more than 50% of the
outstanding Voting Stock of which is owned or controlled, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person,
or by such Person and one or more other Subsidiaries thereof, or (ii) any
limited partnership of which such Person or any Subsidiary of such Person is a
general partner, or (iii) any other Person (other than a corporation or limited
partnership) in which such Person, or one or more other Subsidiaries of such
Person, or such Person and one or more other Subsidiaries thereof, directly or
indirectly, has more than 50% of the outstanding partnership or similar
interests or has the power, by con- tract or otherwise, to direct or cause the
direction of the policies, management and affairs thereof.


“Subsidiary Guarantees” means the guarantees of the Notes issued by the
Subsidiary
Guarantors.


26

--------------------------------------------------------------------------------






“Subsidiary Guarantor” means (i) each Restricted Subsidiary of the Company
(other than Immaterial Subsidiaries) existing on the Escrow Release Date, (ii)
each of the Company’s Subsidiaries which becomes a guarantor of the Notes in
compliance with Section 4.15 and (iii) each of the Company’s Subsidiaries
executing a supplemental indenture in which such Subsidiary agrees to be bound
by the terms of this Indenture, in each case which is not subsequently released
from its guarantee obligations in accordance with the terms of this Indenture.


“Surviving Person” means, with respect to any Person involved in or that makes
any dis- position, the Person formed by or surviving such disposition or the
Person to which such disposition is made.


“Synthetic Lease Obligations” means with respect to any Person, the sum of (i)
all remaining rental obligations of such Person as lessee under synthetic leases
which are attributable to principal and, without duplication, (ii) all rental
and purchase price payment obligations of such Person under such synthetic
leases assuming such Person exercises the option to purchase the lease property
at the end of the lease term.


“Test Period” means the eight most recent full fiscal quarters ending
immediately prior to such date for which internal financial statements are
available (as determined in good faith by the Company).


“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb),
as amended by the Trust Indenture Reform Act of 1990, and as in effect on the
Issue Date.


“Transactions” means, collectively, the Acquisitions, the issuance of the
Cordillera Term Loans, the offering of Notes on the Issue Date and the intended
use of proceeds thereof, together with the payment of fees and expenses related
thereto.


“Transfer Restricted Notes” means Definitive Notes and any other Notes that bear
or are required to bear the Restricted Notes Legend.


“Triton Acquisition” means the acquisition, on November 30, 2018, of a digital
audio technology and measurement services platform from Vector Triton Holdings
(Cayman) 2, LP.


“Trust Officer” means any officer within the Corporate Trust Division of the
Trustee, who has responsibility for administering this Indenture, including,
without limitation, any vice president, associate, assistant vice president,
treasurer, assistant treasurer, assistant secretary or special assistant
secretary or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above-designated officers, and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his or her knowledge of and familiarity
with the particular subject.


“Trustee” means U.S. Bank National Association until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
such successor.


“Unrestricted Subsidiary” means (i) any Subsidiary designated as such by the
Board of Directors of the Company as set forth in Section 4.18 and (ii) any
Subsidiary of an Unrestricted Subsidiary.


“U.S. Government Obligations” means direct obligations of the United States of
America for the payment of which the full faith and credit of the United States
of America is pledged, provided that no U.S. Government Obligation shall be
callable at the Company’s option prior to the Stated Maturity of the Notes.


“Voting Stock” means, with respect to any Person, Capital Stock of such Person
of the class or classes pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time stock of any other class or classes shall have or might have
voting power by reason of the happening of


27

--------------------------------------------------------------------------------




any contingency).


“Weighted Average Life to Maturity” means, with respect to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled pay- ment of
principal, including payment at final maturity, in respect thereof, with (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (ii) the then outstanding aggregate
principal amount of such Indebtedness.


“WHDT Acquisition” means the acquisition, on April 4, 2019, of an independent
station in Stuart, Florida for $23.6 million in cash.








28

--------------------------------------------------------------------------------





Section 1.02.    Other Definitions.




Term
Defined
in Section1
“Agent Members”
....................................................................................................
2.1(b) (App. A)
“Asset Sale
Offer”....................................................................................................
4.14(c)
“Asset Sale Offer Purchase
Date”............................................................................
4.14(d)
“Asset Sale Offer Trigger Date”
..............................................................................
4.14(c)
“Change of Control
Offer”.......................................................................................
4.13(a)
“Change of Control Purchase Date”
........................................................................
4.13(b)
“Covenant Defeasance”
...........................................................................................
8.02
“Covenant Defeasance Option”
...............................................................................
8.01(b)
“Escrow Account”
...................................................................................................
4.21(b)
“Escrow Agent”
.......................................................................................................
4.21(a)
“Escrow Agreement”
...............................................................................................
4.21(a)
“Escrow
Release”.....................................................................................................
4.21(f)
“Escrow Release Date”
............................................................................................
4.21(f)
“Escrowed Funds”
...................................................................................................
4.21(b)
“Event of Default”
...................................................................................................
6.01(a)
“Excess Proceeds”
...................................................................................................
4.14(b)
“Global Note”
..........................................................................................................
2.1(a) (App. A)
“Incurrence Notice”
.................................................................................................
4.07(b)
“Legal
Defeasance”..................................................................................................
8.02
“Legal Defeasance Option”
.....................................................................................
8.01(b)
“Notice of
Default”..................................................................................................
6.01(c)
“Paying Agent”
........................................................................................................
2.03
“Permitted
Indebtedness”.........................................................................................
4.07(b)
“Permitted Leverage Ratio Debt”
............................................................................
4.07(a)
“Registrar”
...............................................................................................................
2.03
“Regulation S Global
Note”.....................................................................................
2.1(a) (App. A)
“Release
Request”....................................................................................................
4.21(c)
“Required Filing
Dates”...........................................................................................
4.02
“Reversion Date”
.....................................................................................................
4.20(b)
“Rule 144A Global
Note”........................................................................................
2.1(a) (App. A)
“Suspension Period”
................................................................................................
4.20(b)
“Special Mandatory Redemption”
...........................................................................
3.08
“Special Mandatory Redemption
Date”...................................................................
3.08
“Special Mandatory Redemption
Event”.................................................................
3.08
“Special Mandatory Redemption
Price”.................................................................
3.08
“Suspended
Covenants”...........................................................................................
4.20(a)
“Trustee
Expenses”..................................................................................................
6.08

1
Section reference is to this Indenture, unless marked with “(App. A)” indicating
such reference is to Appendix A hereof.





29

--------------------------------------------------------------------------------





Section 1.03.    Rules of Construction. Unless the context otherwise requires:
(1) a term has the meaning assigned to it in this Indenture; (2) an accounting
term not otherwise defined herein has the meaning assigned to it under GAAP; (3)
“or” is not exclusive; (4) words in the singular include the plural, and in the
plural include the singular; (5) provisions apply to successive events and
transactions; and (6) unless otherwise specified, any reference to a Section or
Article refers to such Section or Article of this Indenture.



ARTICLE II
THE NOTES


Section 2.01.    Form and Dating. The (i) Initial Notes and the Trustee’s
certificate of authentication therefor and (ii) Additional Notes and the
Trustee’s certificate of authentication therefor shall each be substantially in
the form of Exhibit A. The Notes may have notations, legends or endorsements
required by law, stock exchange rule or usage. The Company and the Trustee shall
approve the form of the Notes and any notation, legend or endorsement on them.
Each Note shall be dated the date of its issuance and shall show the date of its
authentication. Each note shall bear the corporate seal of the Company which
shall be attested by the Company’s secretary or an assistant secretary.


The terms and provisions contained in the Notes and the Subsidiary Guarantees
shall con- stitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company, the Subsidiary Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.


Section 2.02.    Execution and Authentication. Two Officers of the Company shall
sign each Note for the Company by manual or facsimile signature. If an Officer
whose signature is on a Note no longer holds that office at the time the Note is
authenticated, the Note shall nevertheless be valid. Each Subsidiary Guarantor
shall execute the Subsidiary Guarantee in the manner set forth in Section 11.4.
A Note shall not be valid until authenticated by the manual signature of the
Trustee, and the Trustee’s signature shall be conclusive evidence that the Note
has been authenticated under this Indenture. The form of Trustee’s certificate
of authentication to be borne by the Notes shall be substantially as set forth
in Exhibit A. The Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Notes. Unless limited by the terms of such appointment,
an authenticating agent may authenticate Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Company or any of its Affiliates.


The Trustee (i) shall authenticate Initial Notes for original issue in the
aggregate principal amount of $500,000,000 and (ii) shall authenticate
Additional Notes, in each case, as otherwise set forth in Appendix A and, in the
case of Additional Notes only, upon receipt of an Officers’ Certificate and an
Opinion of Counsel. The Officers’ Certificate shall also specify the amount of
Additional Notes to be authenticated and the date on which the Additional Notes
are to be authenticated. Upon receipt of a written order of the Company in the
form of an Officers’ Certificate, the Trustee shall authenticate Notes in
substitution of Notes originally issued to reflect any name change of the
Company.


Section 2.03.    Registrar; Paying Agent; Depositary. The Company shall maintain
an office or agency (the “Registrar”) where Notes may be presented for
registration of transfer or for ex- change and an office or agency (the “Paying
Agent”) where Notes may be presented for payment. The Registrar shall keep a
register of the Notes and of their transfer and exchange. The Company may ap-
point one or more co-registrars and one or more additional paying agents. The
term “Paying Agent” in- cludes any additional paying agent. The Company may
change the Paying Agent, Registrar or co-regis- trar without prior notice to any
Holder. The Company shall notify the Trustee and the Trustee shall notify the
Holders of the name and address of any Agent not a party to


30

--------------------------------------------------------------------------------




this Indenture. The Company shall enter into an appropriate agency agreement
with any Agent not a party to this Indenture and implement the pro- visions of
this Indenture that relate to such Agent.


The Company initially appoints the Trustee as Registrar and Paying Agent. If the
Company fails to appoint or maintain a Registrar and/or Paying Agent, the
Trustee shall act as such, and shall be entitled to appropriate compensation in
accordance with Section 7.07.


The Company initially appoints DTC to act as Depositary with respect to any
Global Notes and DTC has initially appointed the Trustee to act as Notes
Custodian with respect to any Global Notes.





Section 2.04.    Paying Agent to Hold Money in Trust. The Company shall require
each Paying Agent other than the Trustee to agree in writing that the Paying
Agent will hold in trust for the benefit of the Holders or the Trustee all money
the Paying Agent holds for the redemption or purchase of the Notes or for the
payment of principal of, or premium, if any, or interest on, the Notes, and will
notify the Trustee of any default by the Company in providing the Paying Agent
with sufficient funds to redeem or purchase Notes or make any payment on the
Notes as and to the extent required to be redeemed, pur- chased or paid under
the terms of this Indenture. While any such default continues, the Trustee may
re- quire the Paying Agent to pay all money it holds to the Trustee. The Company
at any time may require the Paying Agent to pay all money it holds to the
Trustee. Upon payment over to the Trustee, the Paying Agent (if other than the
Company or any of its Affiliates) shall have no further liability for the money
it delivered to the Trustee. If the Company or any of its Subsidiaries acts as
Paying Agent, it shall segregate and hold in a separate trust fund for the
Holders’ benefit all money it holds as Paying Agent.


Section 2.05.    Holder Lists. The Trustee shall preserve in as current a form
as is reasonably practicable the most recent list available to it of the names
and addresses of Holders. If the Trustee is not the Registrar, the Company shall
furnish to the Trustee, semiannually at least fifteen Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, within 30 days after receipt by the Company of any such request, a list
in such form and as of such date as the Trustee may reasonably require that sets
forth the names and addresses of, and the aggregate principal amount of Notes
held by each Holder.


Section 2.06.    Transfer and Exchange. Subject to the provisions of Section 2
of Appendix A, when Notes are presented to the Registrar or a co-registrar with
a request to register a transfer or to exchange them for an equal principal
amount of Notes of other denominations, the Registrar shall register the
transfer or make the exchange if its requirements, including, without
limitation, compliance with Appendix A, for such transaction are met; provided,
however, that any Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar and the Trustee duly executed by
the Holder of such Note or by its attorney duly authorized in writing. To permit
registrations of transfers and exchanges, the Company shall Issue (and the
Subsidiary Guarantors shall execute the Subsidiary Guarantee endorsed thereon),
and the Trustee shall authenticate, Notes at the Registrar’s request. The
Trustee shall notify the Company of all such registered transfers and exchanges
contemporaneously with the occurrence of such transfer or exchange.


Neither the Company nor the Registrar shall be required to issue, register the
transfer of or exchange any Note (i) during a period beginning at the opening of
business 15 days before the day of the mailing of notice of any redemption from
the Company and ending at the close of business on the day the notice of
redemption is sent to Holders, (ii) selected for redemption, in whole or in
part, except the unredeemed portion of any Note being redeemed in part may be
transferred or exchanged, and (iii) during a Change of Control Offer or an Asset
Sale Offer if such Note is tendered pursuant to such Change of Control Offer or
Asset Sale Offer and not withdrawn.


No service charge shall be made for any registration of transfer or exchange
(except as otherwise expressly permitted herein), but the Company may require
payment of a sum sufficient to cover all documentary,


31

--------------------------------------------------------------------------------




stamp or similar issue or transfer tax or similar governmental charge payable in
connection therewith (other than any such documentary, stamp or similar issue or
transfer tax or similar govern- mental charge payable upon exchange pursuant to
Section 2.10, 3.07 or 9.05, which the Company shall pay).


Prior to due presentment for registration of transfer of any Note, the Trustee,
any Agent and the Company may deem and treat the Person in whose name any Note
is registered as the absolute owner of such Note (whether or not such Note shall
be overdue and notwithstanding any notation of ownership or other writing on
such Note made by anyone other than the Company, the Registrar or any co-
registrar) for the purpose of receiving payment of principal of, and premium, if
any, and interest on, such Note and for all other purposes, and notice to the
contrary shall not affect the Trustee, any Agent or the Company.


Any Holder of the Global Note shall, by acceptance of such Global Note, agree
that transfers of beneficial interests in such Global Note may be effected only
through a book-entry system (as described in Section 2.1(b) of Appendix A)
maintained by the depository (or its agent), and that owner- ship of a
beneficial interest in the Global Note shall be required to be reflected in a
book entry.







Section 2.07.    Replacement Notes. If any mutilated Note is surrendered to the
Trustee, or if the Company and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Note, the Company shall
issue and the Trustee shall, upon receipt of a written order signed by two
Officers of the Company, authenticate a replacement Note if the Trustee’s
requirements are met, and each such replacement Note shall be an additional
obligation of the Company. If the Trustee or the Company requires, the Holder
must supply an indemnity bond that is sufficient in the judgment of the Trustee
and the Company to protect the Company, the Trustee, any Agent or any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company and the Trustee may charge for its reasonable expenses in
replacing a Note. Upon the issuance of any replacement Notes under this Section
2.07, the Company may require the payment of a sum sufficient to pay all
documentary, stamp or similar issue or transfer taxes or other governmental
charges that may be imposed in relation thereto and any other expenses
(including the fees and expenses of the Trustee) connected therewith.




Section 2.08.    Outstanding Notes. The Notes outstanding at any time are all
the Notes the Trustee has authenticated except those it has cancelled, those
delivered to it for cancellation, and those described in this Section 2.08 as
not outstanding. If a Note is replaced pursuant to Section 2.07, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that a bona
fide purchaser holds the replaced Note. If the entire principal of, and premium,
if any, and accrued interest on, any Note is considered paid under Section 4.01,
it ceases to be outstanding and interest on it ceases to accrue. Subject to
Section 2.09, a Note does not cease to be outstanding because the Company or any
Affiliate of the Company holds such Note.


Section 2.09.    Treasury Notes. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Company or any Affiliate of the Company shall be
considered as though they are not outstanding; provided, however, that for the
purpose of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes that the Trustee knows are so
owned shall be so disregarded. Notwithstanding the foregoing, Notes that the
Company or any Affiliate of the Company offers to purchase or acquires pursuant
to an exchange offer, tender offer or otherwise shall not be deemed to be owned
by the Company or any Affiliate of the Company until legal title to such Notes
passes to the Company or such Affiliate, as the case may be.


Section 2.10.    Temporary Notes. Until Definitive Notes are ready for delivery,
the Company may prepare and the Trustee shall authenticate temporary Notes.
Temporary Notes shall be substantially in the form of Definitive Notes but may
have variations that the Company considers appropriate for temporary Notes.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a written order signed


32

--------------------------------------------------------------------------------




by two Officers of the Company, shall authenticate Definitive Notes in exchange
for temporary Notes. Until such exchange, temporary Notes shall be entitled to
the same rights, benefits and privileges as Definitive Notes.





Section 2.11.    Cancellation. The Company at any time may deliver Notes to the
Trustee for cancellation. The Registrar, any co-registrar, the Paying Agent, the
Company and its Subsidiaries shall forward to the Trustee any Notes surrendered
to them for registration of transfer, exchange, replacement, payment (including
all Notes called for redemption and all Notes accepted for payment pursuant to
an Offer) or cancellation, and the Trustee shall cancel all such Notes and shall
destroy all cancelled Notes (subject to the record retention requirements of the
Exchange Act) and deliver a certificate of their destruction to the Company
unless, by written order signed by two Officers of the Company, the Company
shall direct that cancelled Notes be returned to it. The Company may not issue
new Notes to replace any Notes that have been cancelled by the Trustee or that
have been delivered to the Trustee for cancellation. If the Company or any
Affiliate of the Company acquires any Notes (other than by redemption pursuant
to Section 3.01 or an Offer pursuant to Section 4.13 or 4.14), such acquisition
shall not operate as a redemption or satisfaction of the Indebtedness
represented by such Notes unless and until such Notes are delivered to the
Trustee for cancellation.


Section 2.12.    Defaulted Interest. If the Company defaults in a payment of
interest on the Notes, it shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, to
Holders on a subsequent special record date, in each case at the rate provided
in the Notes and Section 4.01. The Company shall, with the Trustee’s consent,
fix or cause to be fixed each such special record date and payment date. At
least 15 days before the special record date, the Company (or, at the request of
the Company, the Trustee in the name of, and at the expense of, the Co pany)
shall mail a notice that states the special record date, the related payment
date and the amount of interest to be paid.


Section 2.13.    Record Date. The Company may, but shall not be obligated to,
fix a record date for the purpose of determining the Holders entitled to give
their consent or take any other ac- tion described in this Section or required
or permitted to be taken pursuant to this Indenture. If a record date is fixed,
those Persons who were Holders at such record date (or their duly designated
proxies), and only those Persons, shall be entitled to give such consent or to
revoke any consent previously given or to take any such action, whether or not
such Persons continue to be Holders after such record date. No such consent
shall be valid or effective for more than 120 days after such record date.


Section 2.14.    CUSIP Number. A “CUSIP” number will be printed on the Notes,
and the Trustee shall use the CUSIP number in notices of redemption, purchase or
exchange as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness or accuracy of the CUSIP
number printed in the notice or on the Notes and that reliance may be placed
only on the other identification numbers printed on the Notes and any such
redemption shall not be affected by any defect in, or omission of, such numbers.
The Company will promptly notify the Trustee of any change in the CUSIP number.



Section 2.15.    Additional Notes. The Company may, from time to time, subject
to compliance with any other applicable provisions of this Indenture (including,
without limitation, Section 4.07), without the consent of the Holders, create
and issue pursuant to this Indenture Additional Notes having terms and
conditions set forth in Exhibit A substantially identical to those of other
Notes, except that Additional Notes:


(i)    may have a different issue date and/or CUSIP number from other Notes;


(ii)    may have a different amount of interest payable on the first interest
payment date after issuance than is payable on other Notes;


(iii)    may have terms specified in the Additional Note Board Resolution or
Additional Note Supplemental Indenture for such Additional Notes making
appropriate adjustments to this Article II and Exhibit A (and related
definitions) applicable to such Additional Notes in order to conform to and
ensure


33

--------------------------------------------------------------------------------




compliance with the Securities Act (or other applicable securities laws) and any
registration rights or similar agreement applicable to such Additional Notes,
which are not adverse in any material respect to the Holder of any outstanding
Notes (other than such Additional Notes); and


(iv)    may be entitled to liquidated damages not applicable to other
outstanding Notes and may not be entitled to such liquidated damages applicable
to other outstanding Notes.



ARTICLE III


REDEMPTIONS AND OFFERS TO PURCHASE


Section 3.01.    Redemption Provisions.


(a)Except as set forth below and in Section 3.01(b) and as described below (and
other than a Special Mandatory Redemption, if any, pursuant to Section 3.08),
the Notes are not redeemable at the Company’s option prior to July 15, 2022. On
and after such date, the Notes will be subject to redemption at the option of
the Company at any time and from time to time, in whole or in part, at the
redemption prices (expressed as percentages of the principal amount of the
Notes) set forth below, plus accrued and unpaid interest to the date fixed for
redemption, if redeemed during the twelve-month period beginning on July 15 of
the years indicated below.


            
Year
Percentage
2022 ................................
104.406%
2023 ................................
102.938%
2024 ................................
101.469%
2025 and thereafter ..........................................................
100.000%



Notwithstanding the foregoing, at any time prior to July 15, 2022, the Company
may, at its option, use the net proceeds of one or more Equity Issuances at any
time and from time to time, to re- deem up to 40% of the aggregate principal
amount of the Notes (including Additional Notes, if any) originally issued at a
redemption price equal to 105.875% of the principal amount thereof, together
with accrued and unpaid interest to the date fixed for redemption; provided,
however, that at least 60% of the aggregate principal amount of the Notes
(including Additional Notes, if any) originally issued remains out- standing
immediately after any such redemption.


(b)At any time prior to July 15, 2022, the Notes may be redeemed at any time and
from time to time, at the option of the Company, upon not less than 10 or more
than 60 days’ prior notice mailed by first-class mail to each holder’s
registered address, at a redemption price equal to 100% of the principal amount
thereof plus the Make Whole Premium as of, and accrued but unpaid interest, if
any, to, the redemption date, subject to the right of holders on the relevant
record date to receive interest due on the relevant interest payment date.


(c)In addition, in connection with any Change of Control Offer or Asset Sale
Offer, if Holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in such offer
and the Company, or any third party making such offer in lieu of the Company,
purchases all of the Notes validly tendered and not withdrawn by such holders,
the Company or such third party will have the right upon not less than 10 nor
more than 60 days’ prior notice, given not more than 30 days following such
purchase date, to redeem all Notes that remain outstanding at a redemption price
equal to the price


34

--------------------------------------------------------------------------------




offered to each other holder in such offer plus accrued and unpaid interest, if
any, thereon, to, but not including, the date of such redemption.


“Make Whole Premium” means with respect to a Note at any redemption date, the
greater of (i) 1.0% of the principal amount of such Note or (ii) the excess of
(A) the present value of (1) the redemption price of such Note at July 15, 2022
(such redemption price being set forth in the table in Section 3.01(a)) plus (2)
all required interest payments due on such Note through July 15, 2022, computed
using a discount rate equal to the Treasury Rate plus 50 basis points, over (B)
the principal amount of such Note.


“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Re- serve Statistical Release H. 15(519) which has
become publicly available at least two Business Days prior to the redemption
date or, if such Statistical Release is no longer published, any publicly
available source or similar market data) most nearly equal to the period from
the redemption date to July 15, 2022; provided, however, that if the period from
the redemption date to July 15, 2022 is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to July 15, 2022 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.



Section 3.02.    Notice to Trustee. If the Company elects to redeem Notes
pursuant to Section 3.01(a) or Section 3.01(b), it shall furnish to the Trustee,
at least 10 days (or such shorter period as the Trustee consents to in its sole
judgment) but not more than 60 days before notice of a redemption is to be
mailed to Holders, an Officers’ Certificate stating that the Company is
redeeming Notes pursuant to Section 3.01(a) or Section 3.01(b), as the case may
be, the date notice of redemption is to be mailed to Holders, the redemption
date, the aggregate principal amount of Notes to be redeemed, the redemption
price for such Notes, any calculations pursuant to Section 3.01(a) or (b), the
amount of accrued and unpaid interest on such Notes as of the redemption date
and, if applicable, the manner in which Notes are to be selected for redemption,
in accordance with Section 3.03, if less than all outstanding Notes are to be
redeemed. If the Trustee is not the Registrar, the Company shall, concurrently
with delivery of its notice to the Trustee of a redemption, cause the Registrar
to deliver to the Trustee a certificate (upon which the Trustee may rely)
setting forth the name of, and the aggregate principal amount of Notes held by
each Holder.


If the Company is required to offer to purchase Notes pursuant to Section 4.13
or 4.14, it shall furnish to the Trustee, at least seven Business Days (or such
shorter period as the Trustee consents to in its sole judgment) before notice of
the corresponding Offer is to be mailed to Holders, an Officers’ Certificate
setting forth that the Offer is being made pursuant to Section 4.13 or 4.14, as
the case may be, the purchase date, the maximum principal amount of Notes the
Company is offering to purchase pursuant to such Offer, the purchase price for
such Notes, the amount of accrued and unpaid interest on such Notes as of the
purchase date and, if applicable, the manner in which Notes are to be selected
for purchase, in accordance with Section 3.03, if less than all outstanding
Notes are to be purchased.


The Company will also provide the Trustee with any additional information that
the Trustee reasonably requests in connection with any redemption or Offer.


For the avoidance of doubt, the requirements of this section shall not apply to
a special Mandatory Redemption.


Section 3.03.    Selection of Notes to Be Redeemed or Purchased. If less than
all out- standing Notes are to be redeemed or if less than all Notes tendered
pursuant to an Offer are to be purchased by the Company, the Trustee, on behalf
of the Company, shall select the outstanding Notes to


35

--------------------------------------------------------------------------------




be redeemed or purchased by the Company, in compliance with the requirements of
the principal national securities exchange, if any, on which the Notes are
listed or, if the Notes are not listed on such an ex- change the Trustee, on
behalf of the Company, shall select the outstanding Notes to be redeemed or
purchased, on a pro rata basis, by lot or by any other method that the Trustee
deems fair and appropriate or, in the event the Notes are in global form, as
otherwise prescribed by DTC. Notes redeemed or purchased in part shall only be
redeemed or purchased in integral multiples of $1,000. If the Company elects to
mail notice of a redemption to Holders, the Trustee shall at least five days
prior to the date notice of redemption is to be mailed, (i) select, on behalf of
the Company, the Notes to be redeemed from Notes outstanding not previously
called for redemption, and (ii) notify the Company of the names of each Holder
of Notes selected for redemption, the principal amount of Notes held by each
such Holder and the principal amount of such Holder’s Notes that are to be
redeemed. If fewer than all Notes tendered pursuant to an Offer are to be
purchased, the Trustee shall, on behalf of the Company, select on or prior to
the purchase date for such Offer the Notes to be purchased. The Trustee shall
select for redemption or purchase Notes or portions of Notes in integral
multiples of $1,000. Except as provided in the preceding sentence, provisions of
this Indenture that apply to Notes called for redemption or tendered pursuant to
an Offer also apply to portions of Notes called for redemption or tendered
pursuant to an Offer. The Trustee shall notify the Company promptly of the Notes
or portions of Notes to be called for redemption or selected for purchase. The
Company shall notify the Trustee of its acceptance for payment of the Notes
selected for redemption or purchase.





Section 3.04.    Notice of Redemption.


(a)Subject to Section 3.04(b) below, at least 10 days but not more than 60 days
be- fore the redemption date, the Company shall mail by first class mail a
notice of redemption to each Holder of Notes that are to be redeemed. With
respect to any redemption of Notes, the notice shall identify the Notes or
portions thereof, if applicable, to be redeemed and shall state: (1) the
redemption date; (2) the redemption price for the Notes and the amount of unpaid
and accrued interest on such Notes as of the date of redemption; (3) the
paragraph of the Notes or section of this Indenture pursuant to which the Notes
called for redemption are being redeemed; (4) if any Note is being redeemed in
part, the portion of the principal amount of such Note to be redeemed and that,
after the redemption date, upon surrender of such Note, a new Note or Notes in
principal amount equal to the unredeemed portion will be issued; (5) the name
and address of the Paying Agent; (6) that Notes called for redemption, if held
in physical form, must be surrendered to the Paying Agent to collect the
redemption price for, and any accrued and unpaid interest on, such Notes; (7)
that, unless the Company defaults in making such redemption payment, inter- est
on Notes called for redemption ceases to accrue on and after the redemption
date; and (8) that no representation is made as to the correctness or accuracy
of the CUSIP number listed in such notice and printed on the Notes.


(b)Notice of any redemption of the Notes may be subject to one or more
conditions precedent, including, but not limited to, completion of a corporate
transaction (including, without limitation, an Equity Issuance, an incurrence of
Indebtedness or a Change of Control Repurchase Event), at the Company’s
discretion. If such redemption or purchase is so subject to satisfaction of one
or more conditions precedent, such notice shall describe each such condition,
and if applicable, shall state that, in the Company’s discretion, the redemption
date may be delayed until such time as any or all such conditions shall be
satisfied, or such redemption or purchase may not occur and such notice may be
rescinded in the event that any or all such conditions shall not have been
satisfied by the redemption date, or by the redemption date as so delayed
without requiring an additional advance notice. In addition, the Company may
provide in such notice that payment of the redemption price and performance of
the Company’s obligations with respect to such redemption may be performed by
another Person.




36

--------------------------------------------------------------------------------




(c)At the Company’s request, the Trustee shall (at the Company’s expense) give
the notice of any redemption to Holders; provided, however, that the Company
shall deliver to the Trustee, at least 45 days prior to the date of any optional
redemption and at least 10 days prior to the date that notice of such redemption
is to be mailed to Holders (or, in either case, such shorter period as the
Trustee consents to in its sole judgment) an Officers’ Certificate that (i)
requests the Trustee to give notice of the redemption to Holders, (ii) sets
forth the information to be provided to Holders in the notice of redemption, as
set forth in the preceding paragraph, and (iii) sets forth the aggregate
principal amount of Notes to be redeemed and the amount of accrued and unpaid
interest thereon as of the redemption date. If the Trustee is not a Registrar,
the Company shall, concurrently with any such request, cause the Registrar to
deliver to the Trustee a certificate (upon which the Trustee may rely) setting
forth the name of, the address of, and the aggregate principal amount of Notes
held by, each Holder; provided further that any such Officers’ Certificate may
be delivered to the Trustee on a date later than permitted under this Section
3.03(b) if such later date is acceptable to the Trustee.



Section 3.05.    Effect of Notice of Redemption. Except if such redemption would
violate the terms of any Senior Credit Facilities and subject to 3.04(b), once
notice of redemption is mailed, Notes called for redemption become due and
payable on the redemption date at the price set forth in the Note.


Section 3.06.    Deposit of Redemption Price.


(a)On or prior to any redemption date, the Company shall deposit with the
Trustee or with the Paying Agent money sufficient to pay the redemption price
of, and accrued interest on, all Notes to be redeemed on that date. The Trustee
or the Paying Agent shall return to the Company, no later than five days after
any redemption date, any money (including accrued interest) that exceeds the
amount necessary to pay the redemption price of, and accrued interest on, all
Notes redeemed.


(b)If the Company complies with Section 3.06(a), interest on the Notes to be re-
deemed will cease to accrue on such Notes on the applicable redemption date,
whether or not such Notes are presented for payment. If a Note is redeemed on or
after an interest record date but on or prior to the related interest payment
date, then any accrued and unpaid interest shall be paid to the Person in whose
name such Note was registered at the close of business of such record date. If
any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Company to comply with the preceding
paragraph, to the extent lawful, the Company shall pay interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization of the Company, regardless of whether or not a claim for
post-filing interest is allowed in such proceedings) on the overdue principal,
premium, if any, and interest from the redemption date until such principal,
premium and inter- est are paid, at a rate equal to 1% per annum in excess of
the then applicable interest rate on the Notes compounded semi-annually as
provided in the Notes and Section 4.01.


Section 3.07. Notes Redeemed in Part. Upon surrender of a Note that is redeemed
in part, the Company shall issue and the Trustee shall authenticate for the
Holder at the Company’s expense a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.


Section 3.08.    Special Mandatory Redemption. If (i) the Escrow Agent has not
received a Release Request on or prior to the Escrow End Date, or (ii) the
Escrow Issuer notifies the Escrow Agent and the Trustee in writing that Scripps
will not pursue the consummation of the Nexstar Divestiture Acquisition or (iii)
the Asset Purchase Agreement has been terminated in accordance with its terms
(each of the above, a “Special Mandatory Redemption Event”), then the Escrow
Agent shall, without the requirement of notice to or action by the Escrow
Issuer, the Trustee or any other Person, (i) liquidate and release the Escrowed
Funds (including investment earnings thereon and proceeds thereof) to the
Trustee and (ii) provide notice to Scripps to provide payment with respect to
the Scripps Escrow Guaranteed Obligations, and Scripps shall promptly (and in
any event within one Business Day of the receipt of such notice) pay the amount
necessary to fund the interest due on the Notes from the Issue Date to, but
excluding, the Special Mandatory Redemption Date, to the Trustee and the Trustee
shall apply (or cause a paying agent to apply) the amounts in the immediately
preceding clauses (i) and (ii) to redeem the


37

--------------------------------------------------------------------------------




Notes (the “Special Mandatory Redemption”) on the third Business Day following
the Special Mandatory Redemption Event (the “Special Mandatory Redemption Date”)
or as otherwise required by the applicable procedures of DTC, at a redemption
price (the “Special Mandatory Redemption Price”), equal to 100% of the issue
price of the Notes, plus accrued and unpaid interest from the Issue Date or the
most recent date to which interest has been paid or duly provided for on the
Notes, as the case may be, to, but excluding, the Special Mandatory Redemption
Date. On the Special Mandatory Redemption Date, the Trustee will pay to the
Escrow Issuer any Escrowed Funds in excess of the amount necessary to effect the
Special Mandatory Redemption.



ARTICLE IV


COVENANTS


Section 4.01.    Payment of Principal, Premium, and Interest. The Company shall
pay the principal of, and premium, if any, and interest on, the Notes on the
dates and in the manner provided in the Notes. Holders must surrender their
Notes, if held in physical form, to the Paying Agent to collect principal
payments. Principal, premium, or interest shall be considered paid on the date
due if, by 11 a.m. Eastern Standard Time on such date, the Company has deposited
with the Paying Agent money in immediately available funds designated for and
sufficient to pay such principal, premium or interest. The Paying Agent shall
return to the Company, no later than five days following the date of payment,
any money (including accrued interest) that exceeds the amount then due and
payable on the Notes.


The Company shall pay interest (including interest accruing on or after the
filing of any petition in bankruptcy or for reorganization of the Company,
regardless of whether or not a claim for post-filing interest is allowed in such
proceedings) on overdue principal, premium and interest (without regard to any
applicable grace period) at a rate equal to 1% per annum in excess of the then
applicable interest rate on the Notes, compounded semiannually.


Payments of the principal of, premium (if any) and interest on any Global Notes
will be made to the Depositary or its nominee, as the case may be, as the
registered owner thereof. None of the Company, the Trustee nor any Paying Agent
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests in any Global
Notes or for maintaining, supervising or reviewing any records relating to such
beneficial ownership interest.



Section 4.02.    Reports. Whether or not the Company is then subject to Section
13(a) or 15(d) of the Exchange Act, the Company will file with the Commission,
so long as any Notes are out- standing, the annual reports, quarterly reports
and other periodic reports which the Company would have been required to file
with the Commission pursuant to such Section 13(a) or 15(d) if the Company were
so subject, and such documents shall be filed with the Commission on or prior to
the respective dates (the “Required Filing Dates”) by which the Company would
have been required so to file such documents if the Company were so subject. The
Company will also, in the event the filing of such documents by the Company with
the Commission is not permitted by the Commission (i) within 15 days of each
Required Filing Date, (a) transmit by mail to all holders of Notes, as their
names and addresses appear in the Note register, without cost to such holders
and (b) file with the Trustee copies of the annual reports, quarterly reports
and other periodic reports which the Company would have been required to file
with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act if
the Company were subject to such Sections and (ii) promptly upon written request
and payment of the reasonable cost of duplication and delivery, supply copies of
such documents to any prospective Holder at the Company’s cost. In addition, the
Company will file with the Commission and with the Trustee, in accordance with
rules and regulations pre- scribed by the Commission, such additional
information, documents and reports with respect to compliance with the
conditions and covenants provided for herein as may be required by such rules
and regulations. Notwithstanding anything herein to the contrary, the Company
will not be deemed to have failed to comply with any of its agreements under
this Section 4.02 for purposes of clause (iii) under Section 6.01(a) until


38

--------------------------------------------------------------------------------




90 days after the date any report hereunder is required to be filed with the
Commission pursuant to this Section 4.02. In addition, to the extent not
satisfied by the foregoing, for so long as any Notes are outstanding, the
Company shall furnish to holders of the Notes and to securities analysts and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.


The Company may satisfy its obligations under this Section 4.02 with respect to
financial information relating to the Company by furnishing financial
information relating to a Parent Entity; provided that, the same is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to such Parent Entity, on the one hand, and the
information relating to the Company and its Restricted Subsidiaries on a
standalone basis, on the other hand. For the avoidance of doubt, the
consolidating information referred to in the proviso in the preceding sentence
need not be audited.


Notwithstanding the foregoing, if the Company or any Parent Entity of the
Company has furnished the holders of Notes or filed with the Commission the
reports described in the preceding para- graphs with respect to the Company or
any Parent Entity, the Company shall be deemed to be in compliance with the
provisions of this Section 4.02.



Section 4.03.    Compliance Certificate. The Company shall deliver to the
Trustee, within 120 days after the end of each fiscal year of the Company, an
Officers’ Certificate stating that (i) a review of the activities of the Company
and its Subsidiaries during the preceding fiscal year has been made to determine
whether the Company has kept, observed, performed and fulfilled all of its
obligations under this Indenture and the Notes, (ii) such review was supervised
by the Officers of the Company signing such certificate, and (iii) that to the
best knowledge of each Officer signing such certificate, (a) the Company has
kept, observed, performed and fulfilled each and every condition and covenant
contained in this Indenture and is not in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default occurred and is continuing, describing all such
Defaults or Events of Default of which each such Officer may have knowledge and
what action the Company has taken or proposes to take with respect thereto), and
(b) no event has occurred and remains in existence by reason of which payments
on account of the principal of, or premium, if any, or interest on, the Notes
are prohibited or if such event has occurred, a description of the event and
what action the Company is taking or proposes to take with respect thereto. For
purposes of this paragraph, such compliance shall be determined without regard
to any period of grace or requirement of notice provided hereunder.


The Company will, so long as any of the Notes are outstanding, deliver to the
Trustee, by the date that is the later of (i) 30 days after the occurrence of
any Default or Event of Default and (ii) promptly after (but no later than five
Business Days after) any Officer of the Company becomes aware of such Default or
Event of Default, an Officers’ Certificate specifying such Default or Event of
Default and what action the Company is taking or proposes to take with respect
thereto.


The Company shall deliver to the Trustee such other information or documents
reasonably requested by the Trustee in connection with the compliance by the
Trustee or the Company with this Indenture.



Section 4.04.    Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that might affect the covenants or the performance of its obligations
under this Indenture and the Notes; and the Company (to the extent it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power granted to the Trustee pursuant to this
Indenture, but will suffer and permit the execution of every such power as
though no such law has been enacted.




39

--------------------------------------------------------------------------------





Section 4.05.    Limitation on Restricted Payments.


(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Restricted Payment (including by operation
of or as a result of an LLC Division), unless at the time of and immediately
after giving effect to the proposed Restricted Payment (with the value of any
such Restricted Payment, if other than cash, to be determined by the Board of
Di-rectors in good faith, whose determination shall be conclusive and evidenced
by a board resolution), (i) no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof, (ii) the Company
could incur at least $1.00 of Permitted Leverage Ratio Debt and (iii) the
aggregate amount of all Restricted Payments made after the April 28, 2017 shall
not exceed the sum of (with-out duplication) (a) $150.0 million, plus (b) an
amount equal to the Company’s Cumulative Consolidated EBITDA less 1.4 times the
Company’s Cumulative Consolidated Interest Expense, plus (c) the aggregate
amount of all Net Cash Proceeds received after April 28, 2017 by the Company
from (x) the issuance and sale (other than to a Subsidiary of the Company) of
Capital Stock of the Company (other than Disqualified Stock or Designated
Preferred Stock) to the extent that such proceeds are not used to redeem,
repuchase, retire or otherwise acquire Capital Stock or any Indebtedness of the
Company or any Subsidiary of the Company pursuant to Section 4.05(b)(ii) or (y)
Indebtedness of the Company issued since April 28, 2017 (other than to
Subsidiaries) that have been converted into Capital Stock of the Company (other
than Disqualified Stock or Designated Preferred Stock), plus (d) to the extent
that any Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
after April 28, 2017, 100% of the fair market value of such Sub- sidiary as of
the date of such redesignation, other than to the extent of the amount that
constituted a Permitted Investment made under clause (x) of the definition of
“Permitted Investments” and such redesignation will increase the amount
available under such clause, plus (e) the aggregate amount returned in cash or
Cash Equivalents with respect of Investments (other than Permitted Investments)
made after April 28, 2017 whether through interest payments, principal payments,
dividends or other distributions, plus (f) in the case of the disposition or
repayment of any Investment for cash, which Investment constituted a Restricted
Payment made after April 28, 2017, an amount equal to the return of capital with
respect to such Investment, reduced (but not below zero) by the excess, if any,
of the cost of the disposition of such Investment over the gain, if any,
realized by the Company or such Restricted Subsidiary in respect of such
disposition.


(b)
The provisions of Section 4.05(a) will not prohibit the following actions:



(i)the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at such declaration date such payment would have been
permitted under this Indenture;


(ii)the redemption, repurchase, retirement, defeasance or other acquisition of
any Capital Stock or any Indebtedness of the Company in exchange for, or out of
the proceeds of the sale (other than to a Subsidiary of the Company), within six
months prior to the consummation of such redemption, repurchase, retirement,
defeasance or other such acquisition of any Capital Stock or Indebtedness of the
Company, of Capital Stock of the Company (other than any Disqualified Stock or
Designated Preferred Stock) (“Refunding Capital Stock”);


(iii)the repurchase, redemption or other repayment of any Subordinated
Indebtedness of the Company or a Subsidiary Guarantor in exchange for, by
conversion into or solely out of the proceeds of the substantially concurrent
sale (other than to a Subsidiary of the Company) of Sub- ordinated Indebtedness
of the Company or such Subsidiary Guarantor with a Weighted Average Life to
Maturity equal to or greater than the then remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness repurchased, redeemed or repaid;


(iv)any purchase, repurchase, redemption, defeasance or other acquisition or
retire- ment of Preferred Stock of the Company or a Restricted Subsidiary made
by exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Company or a Restricted Subsidiary, as the case may be,
that, in the case of Disqualified Stock, is permitted to be incurred pursuant to
Section 4.07;




40

--------------------------------------------------------------------------------




(v)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary:


(a)    from Excess Proceeds to the extent permitted under Section 4.14, but only
if the Company shall have first complied with Section 4.14 and purchased all
Notes tendered pursuant to any offer to repurchase all the Notes required
thereby, prior to purchasing, repurchasing, redeeming, defeasing or otherwise
acquiring or retiring such Sub- ordinated Indebtedness, Disqualified Stock or
Preferred Stock; or


(b)    to the extent required by the agreement governing such Subordinated
Indebtedness, Disqualified Stock or Preferred Stock, following the occurrence of
a Change of Control Repurchase Event (or other similar event described as a
“change of control”), but only if the Company shall have first complied with
Section 4.13 and purchased all Notes tendered pursuant to the offer to
repurchase all the Notes required thereby, prior to purchasing, repurchasing,
redeeming, defeasing or otherwise acquiring or retiring such Subordinated
Indebtedness, Disqualified Stock or Preferred Stock; or


(c)    consisting of Acquired Debt (other than Indebtedness incurred (A) to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary or was otherwise acquired by the Company or a Restricted
Subsidiary or (B) otherwise in connection with or contemplation of such
acquisition);


(vi)Restricted Investments received as consideration in connection with an Asset
Sale made in compliance with this Indenture;


(vii)the making of a Restricted Investment out of the proceeds of the sale
(other than to a Subsidiary of the Company) within one year prior to the making
of such Restricted Investment of Capital Stock of the Company (other than any
Disqualified Stock or Designated Preferred Stock);


(viii)the payment of any dividend or distribution by a Subsidiary that is a
Qualified Joint Venture to the holders of its Capital Stock on a pro rata basis;


(ix)the repurchase, redemption or other acquisition or retirement for value or
forfeiture of any Capital Stock of the Company or any Parent Entity to effect
the repurchase, redemption, acquisition or retirement of Capital Stock that is
held by any member or former member of the Company’s (or any Parent Entity’s or
Subsidiary’s) management, or by any of its respective directors, employees or
consultants; provided that the aggregate price paid for all such repur- chased,
redeemed, acquired or retired Capital Stock may not exceed the sum of $15.0
million in any calendar year (with unused amounts in any calendar year being
available to be so utilized in succeeding calendar years); provided, further,
that such amount in any calendar year may be in- creased by an amount not to
exceed:


(a)    the Net Cash Proceeds from the sale of Capital Stock (other than Dis-
qualified Stock or Designated Preferred Stock) of the Company and, to the extent
contributed to the capital of the Company (other than through the issuance of
Disqualified Stock or Designated Preferred Stock), Capital Stock of any Parent
Entity, in each case to members of management, directors or consultants of the
Company, any of its Subsidiaries or any Parent Entity that occurred after April
28, 2017, to the extent the cash proceeds from the sale of such Capital Stock
have not otherwise been applied to the payment of Restricted Payments by virtue
of clause (iii) of the preceding paragraph; plus


(b)    the net cash proceeds of key man life insurance policies received by the
Company and its Restricted Subsidiaries after April 28, 2017; less




41

--------------------------------------------------------------------------------




(c)    the amount of any Restricted Payments made in previous calendar years
pursuant to Section 4.05(b)(ix)(a) and 4.05(b)(ix)(b) above; and provided,
further, that cancellation of Indebtedness owing to the Company or any
Restricted Subsidiary from any future, present or former members of management,
directors, employees or consultants of the Company, or any Parent Entity or
Restricted Subsidiaries in connection with a repurchase of Capital Stock of the
Company or any Parent Entity will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Indenture;


(x)after creation of a Parent Entity, dividends, loans, advances or
distributions to any Parent Entity or other payments by the Company or any
Restricted Subsidiary in amounts equal to (without duplication):


(a)    the amounts required for any Parent Entity to pay any Parent Entity
Expenses;


(b)
Permitted Tax Distributions; or



(c)    amounts constituting or to be used for purposes of making payments to the
extent specified in Section 4.08(b)(i) and 4.08(b)(v);


(xi)payments by the Company, or loans, advances, dividends or distributions to
any Parent Entity to make payments, to holders of Capital Stock of the Company
or any Parent Entity in lieu of the issuance of fractional shares of such
Capital Stock; provided, however, that any such payment, loan, advance, dividend
or distribution shall not be for the purpose of evading any limitation of this
covenant or otherwise to facilitate any dividend or other return of capital to
the holders of such Capital Stock (as determined in good faith by the Board of
Directors);


(xii)(i) the declaration and payment of dividends on Designated Preferred Stock
of the Company issued after April 28, 2017; and (ii) the declaration and payment
of dividends on Refunding Capital Stock that is Preferred Stock; provided,
however, that, in the case of clause (i), the amount of all dividends declared
or paid pursuant to this clause shall not exceed the Net Cash Proceeds received
by the Company or the aggregate amount contributed in cash to the equity (other
than through the issuance of Disqualified Stock of the Company), from the
issuance or sale of such Designated Preferred Stock; provided, further, in the
case of clauses (i) and (ii), that for the most recently ended Test Period
immediately preceding the date of issuance of such Designated Preferred Stock or
declaration of such dividends on such Refunding Capital Stock, after giving
effect to such payment on a pro forma basis the Company would be permitted to
incur at least $1.00 of Permitted Leverage Ratio Debt;


(xiii)dividends or other distributions by the Company or any Restricted
Subsidiary of Capital Stock of, or Indebtedness owed to the Company or a
Restricted Subsidiary by, Unrestricted Subsidiaries (unless the Unrestricted
Subsidiary’s principal asset is cash and Cash Equivalents);


(xiv)the repurchase of Equity Interests deemed to occur upon the exercise or
conversion of stock options, warrants or other convertible securities or that
are surrendered in connection with satisfying any income tax withholding
obligation related to any such exercise or vesting of any equity award, and the
payment of cash in lieu of the issuance of fractional shares of Equity Interests
upon the exercise or conversion of securities exercisable or convertible into
Equity Interests of the Company or arising out of stock dividends, splits or
combinations or business combinations;


(xv)payments or distributions to dissenting stockholders pursuant to applicable
law in connection with a consolidation, merger, or transfer of assets that
complies with the provision of this Indenture applicable to mergers,
consolidations and transfers of all or substantially all of the property and
assets of the Company;




42

--------------------------------------------------------------------------------




(xvi)mandatory redemptions of Disqualified Stock issued as a Restricted Payment
or as consideration for a Permitted Investment; provided that the amount of such
redemptions are no greater than the amount that constituted a Restricted Payment
or Permitted Investment;


(xvii)distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation, in each case in connection
with a Qualified Securitization Financing;


(xviii)Restricted Payments consisting of dividends on the common stock of the
Company not to exceed in any fiscal year the greater of $75.0 million and 6.0%
of Market Capitalization at the time of declaration; provided that any such
unused amounts in any fiscal year may be carried forward to subsequent fiscal
years in an aggregate amount not to exceed 25% of the cumulative amount
permitted pursuant to this clause (xviii)(for the avoidance of doubt, prior to
giving effect to this proviso); and


(xix)
(A) other Restricted Payments not to exceed the greater of (x) $95.0 million and

(y) 25.0% of L8QA Consolidated EBITDA in the aggregate and (B) so long as no
Default or Event of Default has occurred and is continuing (or would result
therefrom), any Restricted Payments (in addition to Restricted Payments under
clause (A) of this clause (xix) and the above clauses (i) through (xviii)), so
long as, after giving pro forma effect to the payment of any such Restricted
Payment, the Debt to Consolidated EBITDA Ratio shall be no greater than 3.75 to
1.00.


(c)    In computing the amount of Restricted Payments for purposes of Section
4.05(a), Restricted Payments made under clauses (i), (vii) and (xi) of Section
4.05(b) shall be included and Restricted Payments made under the other clauses
of Section 4.05(b) shall not be included.



Section 4.06.    Corporate Existence. Subject to Section 4.14 and Article V, the
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and the corporate, partnership or
other existence of each of its Restricted Subsidiaries in accordance with the
respective organizational documents of each of its Restricted Subsidiaries and
the rights (charter and statutory) of the Company and each of its Restricted
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, or the corporate, partnership or other existence of any
Restricted Subsidiary, if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Restricted Subsidiaries taken as a whole, or that the loss
thereof is not adverse in any material respect to the Holders.



Section 4.07.    Limitation on Incurrence of Indebtedness.


(a)The Company will not, and will not permit any of its Restricted Subsidiaries
to, create, incur, assume or directly or indirectly guarantee or in any other
manner become directly or indirectly liable for (“incur”) any Indebtedness
(including Acquired Debt) if, immediately after giving pro forma effect to such
incurrence and the application of the proceeds thereof, the Debt to Consolidated
EBITDA Ratio of the Company and its Restricted Subsidiaries is more than 7.0 to
1.00 (any such Indebtedness so permitted to be incurred, “Permitted Leverage
Ratio Debt”); provided that Non-Guarantors may not incur Indebtedness under this
Section 4.07(a) if, after giving pro forma effect to such incurrence (including
a pro forma application of the net proceeds therefrom), more than an aggregate
of the greater of (i) $40.0 million and (ii) 11.0% of L8QA Consolidated EBITDA
would be outstanding pursuant to this Section 4.07(a) at such time.
(b)Section 4.07(a) will not apply to the incurrence of any of the following
(collectively, “Permitted Indebtedness”):


(i)Indebtedness of the Company and the Subsidiary Guarantors incurred under
Senior Credit Facilities, and Refinancing Indebtedness in respect thereof, in an
aggregate principal amount at any time outstanding not to exceed (A) the greater
of (x) $1,273.5 million and (y) 400% of L8QA Consolidated EBITDA plus (B) $360.0
million; plus in the case of any Refinancing Indebtedness


43

--------------------------------------------------------------------------------




permitted under this clause or any portion thereof, the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses incurred in
connection with such Refinancing Indebtedness;


(ii)Indebtedness of the Company represented by (a) the Notes (other than
Additional Notes) issued on the Issue Date (and for the avoidance of doubt,
Indebtedness of the Escrow Is- suer in respect of the Notes issued on the Issue
Date), (b) the 2025 Notes and (c) Indebtedness of any Subsidiary Guarantor
represented by a Subsidiary Guarantee in respect therefor or in respect of
Additional Notes incurred in accordance with this Indenture;


(iii)
Indebtedness of the Company or any of its Restricted Subsidiaries consisting of

(a)    the financing of insurance premiums or (b) take-or-pay obligations
contained in supply arrangements, in each case incurred in the ordinary course
of business or consistent with past practice;


(iv)the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided, however, that:


(a)    if the Company or any Subsidiary Guarantor is the obligor on such
Indebtedness and such Indebtedness is owed to or held by a Restricted Subsidiary
that is not a Subsidiary Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations with
respect to the Notes, in the case of the Company, or the Guarantee of such
Subsidiary Guarantor, in the case of a Subsidiary Guarantor; and


(b)    (i) any subsequent issuance or transfer of Capital Stock that results in
any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary thereof and (ii) any transfer or other disposition of any
such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness by the Company or such Restricted Subsidiary, as the case
may be, that was not permitted by this clause (iv);


(v)Indebtedness of the Company consisting of guarantees of Indebtedness and
other obligations of any Restricted Subsidiary and Indebtedness of any
Restricted Subsidiary consisting of guarantees of any Indebtedness and other
obligations of the Company or another Restricted Subsidiary, which Indebtedness
of the Company or another Restricted Subsidiary has been in- curred in
accordance with the provisions of this Indenture;


(vi)
Hedging Obligations (not for speculative purposes);



(viii)Permitted Purchase Money Indebtedness, Capital Lease Obligations, mortgage
financings and other similar Indebtedness so long as the aggregate amount of all
such Permitted Purchase Money Indebtedness, Capital Lease Obligations, mortgage
financings and other similar Indebtedness does not exceed the greater of $100.0
million and 28.0% of L8QA Consolidated EBITDA calculated at the time of
incurrence at any one time outstanding;


(ix)Acquisition Debt of the Company or a Restricted Subsidiary if (w) such
Acquisition Debt is incurred within 270 days after the date on which the related
definitive acquisition agreement or LMA, as the case may be, was entered into by
the Company or such Restricted Subsidiary, (x) the aggregate principal amount of
such Acquisition Debt is no greater than the aggregate principal amount of
Acquisition Debt set forth in a notice from the Company to the Trustee (an
“Incurrence Notice”) within 30 days after the date on which the related
definitive acquisition agreement or LMA, as the case may be, was entered into by
the Company or such Restricted Subsidiary, which notice shall be executed on the
Company’s behalf by the chief financial officer of the Company in such capacity
and shall describe in reasonable detail the acquisition or LMA, as the case may
be, which such Acquisition Debt will be incurred to finance, (y) after giving
pro forma


44

--------------------------------------------------------------------------------




effect to the acquisition or LMA, as the case may be, described in such
Incurrence Notice, the Company or such Restricted Subsidiary could have incurred
such Acquisition Debt under this Indenture as of the date upon which the Company
delivers such Incurrence Notice to the Trustee and (z) such Acquisition Debt is
utilized solely to finance the acquisition or LMA, as the case may be, described
in such Incurrence Notice (including to repay or refinance Indebtedness or other
obligations incurred in connection with such acquisition or LMA, as the case may
be, and to pay related fees and expenses);


(x)Indebtedness of (x) the Company or any Restricted Subsidiary incurred or
issued to finance an acquisition or LMA or (y) Persons that are acquired by the
Company or any Restricted Subsidiaries or merged with or into or consolidated
with the Company or a Restricted Subsidiary in accordance with the terms of this
Indenture; provided that such Indebtedness is in an aggregate amount not to
exceed (i) the greater of $100.0 million and 25.0% of L8QA Consolidated EBITDA
at any time outstanding plus (ii) unlimited additional Indebtedness if after
giving pro forma effect to such acquisition, LMA, merger or consolidation and
incurrence of Indebtedness, either:


(a)    the Company would be permitted to incur at least $1.00 of Permitted
Leverage Ratio Debt (measured at the time of entry into definitive
documentation);


(b)    the Debt to Consolidated EBITDA Ratio of the Company and the Restricted
Subsidiaries (measured at the time of entry into definitive documentation) would
not be greater than immediately prior to such acquisition, LMA, merger or
consolidation; or


(c)    such Indebtedness is Acquired Debt of a Person or any of its Subsidiaries
existing at the time such Person becomes a Restricted Subsidiary and not
incurred in contemplation thereof (provided that, in the case of clause (c), the
only obligors with respect to such Indebtedness shall be those Persons who were
obligors of such Indebtedness prior to such Person becoming a Restricted
Subsidiary, on the date of consummation of such acquisition, merger,
consolidation or other combination);


(xi)Refinancing Indebtedness in respect of Indebtedness permitted by Section
4.07(a), clause 4.07(b)(ii) above, clause 4.07(b)(iii) above, clause
4.07(b)(viii) above, clause 4.07(b)(ix) above, this clause 4.07(b)(x) or clauses
4.07(b)(xi), 4.07(b)(xvi) or 4.07(b)(xix) be- low;


(xi)Indebtedness of the Company or any Subsidiary Guarantor existing on the Es-
crow Release Date;


(xii)Indebtedness consisting of customary indemnification, obligations in
respect of earn-outs, adjustments of purchase price or similar obligations, in
each case, incurred or assumed in connection with the acquisition, LMA or
disposition of any business or assets;


(xiii)Indebtedness incurred by the Company or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation to letters of
credit in respect to workers’ compensation claims or self-insurance, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 60 days following such drawing or incurrence;


(xiv)Obligations (including reimbursement obligations with respect to letters of
credit or bank guarantees or similar instruments) in respect of customs,
self-insurance, performance, bid, appeal and surety bonds, completion
guarantees, guarantees of, and deposits with, customers, licensees, partners and
suppliers and similar obligations provided by the Company or any Restricted
Subsidiary in the ordinary course of business;




45

--------------------------------------------------------------------------------




(xv)the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness arising from Cash Management Services;


(xvi)Indebtedness of Non-Guarantors, together with any Refinancing Indebtedness
in respect thereof, in an aggregate amount not to exceed the greater of (a)
$40.0 million and (b) 11.0% of L8QA Consolidated EBITDA at any time outstanding;


(xvii)Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Company or any of its Restricted
Subsidiaries or arising under any Receivables Facility;


(xviii)Indebtedness of the Company or a Restricted Subsidiary to the extent the
proceeds of such Indebtedness are deposited and used to defease or discharge or
otherwise prepay the Notes under Section 8.01;


(xix)Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness incurred pursuant to this clause (xix) and then
outstanding, will not exceed 100% of the Net Cash Proceeds received by the
Company from the issuance or sale (other than to a Restricted Subsidiary) of its
Capital Stock (other than Disqualified Stock or Designated Preferred Stock) or
otherwise contributed to the equity (other than through the issuance of
Disqualified Stock or Designated Preferred Stock) of the Company, in each case,
subsequent to the Es- crow Release Date; provided, however, that (a) any such
Net Cash Proceeds that are so received or contributed shall not increase the
amount available for making Restricted Payments to the ex- tent the Company and
its Restricted Subsidiaries incur Indebtedness in reliance thereon and (b) any
Net Cash Proceeds that are so received or contributed shall be excluded for
purposes of incur- ring Indebtedness pursuant to this clause to the extent such
Net Cash Proceeds or cash have been applied to make Restricted Payments;


(xx)unsecured Indebtedness of the Company owing to any then existing or former
director, officer or employee of the Company or any of its Restricted
Subsidiaries or their respective assigns, estates, heirs or their current or
former spouses for the repurchase, redemption or other acquisition or retirement
for value of any Capital Stock held by them that would have other- wise been
permitted pursuant to clause 4.05(b)(ix) above; and


(xxi)Indebtedness of the Company and its Restricted Subsidiaries in addition to
that described in clauses (i) through (xx) above, and any renewals, extensions,
substitutions, refund- ings, refinancings or replacements of such Indebtedness,
so long as the aggregate principal amount of all such Indebtedness incurred and
then outstanding pursuant to this clause (xxi) does not exceed the greater of
$150.0 million and 40.0% of L8QA Consolidated EBITDA calculated at the time of
incurrence at any one time outstanding, plus, in the case of any such renewals,
extensions, substitutions, refundings, refinancings or replacements of
Indebtedness permitted under this clause (xxi) or any portion thereof, the
aggregate amount of fees, underwriting discounts, ac- crued and unpaid interest,
premiums and other costs and expenses incurred in connection there- with such
refinancing. Any Indebtedness incurred pursuant to this clause (xxi) shall cease
to be deemed incurred pursuant to this clause (xxi), and shall be deemed to be
Permitted Leverage Ratio Debt, from and after the first date on which the
Company or such Restricted Subsidiary could have incurred such Indebtedness as
Permitted Leverage Ratio Debt.


(c)    For purposes of determining compliance with this covenant:


(i)In the event that an item of Indebtedness meets the criteria of more than one
of the categories of Indebtedness permitted pursuant to clauses 4.07(b)(i)
through 4.07(b)(xxi) above, the Company shall, in its sole discretion, be
permitted to classify such item of Indebtedness in any manner that complies with
this covenant and may from time to time reclassify such items of Indebtedness in
any manner that would comply


46

--------------------------------------------------------------------------------




with this covenant at the time of such reclassification; for the avoidance of
doubt, any incurrence of Indebtedness may, if applicable, be classified in part
as being incurred under Section 4.07(a) and in part under one or more categories
of Permitted Indebtedness;


(ii)Indebtedness permitted by this Section 4.07 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 4.07 permitting such Indebtedness;


(iii)In the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 4.07, the Company, in its sole
discretion, shall classify such Indebtedness and only be required to include the
amount of such Indebtedness in one of such clauses;


(iv)Accrual of interest (including interest paid-in-kind) and the accretion of
accreted value will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 4.07; and


(v)the principal amount of any Disqualified Stock of the Company or a Restricted
Subsidiary will be equal to the greater of the maximum mandatory redemption or
repurchase price (not including, in either case, any redemption or repurchase
premium) or the liquidation preference thereof.


(d)    Notwithstanding any other provision of this Section 4.07: (i) the maximum
amount of Indebtedness that the Company or any Restricted Subsidiary of the
Company may incur pursuant to this Section 4.07 shall not be deemed to be
exceeded solely as a result of fluctuations in the ex- change rate of
currencies; and (ii) Indebtedness incurred pursuant to the Senior Credit
Facilities prior to or on the Escrow Release Date shall be treated as incurred
pursuant to Section 4.07(b)(i).



Section 4.08.    Limitation on Transactions with Affiliates.


(a)The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or suffer to exist any transaction or
series of related transactions (including, without limitation, the sale,
purchase, exchange or lease of assets, property or services) with any Affiliate
of the Company or any Restricted Subsidiary unless (i) such transaction or
series of related transactions is on terms that are no less favorable to the
Company or such Restricted Subsidiary, as the case may be, than would reasonably
be expected to be available in a comparable transaction in arm’s-length dealings
with an unrelated third party, and (ii) with respect to any transaction or
series of related transactions involving aggregate payments in excess of $25.0
million, the Company delivers an Officers’ Certificate to the Trustee certifying
that such transaction or series of related transactions complies with clause (i)
above and such transaction or series of related transactions has been approved
by a majority of the members of the Board of Directors of the Company (and
approved by a majority of the Independent Directors or, in the event there is
only one Independent Director, by such Independent Director).


(b)Notwithstanding the foregoing, this provision will not apply to (i)
employment agreements or compensation or employee benefit arrangements or
indemnification agreements or similar arrangements with any officer, director or
employee of the Company (including benefits thereunder), (ii) any transaction
entered into by or among the Company or any Restricted Subsidiary and one or
more Restricted Subsidiaries, (iii) transactions pursuant to agreements existing
on the Escrow Release Date and any amendment to or extensions or replacements
thereof on terms not materially less favorable to the Company, (iv) Restricted
Payments and Permitted Investments, (v) issuances of equity of the Company, (vi)
transactions in which the Company or any Restricted Subsidiary, as the case may
be, delivers to the Trustee a letter from an independent financial advisor
stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(i) of the preceding paragraph, (vii) payments by the Company (and any Parent
Entity) and its Restricted Subsidiaries pursuant to any tax sharing agreements
among the Company (and any such Parent Entity) and its Restricted Subsidiaries
to the extent constituting Permitted Tax Distributions, (viii) any customary
transaction with a Securitization Subsidiary effected as part of a Qualified
Securitization Financing or Receivables Facility and any disposition of
Securitization Assets or related


47

--------------------------------------------------------------------------------




assets in connection with any Qualified Securitization Financing and any
repurchase of Securitization Assets pursuant to a Securitization Repurchase
Obligation, (ix) transactions entered into by a Restricted Subsidiary with an
Affiliate prior to the day such Restricted Subsidiary is designated as a
Restricted Subsidiary (so long as such transaction was not entered into in
contemplation of such redesignation) and (x) any transaction or series of
related transactions involving aggregate payments of $20.0 million or less.





Section 4.09.    Limitation on Liens. The Company will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, create, incur,
assume or suffer to exist any Liens of any kind, other than Permitted Liens, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom without securing the
Notes and all other amounts due under this Indenture (for so long as such Lien
exists) equally and ratably with (or prior to) the obligation or liability
secured by such Lien.


Section 4.10.    Taxes. The Company shall, and shall cause each of its
Restricted Subsidiaries to, pay all taxes, assessments and governmental levies
the failure of which to pay would reasonably be expected to result in a material
adverse effect on the condition (financial or otherwise), business or results of
operations of the Company and its Restricted Subsidiaries taken as a whole,
except for those taxes contested in good faith by appropriate proceedings.



Section 4.11.    Limitation on Dividends and Other Payment Restrictions
Affecting Subsidiaries. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any Restricted Subsidiary of the Company to (i) pay dividends or make
any other distributions to the Company or any other Restricted Subsidiary of the
Company on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, or pay any Indebtedness owed to
the Company or any other Restricted Subsidiary of the Company, (ii) make loans
or advances to the Company or any other Restricted Subsidiary of the Company, or
(iii) transfer any of its properties or assets to the Company or any other
Restricted Subsidiary of the Company, except for such encumbrances or
restrictions existing on the Escrow Release Date or otherwise existing under or
by reason of (a) the Senior Credit Facilities, and any amendments, restatements,
renewals, replacements or refinancings thereof, (b) applicable law, (c) any
instrument governing Indebtedness or Capital Stock of an Acquired Person ac-
quired by the Company or any of its Restricted Subsidiaries as in effect at the
time of such acquisition (except to the extent such Indebtedness was incurred in
connection with such acquisition); provided that such restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Acquired Person, (d) customary non-assignment provisions in leases entered
into in the ordinary course of business, (e) purchase money Indebtedness or
Capital Lease Obligations that only impose restrictions on the property so
acquired (and proceeds generated therefrom), (f) an agreement for the sale or
disposition of the Capital Stock or assets of such Restricted Subsidiary;
provided that such restriction is only applica- ble to such Restricted
Subsidiary or assets, as applicable, and such sale or disposition otherwise is
permit- ted under Section 4.14; and provided, further, that such restriction or
encumbrance shall be effective only for a period from the execution and delivery
of such agreement through a termination date not later than 365 days after such
execution and delivery, (g) customary provisions in leases, licenses,
shareholder agreements, joint venture agreements, organizational documents and
other similar agreements and instruments, (h) any encumbrance or restriction on
cash or other deposits or net worth imposed by customers under an agreement
entered into the ordinary course of business or consistent with past practices,
(i) any encumbrance or restriction pursuant to Hedging Obligations, (j) other
Indebtedness, Disqualified Stock or Preferred Stock of Foreign Subsidiaries
permitted to be incurred or issued subsequent to the Escrow Re- lease Date
pursuant to Section 4.07 that impose restrictions solely on the Foreign
Subsidiaries party thereto or their Subsidiaries, (k) any encumbrance or
restriction arising pursuant to an agreement or instrument, which, if it relates
to any Indebtedness, shall only be permitted if such Indebtedness is permitted
to be incurred pursuant to Section 4.07 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole (i) are not
materially less favorable to the Holders than the encumbrances and restrictions
contained in the Senior Credit Facilities, existing on the Escrow Release Date,
together with the security documents associated therewith as in


48

--------------------------------------------------------------------------------




effect on the Escrow Release Date or (ii) either (a) the Company determines at
the time of entry into such agreement or instrument that such encumbrances or
restrictions will not adversely affect, in any material respect, the Company’s
ability to make principal or interest payments on the Notes or (b) such
encumbrance or restriction applies only during the continuance of a default
relating to such agreement or instrument, (l) any encumbrance or restriction
existing by reason of any lien permitted under Section 4.09, (m) restrictions
created in connection with any Qualified Securitization Financing or Receivables
Facility that, in the good faith determination of the Company, are necessary or
advisable to effect such Securitization Facility or Receivables Facility; and
(n) Refinancing Indebtedness permitted under this Indenture; provided that the
restrictions contained in the agreements governing such Refinancing Indebtedness
are not materially more restrictive in the aggregate than those contained in the
agreements governing the Indebtedness being refinanced immediately prior to such
refinancing.





Section 4.12.    Maintenance of Office or Agency. The Company will maintain in
the Borough of Manhattan, the City of New York, an office or an agency (which
may be an office of any Agent) where Notes may be surrendered for registration
of transfer or exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company will give
prompt written notice to the Trustee of any change in the location of such
office or agency. If at any time the Company shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office.


The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any matter relieve the Company
of its obligations to maintain an office or agency in the Borough of Manhattan,
the City of New York, for such purposes. The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.


The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03.



Section 4.13.    Change of Control.


(a)    In the event of a Change of Control Repurchase Event, the Company will
make an offer to purchase all of the then outstanding Notes at a purchase price
in cash equal to 101% of the aggregate principal amount thereof, plus accrued
and unpaid interest to the date of purchase, in accordance with the terms
prescribed below (a “Change of Control Offer”).


(b)    Within 30 days after any Change of Control Repurchase Event, the Company
shall mail to each Holder of Notes at such Holder’s registered address a notice
stating: (i) that a Change of Control Repurchase Event has occurred and that
such Holder has the right to require the Company to purchase all or a portion
(equal to $1,000 or an integral multiple thereof) of such Holder’s Notes at a
purchase price in cash equal to 101% of the aggregate principal amount thereof,
plus accrued and unpaid interest to the date of purchase (the “Change of Control
Purchase Date”), which shall be a Business Day, specified in such notice, that
is not earlier than 30 days or later than 60 days from the date such notice is
mailed, except in the case of a conditional Change of Control Offer made in
advance of a Change of Control Repurchase Event as provided in Article III in
which event such date of purchase need not be made within such 60 day period,
(ii) the amount of accrued and unpaid interest as of the Change of Control
Purchase Date, (iii) that any Note not tendered will continue to accrue
interest, (iv) that, unless the Company defaults in the payment of the purchase
price for the Notes payable pursuant to the Change of Control Of- fer, any Notes
accepted for payment pursuant to the Change of Control Offer shall cease to
accrue interest on and after the Change of Control Purchase Date, (v) that
Holders electing to tender any Note or portion thereof will be required to
surrender their Note, with a form entitled “Option of Holder to Elect Purchase”
completed, to the Paying Agent at the address specified in the notice prior to
the close of


49

--------------------------------------------------------------------------------




business on the Business Day preceding the Change of Control Purchase Date;
provided that Holders electing to tender only a portion of any Note must tender
a principal amount of $1,000 or integral multiples thereof; (vi) that Holders
will be entitled to withdraw their election to tender Notes if the Paying Agent
receives, not later than the close of business on the third Business Day
preceding the Change of Control Purchase Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have such Notes purchased; and (vii) that Holders
whose Notes are accepted for payment in part will be issued new Notes equal in
principal amount to the unpurchased portion of Notes surrendered; provided that
only Notes in a principal amount of $1,000 or integral multiples thereof will be
accepted for payment in part.


(c)    On the Change of Control Purchase Date, the Company will (i) accept for
payment all Notes or portions thereof tendered pursuant to the Change of Control
Offer, (ii) deposit with the Paying Agent the aggregate purchase price of all
Notes or portions thereof accepted for payment and any accrued and unpaid
interest on such Notes as of the Change of Control Purchase Date, and (iii)
deliver or cause to be delivered to the Trustee for cancellation all Notes
tendered pursuant to the Change of Control Offer. The Paying Agent shall
promptly deliver to each Holder of Notes or portions thereof accepted for
payment an amount equal to the purchase price for such Notes plus any accrued
and unpaid interest thereon to the Change of Control Purchase Date, and the
Trustee shall promptly authenticate and deliver to such Holder of Notes accepted
for payment in part a new Note equal in principal amount to any un- purchased
portion of the Notes, and any Note not accepted for payment in whole or in part
for any reason consistent with this Indenture shall be promptly returned to the
Holder of such Note. On and after a Change of Control Purchase Date, interest
will cease to accrue on the Notes or portions thereof accepted for payment,
unless the Company defaults in the payment of the purchase price therefor. The
Company will announce the results of the Change of Control Offer to Holders of
the Notes on or as soon as practicable after the Change of Control Purchase
Date.


(d)    The Company will comply with the applicable tender offer rules, including
the requirements of Rule 14e-1 under the Exchange Act, and all other applicable
securities laws and regulations in connection with any Change of Control Offer.


(e)    The Company will not be required to make a Change of Control offer upon a
Change of Control Repurchase Event if (1) a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 4.13 applicable to a Change of Control
Offer made by the Company and purchases all Notes properly tendered and not
withdrawn under the Change of Control Offer, or (2) notice of redemption has
been given pursuant to Article III, unless and until there is a default in
payment of the applicable redemption price. A Change of Control Offer may be
made in advance of a Change of Control Repurchase Event, contingent upon such
Change of Control Repurchase Event, if a definitive agreement is in place for
the Change of Control at the time of making the Change of Control Offer.



Section 4.14.    Limitation on Asset Sales.


(b)The Company will not, and will not permit any of its Restricted Subsidiaries
to, make any Asset Sale (including by operation of or as a result of an LLC
Division) unless (i) the Company or such Restricted Subsidiary, as the case may
be, receives consideration at the time of such Asset Sale at least equal to the
fair market value (determined by the Company in good faith as of the date the
Company enters into a definitive agreement relating to such Asset Sale) of the
assets or other property sold or dis- posed of in the Asset Sale and (ii) except
(x) in the case of a Permitted Asset Swap or (y) if such Asset Sale has a
purchase price of less than $50.0 million, at least 75% of such consideration is
in the form of cash or Cash Equivalents or assets used or useful in the business
of the Company; provided that for purposes of this Section 4.14 “cash” shall
include (A) the amount of any liabilities (other than liabilities that are by
their terms subordinated to the Notes or any Subsidiary Guarantee) of the
Company or such Restricted Subsidiary (as shown on the Company’s or such
Restricted Subsidiary’s most recent balance sheet or in the notes thereto) that
are assumed by the transferee in connection with such assets or other property
in such Asset Sale (and excluding any liabilities that are incurred in
connection with or in anticipation of such Asset Sale), but only to the extent
that there is no further recourse to the Company


50

--------------------------------------------------------------------------------




or any of its Subsidiaries with respect to such liabilities and (B) any
Designated Noncash Consideration having an aggregate fair market value that,
when taken together with all other Designated Noncash Consideration previously
received and then outstanding, does not exceed the greater of (x) $100,000,000
and (y) 2.0% of Consolidated Total Assets as of the end of the then most
recently ended Test Period at the time of the receipt of such Designated Noncash
Consideration (with the fair market value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).


Notwithstanding clause (ii) above, (a) all or a portion of the consideration in
connection with any such Asset Sale may consist of all or substantially all of
the assets or a majority of the Voting Stock of an existing television or radio
business, franchise or station or digital business (whether existing as a
separate entity, subsidiary, division, unit or otherwise) or any related
business used or useful in the Company’s business and (b) the Company may, and
may permit its Subsidiaries to, issue shares of Capital Stock in a Qualified
Joint Venture to a Qualified Joint Venture Partner without regard to clause (ii)
above; provided that, in the case of any of (a) or (b) of this sentence after
giving effect to any such Asset Sale and related acquisition of assets or Voting
Stock, (x) no Default or Event of Default shall have occurred or be continuing;
and (y) the Net Proceeds of any such Asset Sale, if any, are applied in
accordance with this Section 4.14.


(c)Within 365 days after any Asset Sale (or such shorter period as the Company
in its sole election may determine), the Company may elect to apply or cause to
be applied the Net Proceeds from such Asset Sale to (i) repay Secured
Indebtedness, (ii) make an investment in, or acquire assets re- lated to or
otherwise useful in the business of the Company and its Subsidiaries existing on
the Escrow Release Date and/or (iii) to make capital expenditures in or that are
used or useful in the business or to make capital expenditures for maintenance,
repair or improvement of existing assets in accordance with the terms of this
Indenture. Any Net Proceeds from an Asset Sale not applied or invested as
provided in the first sentence of this clause (b) within 365 days (or such
shorter period as the Company in its sole election may determine) of such Asset
Sale will be deemed to constitute “Excess Proceeds” on the 366th day after such
Asset Sale; provided that in the case of clauses (ii) and (iii) above, a binding
commitment shall be treated as a permitted application of the Net Proceeds from
the date of such commitment so long as the Company or a Restricted Subsidiary
enters into such commitment with the good faith expectation that such Net
Proceeds will be applied to satisfy such commitment within 180 days of such
commitment; provided, further, that if such commitment is later terminated or
cancelled prior to the application of such Net Proceeds or such Net Proceeds are
not so applied within such 180-day period, then such Net Proceeds shall
constitute Excess Proceeds.


(d)In no event later than 20 Business Days after any date (an “Asset Sale Offer
Trigger Date”) that the aggregate amount of Excess Proceeds exceeds $40.0
million, the Company shall commence an offer to purchase to all holders of Notes
(an “Asset Sale Offer”) at a price in cash equal to 100% of the principal amount
thereof, plus accrued and unpaid interest to the date of purchase and to all
holders of other Indebtedness ranking pari passu with the Notes (including the
2025 Notes) as selected by the Company, in each case, equal to the Excess
Proceeds. If the aggregate principal amount of Notes and other pari passu debt
tendered into such Asset Sale Offer exceeds the amount of Excess Proceeds, the
Trustee will select the Notes and the Company or its agent shall select the
other pari passu debt to be pur- chased on a pro rata basis, by lot or such
method as the Trustee shall deem fair and appropriate or, in the event the Notes
are in global form, as prescribed by DTC. Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero. To the extent that
any Excess Proceeds remain after completion of an Asset Sale Offer, the Company
may use the remaining amount for general corporate purposes and such amount
shall no longer constitute “Excess Proceeds.”


(e)In connection with an Asset Sale Offer, the Company shall mail to each holder
of Notes at such holder’s registered address a notice stating: (i) that an Asset
Sale Offer Trigger Date has occurred and that the Company is offering to
purchase the maximum principal amount of Notes that may be purchased out of the
Excess Proceeds (and identifying other Indebtedness, if any, that is entitled to
participate pro rata in the Asset Sale Offer), at an offer price in cash equal
to 100% of the principal amount thereof, plus accrued and unpaid interest to the
date of purchase (the “Asset Sale Offer Purchase Date”), which shall be a
Business Day, specified in such notice, that is not earlier than 30 days or
later than 60 days from the date such notice is mailed, (ii) the


51

--------------------------------------------------------------------------------




amount of accrued and unpaid interest as of the Asset Sale Offer Purchase Date,
(iii) that any Note not tendered will continue to accrue interest, (iv) that,
unless the Company defaults in the payment of the purchase price for the Notes
payable pursuant to the Asset Sale Offer, any Notes accepted for payment
pursuant to the Asset Sale Offer shall cease to accrue interest after the Asset
Sale Offer Purchase Date, (v) the procedures, consistent with the Indenture, to
be followed by a holder of Notes in order to accept an Asset Sale Offer or to
withdraw such acceptance and (vi) such other information as may be required by
the Indenture and applicable laws and regulations.


(f)On the Asset Sale Offer Purchase Date, the Company will (i) accept for
payment the maximum principal amount of Notes or portions thereof tendered
pursuant to the Asset Sale Offer that can be purchased out of Excess Proceeds
from such Asset Sale, (ii) deposit with the Paying Agent the aggregate purchase
price of all Notes or portions thereof accepted for payment and any accrued and
unpaid interest on such Notes as of the Asset Sale Offer Purchase Date, and
(iii) deliver or cause to be delivered to the Trustee all Notes tendered
pursuant to the Asset Sale Offer. If less than all Notes tendered pursuant to
the Asset Sale Offer are accepted for payment by the Company for any reason
consistent with the In- denture, selection of the Notes to be purchased by the
Company shall be in compliance with the requirements of the principal national
securities exchange, if any, on which the Notes are listed or, if the Notes are
not so listed, on a pro rata basis, by lot or by such method as the Trustee
shall deem fair and appropriate or, in the event the Notes are in global form,
as otherwise prescribed by DTC; provided that Notes accepted for payment in part
shall only be purchased in integral multiples of $1,000. The Paying Agent shall
promptly mail to each holder of Notes or portions thereof accepted for payment
an amount equal to the purchase price for such Notes plus any accrued and unpaid
interest thereon, and the Trustee shall promptly authenticate and mail to such
holder of Notes accepted for payment in part a new Note equal in principal
amount to any unpurchased portion of the Notes, and any Note not accepted for
payment in whole or in part shall be promptly returned to the holder of such
Note. On and after an Asset Sale Offer Purchase Date, interest will cease to
accrue on the Notes or portions thereof accepted for payment, unless the Company
defaults in the payment of the purchase price therefor. The Company will
announce the results of the Asset Sale Offer to holders of the Notes on or as
soon as practicable after the Asset Sale Offer Purchase Date.


(g)The Company will comply with the applicable tender offer rules, including the
requirements of Rule 14e-1 under the Exchange Act, and all other applicable
securities laws and regulations in connection with any Asset Sale Offer. To the
extent that the provisions of any applicable securities laws or regulations
conflict with the Asset Sale Offer provisions of this Indenture, the Company
will comply with the applicable securities laws and regulations and shall not be
deemed to have breached their obligations under the Asset Sale Offer provisions
of this Indenture by virtue of such compliance.





Section 4.15.    Future Subsidiary Guarantors.


(b)The Company shall cause each Restricted Subsidiary of the Company (other than
any Foreign Subsidiary or any Securitization Subsidiary) formed (including by
operation or as a result on an LLC Division) or acquired after the Issue Date
that directly or indirectly assumes, becomes a borrower under, guarantees or in
any other manner become liable with respect to any Indebtedness of the Company
under any Senior Credit Facilities within 30 days after such obligation arises
to issue a Subsidiary Guarantee and execute and deliver an indenture
supplemental to this Indenture substantially in the form of Exhibit C and
thereby become a Subsidiary Guarantor which shall be bound by the guarantee of
the Notes in the form set forth in this Indenture (without such Subsidiary
Guarantor being required to execute and de- liver the guarantee endorsed on the
Notes); provided that the foregoing shall not apply if Acquired Debt incurred
under Section 4.07(b)(ix)(c) shall prohibit such Subsidiary Guarantee, but only
for so long as such Acquired Debt prohibits such Subsidiary Guarantee.


(c)Notwithstanding the foregoing clause (a), the Company shall cause each
Restricted Subsidiary (other than Immaterial Subsidiaries) of Scripps existing
on the Escrow Release Date to, on the Escrow Release Date, execute and deliver
an indenture supplemental to this Indenture substantially in the form


52

--------------------------------------------------------------------------------




of Exhibit D and thereby become a Subsidiary Guarantor which shall be bound by
the guarantee of the Notes in the form set forth in this Indenture (including
such Subsidiary Guarantor being required to execute and deliver the guarantee
endorsed on the Notes).



Section 4.16.    Maintenance of Properties. The Company will cause all
properties used in the conduct of its business or the business of any Subsidiary
of the Company to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company advantageously conducted at all times;
provided, however, that nothing in this Section shall prevent the Company or any
Subsidiary of the Company from discontinuing the operation or maintenance of any
of such properties if such discontinuance is, as determined by responsible
Officers of the Company in good faith, desirable in the conduct of the business
of the Company or of any of its Subsidiaries.


Section 4.17.    Maintenance of Insurance. The Company shall, and shall cause
each of its Restricted Subsidiaries to, keep at all times all of their
properties which are of an insurable nature in- sured against loss or damage
with insurers believed by the Company to be responsible to the extent that
property of similar character usually is so insured by corporations similarly
situated and owning like properties in accordance with good business practice.


Section 4.18.    Limitation on Creation of Unrestricted Subsidiaries. The
Company may designate any Subsidiary to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, any other Restricted Subsidiary of the Company; provided that the
Company could make a Restricted Payment or Permitted Investment in an amount
equal to the fair market value as determined in good faith by the board of
directors of such Subsidiary pursuant to Section 4.07 and such amount is
thereafter treated as a Restricted Payment or Permitted Investment for the
purpose of calculating the amount available in connection with Section 4.05.


An Unrestricted Subsidiary may be designated as a Restricted Subsidiary if (i)
all the Indebtedness of such Unrestricted Subsidiary could be incurred pursuant
to Section 4.07 and (ii) all the Liens on the property and assets of such
Unrestricted Subsidiary could be incurred pursuant to Section 4.09.


Section 4.19.    Further Assurances. The Company will, and will cause each of
its exist- ing and future Restricted Subsidiaries to, at their expense, duly
execute and deliver, or cause to be duly executed and delivered, such further
agreements, documents and instruments and do or cause to be done such further
acts as may be necessary and proper to:


(i)Effectuate the purposes of this Indenture and;


(ii)ensure the protection and enforcement of any of the rights granted or
intended to be granted to the Trustee under any other instrument executed in
connection therewith.



Section 4.20.    Suspension of Covenants.


(a)During any period of time that (i) the Notes have Investment Grade Status and
(ii) no Default or Event of Default has occurred and is continuing under this
Indenture, the Company and the Restricted Subsidiaries shall not be subject to
Section 4.05 hereof, Section 4.07 hereof, Section 4.08 hereof, Section 4.11
hereof, Section 4.14 hereof, Section 4.15 hereof and clause (iv) of Section 5.01
hereof (collectively, the “Suspended Covenants”).


(b)If at any time the Notes thereafter cease to have Investment Grade Status,
then the Suspended Covenants will thereafter be reinstated as if such covenants
had never been suspended (the “Reversion Date”) and be applicable pursuant to
the terms of this Indenture (including in connection with performing any
calculation or assessment to determine compliance with the terms of the
Indenture), unless and until the Notes


53

--------------------------------------------------------------------------------




subsequently attain Investment Grade Status (in which event the Suspended
Covenants shall no longer be in effect for such time that the Notes maintain an
Investment Grade Status); provided, however, that no Default, Event of Default
or breach of any kind shall be deemed to exist under the Indenture, the Notes or
the Guarantees with respect to the Suspended Covenants based on, and none of the
Company or any of its Subsidiaries, shall bear any liability for, any actions
taken or events occurring during the Suspension Period (as defined below), or
any actions taken at any time pursuant to any contractual obligation arising
prior to the Reversion Date, regardless of whether such actions or events would
have been permitted if the applicable Suspended Covenants remained in effect
during such period. The period of time between the date of suspension of the
covenants and the Reversion Date, if any, is referred to as the “Suspension
Period.”


(c)On the Reversion Date, if any, all Indebtedness incurred during the
Suspension Period will be deemed to have been outstanding on the Escrow Release
Date, so that it is classified as permitted under Section 4.07(b)(xi). On the
Reversion Date, if any, the amount of Excess Proceeds from As- set Sales under
Section 4.14 shall be reset to zero. Calculations made after the Reversion Date
of the amount available to be made as Restricted Payments under Section
4.05(a)(iii) will be made as though the covenants described under Section 4.05
had been in effect since the Escrow Release Date and prior to, but not during,
the Suspension Period. Accordingly, Restricted Payments made during the
Suspension Period will not reduce the amount available to be made as Restricted
Payments under Section 4.05. In addition, any obligation to grant further
Guarantees of the Notes shall be released during the Suspension Period. All such
further obligations to grant Guarantees shall be reinstated upon the Reversion
Date.



Section 4.21.    Escrow of Proceeds.


(a)The Escrow Issuer, contemporaneously with entering into this Indenture, is
entering into an escrow agreement (the “Escrow Agreement”) with U.S. Bank
National Association, as escrow agent (the “Escrow Agent”), the Escrow Issuer
and Scripps. The Company shall apply the Escrowed Funds in accordance with the
terms of the Escrow Agreement.


(b)The Company shall deposit or cause to be deposited into one or more accounts
(collectively, the “Escrow Account”) with the Escrow Agent an amount equal to
the gross proceeds of the Notes (collectively, with any other property from time
to time held by the Escrow Agent for the benefit of the Holders, the “Escrowed
Funds”).


(c)Subject to clause (e) below, the Escrowed Funds will be held in the Escrow
Ac- count until the earliest of (i) the date on which the Company delivers to
the Escrow Agent the Officer’s Certificate referred to in paragraph (f) below
(the “Release Request”), (ii) the Escrow End Date and (iii) the date on which
the Company delivers notice to the Escrow Agent to the effect set forth in
Section 3.08(ii) above.


(d)The Escrow Issuer will grant the Trustee, for its benefit and the benefit of
the Holders of the Notes subject to certain liens of the Escrow Agent, a
first-priority security interest in the Escrow Account and all deposits and
investment property therein to secure the payment of the Special Mandatory
Redemption Price; provided, however, that such lien and security interest shall
automatically be released and terminate at such time as the Escrowed Funds are
released from the escrow on the Escrow Release Date. The Escrow Agent will
invest the Escrowed Funds in such Eligible Escrow Investments as the Company may
from time to time direct in writing in accordance with the terms of the Escrow
Agreement.


(e)The Escrow Agreement shall provide for the Escrow Agent to release a portion
of the Escrowed Funds in an amount equal to the amount of accrued and unpaid
interest from the Issue Date or the most recent interest payment date, as
applicable, prior to the Escrow Release in order to satisfy the interest payment
obligations in respect of the Notes under this Indenture as set forth in Section
4.01.


(f)Other than in connection with the payment of a semi-annual interest payment
as set forth in Section 4.01 and pursuant to the previous paragraph, the Company
will only be entitled to direct the Escrow


54

--------------------------------------------------------------------------------




Agent to release Escrowed Funds (in which case the Escrowed Funds will be paid
to or as directed by the Company) (the “Escrow Release”) upon delivery to the
Escrow Agent, on or prior to the Escrow End Date, of an Officer’s Certificate,
certifying that the following conditions have been or, substantially
concurrently with the release of the Escrowed Funds, will be satisfied (the date
of the Escrow Release is hereinafter referred to as the “Escrow Release Date”):


(i)(A) all conditions precedent to the consummation of the Nexstar Divestiture
Acquisition will have been satisfied or waived in accordance with the terms of
the Asset Purchase Agreement (other than those conditions that by their terms
are to be satisfied substantially concurrently with the consummation of the
Nexstar Divestiture Acquisition) and (B) the Escrowed Funds will be used
substantially concurrently with such release to consummate the Nexstar
Divestiture Acquisition and the payment of fees and expenses in connection
therewith and in connection with this offering of Notes; provided that the terms
of the Asset Purchase Agreement shall not have been amended, modified, consented
to or waived and the Asset Purchase Agreement shall not have been terminated on
or prior to the Escrow Release Date except for such amendments, consents or
waivers that are not materially adverse to the Company or any of its
Subsidiaries (after giving effect to the consummation of the Nexstar Divestiture
Acquisition), taken as a whole, or to the Holders of the Notes (it being
understood that any reduction in the purchase price or consideration in respect
of the Nexstar Divestiture Acquisition is not, in and of it- self, materially
adverse to the Holders of the Notes);


(ii)the Subsidiary Guarantors shall have, by supplemental indenture in the form
of Exhibit D hereof, effective upon the Escrow Release Date, become, or
substantially concurrently with the release of the Escrowed Funds shall become,
parties to the Indenture.


(iii)Scripps shall have, by supplemental indenture in the form of Exhibit D
hereto, effective upon the Escrow Release Date, become, or substantially
concurrently with the release of the Escrowed Funds shall become, party to this
Indenture and primary obligor under the Notes and this Indenture as the
surviving corporation of the merger of the Escrow Issuer with and into Scripps.



Section 4.22.    Activities Prior to the Escrow Release.


(a)Prior to the Escrow Release Date, the Escrow Issuer’s primary activities will
be restricted to issuing the Notes, issuing capital stock and receiving capital
contributions therefor from Scripps, performing its obligations in respect of
the Notes under this Indenture and the Escrow Agreement, directing the Escrow
Agent to invest funds in the Escrow Account in Eligible Escrow Investments,
consummating the Transactions to which it is a party and the Escrow Release,
redeeming the Notes pursuant to the Special Mandatory Redemption, if applicable,
and conducting such other activities as are necessary or appropriate to carry
out the activities described above. Prior to the Escrow Release Date, the
Company will not own, hold or otherwise have any interest in any assets other
than the Escrow Account and cash and Cash Equivalents.


(b)Prior to the Escrow Release Date, the Company and its Subsidiaries shall not
be subject to any of the covenants set forth in this Indenture or otherwise
obligated hereunder, other than with respect to the Scripps Escrow Guaranteed
Obligations.






55

--------------------------------------------------------------------------------







ARTICLE V
 
SUCCESSORS


Section 5.01.    Merger, Consolidation and Sale of Assets. The Company shall not
consolidate or merge with or into (whether or not the Company is the Surviving
Person), or, directly or indirectly through one or more Restricted Subsidiaries,
sell, assign, transfer, lease, convey or otherwise dis- pose of all or
substantially all of its properties or assets in one or more related
transactions, for the avoidance of doubt including by way of an LLC Division, to
another Person or Persons unless (i) the Surviving Person is a corporation or
limited liability company or limited partnership organized or existing under the
laws of the United States, any state thereof or the District of Columbia;
provided that at any time the Company or its successor is not a corporation,
there shall be a co-issuer of the Notes that is a corporation (ii) the Surviving
Person (if other than the Company) assumes all the obligations of the Company
under this Indenture and the Notes pursuant to a supplemental indenture in a
form reasonably satisfactory to the Trustee; (iii) immediately after such
transaction, no Default or Event of Default shall have occurred and be
continuing; and (iv) except in connection with a transaction solely in
connection with the creation of a Parent Entity, at the time of such transaction
and after giving pro forma effect thereto (other than a merger with a
wholly-owned Subsidiary or for purposes of reincorporating into another state),
the Surviving Person would (a) be permitted to incur at least $1.00 of Permitted
Leverage Ratio Debt or (b) have a Debt to Consolidated EBITDA Ratio immediately
after the transaction that is no greater than the Company’s Debt to Consolidated
EBITDA Ratio immediately prior to the transaction. Notwithstanding the
foregoing, the Acquisitions will be permitted without compliance with this
Section 5.01.


Section 5.02.    Surviving Person Substituted. In the event of any transaction
(other than a lease of all or substantially all assets) described in and
complying with the conditions listed in Section 5.01 in which the Company is not
the Surviving Person and the Surviving Person is to assume all the obligations
of the Company under the Notes and this Indenture pursuant to a supplemental
indenture, such Surviving Person shall succeed to, and be substituted for, and
may exercise every right and power of, the Company, and the Company would be
discharged from its obligations under this Indenture, the Notes, provided that
solely for the purpose of calculating amounts described in clause (iii) of
Section 4.05(a), any such Surviving Person shall only be deemed to have
succeeded to and be substituted for the Company with respect to the period
subsequent to the effective time of such transaction (and the Company (before
giving effect to such transaction) shall be deemed to be the “Company” for such
purposes for all prior periods). Notwithstanding the foregoing, the Acquisitions
will be permitted without compliance with this Section 5.02

ARTICLE VI
DEFAULTS AND REMEDIES


Section 6.01.    Events of Default.


(a)    Each of the following constitutes an “Event of Default”:


(i)default for 30 days in the payment when due of interest on any Note;


(ii)a default in the payment when due of principal on any Note, whether upon
maturity, acceleration, optional or mandatory redemption, required repurchase or
otherwise;


(iii)failure to perform or comply with any covenant, agreement or warranty in
this Indenture (other than the defaults specified in clauses (i) and (ii) above)
which failure continues for 60 days after written notice thereof has been given
to the Company by the Trustee or to the Company and the Trustee by the Holders
of at least 25% in aggregate principal amount of the then outstanding Notes;


56

--------------------------------------------------------------------------------






(iv)the occurrence of one or more defaults under any agreements, indentures or
instruments under which the Company or any Restricted Subsidiary of the Company
then has outstanding Indebtedness in excess of $60.0 million in the aggregate
and, if not already matured at its final maturity in accordance with its terms,
such Indebtedness shall have been accelerated;


(v)except as permitted by this Indenture, any Subsidiary Guarantee of a
Subsidiary Guarantor that constitutes a Significant Subsidiary or a group of
Subsidiary Guarantors that together constitute a Significant Subsidiary shall
for any reason cease to be, or be asserted in writing by any Subsidiary
Guarantor or the Company not to be, in full force and effect, and enforceable in
accordance with its terms;


(vi)one or more final judgments, orders or decrees for the payment of money in
excess of $60.0 million, either individually or in the aggregate, other than any
final judgments covered by insurance policies issued by, reputable and
creditworthy companies (to the extent the in- surer has been notified and has
not denied coverage), shall be entered against the Company or any Restricted
Subsidiary of the Company or any of their respective properties and which
judgments, orders or decrees are not paid, discharged, bonded or stayed within a
period of 60 days after their entry, and in the event such judgment is covered
by insurance, an enforcement proceeding has been commenced by any creditor upon
such judgment or decree which is not promptly stayed;


(vii)there shall have been the entry by a court of competent jurisdiction of (a)
a decree or order for relief in respect of the Company or any Restricted
Subsidiary of the Company that constitutes a Significant Subsidiary or a group
of Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary in an involuntary case or proceeding under any applicable Bankruptcy
Law or (b) a decree or order adjudging the Company or any Restricted Subsidiary
of the Company that constitutes a Significant Subsidiary or a group of
Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or any Restricted
Subsidiary of the Company that constitutes a Significant Subsidiary or a group
of Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or any Restricted Subsidiary of the Company that
constitutes a Significant Subsidiary or a group of Restricted Subsidiaries of
the Company that together constitute a Significant Subsidiary or of any
substantial part of their respective properties, or ordering the winding up or
liquidation of their affairs, and any such decree or order for relief shall
continue to be in effect, or any such other decree or order shall be unstayed
and in effect, for a period of 60 days;


(viii)(a) the Company or any Restricted Subsidiary of the Company that
constitutes a Significant Subsidiary or a group of Restricted Subsidiaries of
the Company that together constitute a Significant Subsidiary commences a
voluntary case or proceeding under any applicable Bankruptcy Law or any other
case or proceeding to be adjudicated bankrupt or insolvent, (b) the Company or
any Restricted Subsidiary of the Company that constitutes a Significant
Subsidiary or a group of Restricted Subsidiaries of the Company that together
constitute a Significant Subsidiary consents to the entry of a decree or order
for relief in respect of the Company or such Restricted Subsidiary of the
Company that constitutes a Significant Subsidiary or a group of Restricted
Subsidiaries of the Company that together constitute a Significant Subsidiary in
an involuntary case or proceeding under any applicable Bankruptcy Law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, (c)
the Company or any Restricted Subsidiary of the Company that constitutes a
Significant Subsidiary or a group of Restricted Subsidiaries of the Company that
together constitute a Significant Subsidiary files a petition or answer or
consent seeking reorganization or relief under any applicable federal or state
law, (d) the Company or any Restricted Subsidiary of the Company that
constitutes a Significant Subsidiary or a group of Restricted Subsidiaries of
the Company that together constitute a Significant Subsidiary


57

--------------------------------------------------------------------------------




(x) consents to the filing of such petition or the appointment of or taking
possession by, a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or such Restricted
Subsidiary of the Company that constitutes a Significant Subsidiary or a group
of Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary or of any substantial part of their respective property, (y) makes an
assignment for the benefit of creditors or (z) admits in writing its inability
to pay its debts generally as they become due or (e) the Company or any
Restricted Subsidiary of the Company that constitutes a Significant Subsidiary
or a group of Restricted Subsidiaries of the Company that together constitute a
Significant Subsidiary takes any corporate action in furtherance of any such
actions in this paragraph (viii); or


(ix)    The failure by the Company to pay or cause to be paid the Special
Mandatory Redemption Price on the Special Mandatory Redemption Date, if any.


(b)    A default under Section 6.01(a)(iv) or (vi) will not constitute an Event
of Default until the Trustee or the holders of 25% in principal amount of the
outstanding Notes notify the Company of the default.


(c)    Any notice of default delivered to the Company by the Trustee or by
Holders of Notes with a copy to the Trustee must specify the Default, demand
that it be remedied and state that the notice is a “Notice of Default.”



Section 6.02.    Acceleration.


(b)If any Event of Default (other than an Event of Default specified under
Section 6.01(a)(vii) or (viii) with respect to the Company or any Restricted
Subsidiary of the Company that constitutes a Significant Subsidiary or a group
of Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary) occurs and is continuing, the Trustee or the Holders of at least 25%
in aggregate principal amount of the then outstanding Notes may, and the Trustee
at the request of such Holders shall, declare all the Notes to be due and
payable immediately. In the case of an Event of Default arising from the events
specified in Section 6.01(a)(vii) or (viii) with respect to the Company or any
Restricted Subsidiary of the Company that constitutes a Significant Subsidiary
or a group of Restricted Subsidiaries of the Company that together constitute a
Significant Subsidiary, the principal of, premium, if any, and any accrued and
unpaid interest on all outstanding Notes shall ipso facto become immediately due
and payable without further action or notice.


(c)The Holders of a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may rescind any declaration of
acceleration of such Notes and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of De- fault
(other than the nonpayment of principal or premium, if any, or interest on, the
Notes which shall have become due by such declaration) shall have been cured or
waived.


Section 6.03.    Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of, or premium, if any, or interest on, the Notes or to enforce the
performance of any provision of the Notes or this Indenture. The Trustee may
maintain a proceeding even if it does not possess any of the Notes or does not
produce any of them in the proceeding. A delay or omission by the Trustee or any
Holder in exercising any right or remedy accruing upon an Event of Default shall
not impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default. All remedies are cumulative to the extent permitted by law.


Section 6.04.    Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of the Notes then outstanding by notice to the Trustee may on
behalf of the Holders of all of the Notes waive any existing Default or Event of
Default and its consequences under this Indenture except (i) a continuing
Default or Event of Default in the payment of the principal of, or premium, if
any, or interest on, the Notes (which may only be waived with the consent of
each Holder of Notes affected), or


58

--------------------------------------------------------------------------------




(ii)in respect of a covenant or provision which under this Indenture cannot be
modified or amended with- out the consent of each Holder of Notes affected. Upon
any such waiver, such Default shall cease to exist, and any Event of Default
arising therefore shall deemed to have been cured for every purpose of this
Indenture; provided that no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.





Section 6.05.    Control by Majority of Holders. Subject to Section 7.01(e), the
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on it
by this Indenture. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture, that the Trustee determines may be unduly
prejudicial to the rights of other Holders, or would involve the Trustee in
personal liability.


Section 6.06.    Limitation of Suits by Holders. Except to enforce the right to
receive payment of principal, premium (if any) or interest when due, a Holder
may pursue a remedy with respect to this Indenture or the Notes only if: (1) the
Holder gives to the Trustee notice of a continuing Event of Default; (2) the
Holders of at least 25% in principal amount of the then outstanding Notes make a
request to the Trustee to pursue the remedy; (3) such Holder or Holders offer to
the Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense; (4) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of indemnity; and (5) during such 60-day
period the Holders of a majority in aggregate principal amount of the then
outstanding Notes do not give the Trustee a direction inconsistent with the
request. A Holder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder. Holders of the
Notes may not enforce this Indenture, except as provided herein.


Section 6.07.    Rights of Holders. Notwithstanding any other provision of this
Indenture, the right of any Holder to bring suit for the enforcement of any such
payment of principal of, and premium, if any, and interest on, a Note, on or
after its Stated Maturity, shall not be impaired or affected without the consent
of the Holder.


Section 6.08.    Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a)(i) or (a)(ii) occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Company for (i) the principal, premium, if any, and interest
remaining unpaid on the Notes, (ii) interest on overdue principal and premium,
if any, and, to the extent lawful, interest, and (iii) such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel (“Trustee Expenses”).


Section 6.09.    Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
to have the claims of the Trustee (including any claim for Trustee Expenses and
for amounts due under Section 7.07) and the Holders allowed in any Insolvency or
Liquidation Proceeding relative to the Company (or any other obligor upon the
Notes), its creditors or its property and shall be entitled and empowered to
collect, receive and distribute to Holders any money or other property payable
or deliverable on any such claims and each Holder authorizes any Custodian in
any such Insolvency or Liquidation Proceeding to make such payments to the
Trustee, and if the Trustee shall consent to the making of such payments
directly to the Holders any such Custodian is hereby authorized to make such
payments directly to the Holders, and to pay to the Trustee any amount due to it
hereunder for Trustee Expenses, and any other amounts due the Trustee under
Section 7.07; provided, however, that the Trustee shall not be authorized to (i)
consent to, accept or adopt on behalf of any Holder any plan of reorganization,
arrangement, adjustment or composition affecting the Notes or the rights of any
Holder, or (ii) vote in respect of the claim of any Holder in any such
Insolvency or Liquidation Proceeding. To the extent that the payment of any such
Trustee Expenses, and any other amounts due the Trustee under Section 7.07 out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any


59

--------------------------------------------------------------------------------




and all distributions, dividends, money, securities and other properties which
the Holders may be entitled to receive in such proceeding, whether in
liquidation or under any plan of reorganization or arrangement or otherwise.



Section 6.10.    Priorities. Any money collected by the Trustee pursuant to this
Article VI, and any money or other property distributable in respect of the
Company’s obligations under this In- denture after an Event of Default shall be
applied in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal (or premium,
if any) or interest, if any, upon presentation of the Notes and the notation
thereon of the payment if only partially paid and upon surrender thereof if
fully paid:
First: to the Trustee (including any predecessor Trustee) its agents and
attorneys for amounts due under Section 7.07 hereof, including payment of all
reasonable compensation, expense and liabilities incurred, and all advances
made, by the Trustee and the costs and expenses of collection;


Second: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and


Third: to the Company or to such party as a court of competent jurisdiction
shall direct.


The Trustee may fix a record date and payment date for any payment to Holders.


Section 6.11.    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.11 does not apply to a suit by the
Trustee, a suit by a Holder pursuant to Section 6.07, or a suit by Holders of
more than 10% in principal amount of the then outstanding Notes.
ARTICLE VII
TRUSTEE


Section 7.01.    Duties of Trustee.


(a)    If an Event of Default occurs (and has not been cured) the Trustee shall
(i) exercise the rights and powers vested in it by this Indenture, and (ii) use
the same degree of care and skill in exercising such rights and powers as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.


(b)    Except during the continuance of an Event of Default: (i) the Trustee’s
duties shall be determined solely by the express provisions of this Indenture
and the Trustee need perform only those duties that are specifically set forth
in this Indenture and no others, and no implied covenants or ob- ligations shall
be read into this Indenture against the Trustee; and (ii) in the absence of bad
faith on its part, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to deter- mine whether they conform to this
Indenture’s requirements.


(c)    The Trustee shall not be relieved from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except,
that: (i) this Section 7.01(c) does not limit the effect


60

--------------------------------------------------------------------------------




of Section 7.01(b); (ii) the Trustee shall not be liable for any error of
judgment made in good faith, unless it is proved that the Trustee was negligent
in ascertaining the pertinent facts; and (iii) the Trustee shall not be liable
with respect to any action it takes or omits to take in good faith in accordance
with a direction it receives pursuant to Section 6.05 hereof or otherwise in
accordance with the direction of the Holders of a majority in principal amount
of outstanding Notes relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee under this Indenture.


(d)    Every provision of this Indenture that in any way relates to the Trustee
shall be subject to paragraphs (a), (b), and (c) of this Section 7.01.


(e)    No provision of this Indenture shall require the Trustee to expend or
risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or expense
which might be in- curred by it in compliance with such request or direction.


(f)    The Trustee shall not be liable for interest on any money received by it
except as it may agree in writing with the Company. Money held in trust by the
Trustee need not be segregated from other funds except to the extent required by
law.


(g)    Upon a Special Mandatory Redemption Event, the Trustee shall, in
accordance with the provisions of the Escrow Agreement, provide the notice set
forth in the Escrow Agreement.





Section 7.02.    Rights of Trustee.


(a)The Trustee may rely on any document it believes to be genuine and to have
been signed or presented by the proper Person. The Trustee need not investigate
any fact or matter stated in any such document.


(b)Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and advice of such counsel or any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it under this Indenture in good faith and in reliance on such
advice or opinion.


(c)The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.


(d)The Trustee shall not be liable for any action it takes or omits in good
faith that it believes to be authorized or within its rights or powers.


(e)Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.


(f)The Trustee shall not be deemed to have notice of any Default or Event of De-
fault (except any Event of Default occurring pursuant to Sections 4.01,
6.01(a)(i) and 6.01(a)(ii)) unless a Trust Officer of the Trustee has actual
knowledge thereof or unless a written notice of such event is sent to the
Trustee in accordance with Section 12.02, and such notice references the Notes
and this Indenture.




61

--------------------------------------------------------------------------------




(g)The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.



Section 7.03.    Individual Rights of Trustee. The Trustee, in its individual or
any other capacity, may become the owner or pledgee of Notes and may otherwise
deal with the Company or any of its Affiliates with the same rights it would
have if it were not Trustee. However, if the Trustee acquires any conflicting
interest, it must eliminate such conflict within 90 days, apply to the
Commission for per- mission to continue as Trustee, or resign. Each Agent shall
have the same rights as the Trustee under this Section 7.03.


Section 7.04.    Trustee’s Disclaimer. The Trustee shall not be responsible for
or make any representation as to the validity or adequacy of this Indenture or
the Notes, and shall not be accountable for the Company’s use of the proceeds
from the Notes or any money paid to the Company or upon the Company’s direction
under any provision of this Indenture, neither shall be responsible for the use
or application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes, any statement or recital in any document in connection
with the sale of the Notes or pursuant to this Indenture other than the
Trustee’s certificate of authentication on the Notes.





Section 7.05.    Notice to Holders of Defaults and Events of Default. If a
Default or Event of Default occurs and is continuing and if a Trust Officer has
notice of such Default or Event of Default as described in Section 7.02(f), the
Trustee shall mail to Holders a notice of the Default or Event of Default within
90 days after it occurs; provided, however, that in any event the Trustee shall
not be re- quired to mail such notice prior to 10 days after a Trust Officer
receiving such notice of Default or Event of Default as described in Section
7.02(f). Except in the case of a Default or Event of Default in payment on any
Note (including any failure to redeem Notes called for redemption or any failure
to purchase Notes tendered pursuant to an Offer that are required to be
purchased by the terms of this Indenture), the Trustee may withhold the notice
if and so long as it determines in good faith that withholding such notice is in
the Holders’ interests.


Section 7.06.    Reports. A copy of each report at the time of its mailing to
Holders shall be filed with the Commission and each stock exchange, if any, on
which the Notes are listed. The Company shall notify the Trustee when the Notes
are listed on any stock exchange.


Section 7.07.    Compensation and Indemnity. The Company shall pay to the
Trustee from time to time reasonable compensation for its services hereunder, as
mutually agreed upon by the Company and the Trustee. The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. As mutually agreed upon by the Company and the Trustee, the Company shall
reimburse the Trustee upon request for all reasonable disbursements, advances
and expenses it in- curs or makes in addition to the compensation for its
services. As mutually agreed upon by the Company and the Trustee, such expenses
shall include the reasonable compensation, disbursements and expenses of the
Trustee’s agents and counsel.


The Company and the Guarantors, jointly and severally, shall indemnify the
Trustee (which for purposes of this Section 7.07 shall include its officers,
directors, stockholders, employees and agents) against any and all claims,
damage, losses, liabilities or expenses incurred by them arising out of or in
connection with the acceptance or administration of their duties under this
Indenture, including the costs and expenses of enforcing this Indenture against
the Company (including this Section 7.07) and de- fending themselves against any
claim (whether asserted by the Company or any Holder or any other Per- son) or
liability in connection with the exercise or performance of any of their powers
or duties hereunder except to the extent any such loss, claim, damage, liability
or expense may be attributable to their negligence or willful misconduct. The
Trustee shall notify the Company promptly of any claim for which a Trust Officer
has received notice and for which it may seek indemnity. Failure by the Trustee
to so notify the Company shall not relieve the Company of its obligations
hereunder, unless the Company is unduly prejudiced by the failure to provide
such notice. The Company shall


62

--------------------------------------------------------------------------------




defend the claim and the Trustee shall cooperate in the defense. The Trustee may
have separate counsel and the Company shall pay the reasonable fees and expenses
of one such counsel. The Company need not pay for any settlement made without
its consent, which consent shall not be unreasonably withheld.


The Company’s obligations under this Section 7.07 shall survive the satisfaction
and dis- charge of this Indenture and resignation or removal of the Trustee. The
Company need not reimburse any expense or indemnify against any loss or
liability the Trustee incurs as a result of its gross negligence or willful
misconduct.


To secure the Company’s and the Subsidiary Guarantors’ obligations under this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal or interest, if any, on particular Notes. Such Lien shall survive the
satisfaction and discharge or termination for any reason of this Indenture and
the resignation or removal of the Trustee. Such Lien shall constitute a
Permitted Lien under this Indenture.


When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(vii) or (viii) occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute administrative expenses under any Bankruptcy
Law without any need to demonstrate substantial contribution under Bankruptcy
Law.





Section 7.08.    Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.08.


The Trustee may resign and be discharged from the trust hereby created by so
notifying the Company. The Holders of a majority in aggregate principal amount
of the then outstanding Notes may remove the Trustee by so notifying the Trustee
and the Company. The Company may remove the Trustee if: (i) the Trustee fails to
comply with Section 7.10; (ii) the Trustee is adjudged a bankrupt or an
insolvent or an order for relief is entered with respect to the Trustee under
any Bankruptcy Law; (iii) a Custodian or public officer takes charge of the
Trustee or its property; or (iv) the Trustee becomes incapable of performing the
services of the Trustee hereunder.


If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee;
provided that the Holders of a majority in aggregate principal amount of the
then outstanding Notes may appoint a successor Trustee to replace any successor
Trustee appointed by Company.


If a successor Trustee does not take office within 60 days after the retiring
Trustee re- signs or is removed, the retiring Trustee, the Company or the
Holders of at least 10% in principal amount of the then outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.


If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.


A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its appointment to Holders. The
retiring Trustee shall promptly transfer all property it holds as Trustee to the
successor Trustee; provided that all sums owing to the retiring Trustee
hereunder have been paid. Notwithstanding replacement of the Trustee pursuant to
this Section 7.08, the Company’s obligations under Section 7.07 shall continue
for the retiring Trustee’s benefit with respect to expenses and liabilities
relating to the retiring Trustee’s activities prior to being replaced.




63

--------------------------------------------------------------------------------







Section 7.09. Successor Trustee by Merger, Etc. If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to another corporation, the successor corporation without any
further act shall be the successor Trustee.


Section 7.10.    Eligibility; Disqualification. The Trustee shall at all times
(i) be a corporation organized and doing business under the laws of the United
States of America, of any state thereof, or the District of Columbia authorized
under such laws to exercise corporate trust powers, (ii) be subject to
supervision or examination by federal or state authority and (iii) have a
combined capital and surplus of at least $100 million as set forth in its most
recently published annual report of condition.


Section 7.11.    Limitation of Liability. In no event shall the Trustee, in its
capacity as such or as Paying Agent or Registrar or in any other capacity
hereunder, be liable under or in connection with this Indenture for indirect,
special, incidental, punitive or consequential losses or damages of any kind
whatsoever, including but not limited to lost profits, whether or not
foreseeable, even if the Trustee has been advised of the possibility thereof and
regardless of the form of action in which such damages are sought. The
provisions of this Section 7.11 shall survive satisfaction and discharge or the
termination for any reason of this Indenture and the resignation or removal of
the Trustee.





Section 7.12.    Escrow Authorization. Each Holder, by its acceptance of a Note,
consents and agrees to the terms of the Escrow Agreement, including related
documents thereto, as the same may be in effect or may be amended from time to
time in accordance with the terms thereof, and authorizes and directs the
Trustee to enter into the Escrow Agreement and to perform its obligations and
exercise its rights thereunder in accordance herewith and therewith. Each of the
Escrow Issuer and Scripps shall do or cause to be done all such acts and things
as may be necessary or proper or as may be required by the provisions of the
Escrow Agreement, as from time to time in effect, so as to render the same
avail- able for the security and benefit of this Indenture and of the Notes,
according to the intent and purpose herein expressed. Each of the Escrow Issuer
and Scripps shall take, or shall cause to be taken, any and all actions
reasonably required to cause the Escrow Agreement to create and maintain, as
security for the ob- ligations of the Company under this Indenture and the Notes
as provided in the Escrow Agreement, valid and enforceable exclusive
first-priority liens in and on the Escrow Account and all the Escrowed Funds, in
favor of the Trustee for its benefit, the benefit of the Escrow Agent and the
ratable benefit of the Holders, superior to and prior to the rights of third
Persons and subject to no other Liens.

ARTICLE VIII
DISCHARGE OF INDENTURE


Section 8.01.    Discharge of Liability on Notes; Defeasance.
(a)Subject to Sections 8.01(c) and 8.06, this Indenture shall cease to be of any
further effect as to all outstanding Notes and Subsidiary Guarantees after (i)
either (a) all Notes heretofore authenticated and delivered (other than Notes
replaced pursuant to Section 2.07) have been delivered to the Trustee for
cancellation or (b) all Notes not previously delivered for cancellation have
become (x) due and payable or (y) will become due and payable at their Stated
Maturity within one year or (z) are to be called for redemption within one year
under arrangements reasonably satisfactory to the Trustee, for the giving of
notice of redemption by the Trustee in the name, and at the expense of, the
Company; and the Company or any Subsidiary Guarantor has irrevocably deposited
or caused to be deposited with the Trustee funds in trust an amount in Dollars
or direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case, maturing prior to the
date the Notes will have become due and payable,


64

--------------------------------------------------------------------------------




the Stated Maturity of the Notes or the relevant redemption date of the Notes,
as the case may be, sufficient to pay and discharge the entire indebtedness on
such Notes not previously delivered to the Trustee for cancellation, including
principal of, premium, if any, and accrued interest at maturity, Stated Maturity
or redemption, (ii) the Company or any Subsidiary Guarantor has paid or caused
to be paid all other sums payable under this Indenture by the Company or any
Subsidiary Guarantor, (iii) the Company has delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel each stating that all conditions
precedent under this Indenture relating to the satisfaction and discharge of
this Indenture have been complied with and (iv) such satisfaction and discharge
will not result in a breach or violation of, or constitute a default under, this
Indenture or any other material agreement or instrument to which the Company or
any other Restricted Subsidiary of the Company is a party or by which the
Company or any other Restricted Subsidiary of the Company is bound.


(b)Subject to Sections 8.01(c), 8.02, and 8.06, the Company at any time may
terminate (i) all its obligations under this Indenture and the Notes (including
the Subsidiary Guarantees) (“Legal Defeasance Option”), or (ii) its obligations
under Sections 4.02, 4.03, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.14,
4.15, 4.16, 4.17 and 4.18 and Article V (“Covenant Defeasance Option”). The
Company may exercise its Legal Defeasance Option notwithstanding its prior
exercise of its Covenant Defeasance Option.


If the Company exercises its Legal Defeasance Option, the Events of Default
shall be deemed eliminated and payment of the Notes may not be accelerated
because of an Event of Default. If the Company exercises its Covenant Defeasance
Option, payment of the Notes may not be accelerated because of an Event of
Default specified in Sections 6.01(a)(iii) (with respect to the covenants
described in the immediately preceding paragraph), (iv), (v) and (vi). If the
Company exercises either its Legal Defeasance Option or its Covenant Defeasance
Option or upon satisfaction and discharge of this Indenture, the Subsidiary
Guarantees of the Subsidiary Guarantors will be automatically and
unconditionally re- leased.


Upon satisfaction of the conditions set forth in Section 8.02 and upon the
Company’s re- quest (and at the Company’s expense), the Trustee shall
acknowledge in writing the discharge of those obligations that the Company has
terminated.


(c)Notwithstanding Sections 8.01(a) and (b), the Company’s obligations under
Sections 2.03, 2.04, 2.05, 2.06, 2.07, 4.01, 4.04, 4.12, 7.07, 7.08, 8.04, 8.05,
and 8.06, and the obligations of the Trustee and the Paying Agent under Section
8.04 shall survive until the Notes have been paid in full. Thereafter, the
Company’s obligations under Sections 7.07 and 8.05 and the obligations of the
Company, Trustee and Paying Agent under Section 8.04 shall survive.



Section 8.02.    Conditions to Defeasance. In order to exercise either its Legal
Defeasance Option and give effect thereto (“Legal Defeasance”) or its Covenant
Defeasance Option and give effect thereto (“Covenant Defeasance”), (i) the
Company shall irrevocably deposit with the Trustee, as trust funds in trust, for
the benefit of the Holders, cash in Dollars, U.S. Government Obligations, or a
combination thereof, maturing as to principal and interest in such amounts as
will be sufficient, without consideration of any reinvestment of such interest,
in the opinion of a nationally recognized firm of independent public accountants
or a nationally recognized investment banking firm, to pay and discharge the
principal of, premium, if any, and interest on the outstanding Notes on the
Stated Maturity of such principal or installment of principal or interest; (ii)
in the case of Legal Defeasance, the Company shall have delivered to the Trustee
an Opinion of Counsel confirming that (A) the Company has received from, or
there has been published by, the Internal Revenue Service a ruling or (B) since
the date of this Indenture, there has been a change in the applicable U.S.
federal income tax law, in either case to the effect that, and based thereon
such Opinion of Counsel shall confirm that, the beneficial owners of the Notes
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Legal Defeasance and will be subject to U.S. federal income tax
on the same amounts, in the same manner and at the same times as would have been
the case if such Legal Defeasance had not occurred; (iii) in the case of
Covenant Defeasance, the Company shall have delivered to the Trustee an Opinion
of Counsel confirming that the beneficial owners of the Notes will not recognize
income, gain or loss for U.S. federal income tax purposes as a result of such
Covenant Defeasance and will be subject to U.S. federal income tax on the same
amounts, in the


65

--------------------------------------------------------------------------------




same manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred; (iv) no Default or Event of Default shall have
occurred and be continuing on the date of such deposit; (v) such Legal
Defeasance or Covenant Defeasance shall not result in a breach or violation of,
or constitute a Default under, this Indenture or any other material agreement or
instrument to which the Company is a party or by which it is bound; (vi) the
Company shall have delivered to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Company with the intent of preferring the
Holders of the Notes over the other creditors of the Company or with the intent
of defeating, hindering, delaying or defrauding creditors of the Company or
others; (vii) no event or condition shall exist that would prevent the Company
from making payments of the principal of, premium, if any, and inter- est on the
Notes on the date of such deposit; and (viii) the Company shall have delivered
to the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating
that all conditions precedent provided for relating to either the Legal
Defeasance or the Covenant Defeasance, as the case may be, have been complied
with.



Section 8.03.    Application of Trust Money. The Trustee or Paying Agent shall
hold in trust money and/or U.S. Government Obligations deposited with it
pursuant to this Article VIII. The Trustee or Paying Agent shall apply the
deposited money and the money from U.S. Government Obligations in accordance
with this Indenture to the payment of principal of, and premium, if any, and
interest on, the Notes.







Section 8.04.    Repayment to Company. After the Notes have been paid in full,
the Trustee and the Paying Agent shall promptly turn over to the Company any
excess money or securities held by them upon the written direction of the
Company.


Any money deposited with the Trustee or a Paying Agent pursuant to this Article
VIII for the payment of the principal of, premium, if any, or interest on, any
Note that remains unclaimed for two years after becoming due and payable shall
be paid to the Company on its request; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such money shall cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, shall at the
expense of the Company cause to be published once, in The New York Times or The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.
Section 8.05.    Indemnity for U.S. Government Obligations. The Company shall
pay and shall indemnify the Trustee and any Paying Agent against any tax, fee or
other charge imposed on or assessed against cash and/or U.S. Government
Obligations deposited with it pursuant to this Article VIII or the principal and
interest received on such cash and/or U.S. Government Obligations.


Section 8.06.    Reinstatement. If the Trustee or Paying Agent is unable to
apply any money or U.S. Government Obligations in accordance with this Article
VIII by reason of any legal proceeding or by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, the Company’s obligations under this Indenture and
the Notes shall be revived and reinstated as though no deposit had occurred
pursuant to this Article VIII until such time as the Trustee or Paying Agent is
permitted to apply all such money or U.S. Government Obligations in accordance
with this Article VIII; provided, however, that if the Company has made any
payment of principal of, or premium, if any, or interest on, any Notes because
of the reinstatement of its obligations under this Indenture and the Notes, the
Company shall be subrogated to the Holders’ rights to receive such payment from
the money or U.S. Government Obligations held by the Trustee or Paying Agent.


66

--------------------------------------------------------------------------------





ARTICLE IX


AMENDMENTS


Section 9.01.    Amendments and Supplements Permitted Without Consent of
Holders.


(a)Notwithstanding Section 9.02, the Company, the Subsidiary Guarantors and the
Trustee may amend or supplement this Indenture or the Notes without the consent
of any Holder to: (i) cure any ambiguity, defect or inconsistency or correct or
supplement any provision contained in this In- denture that may be defective or
inconsistent with any other provision contained in this Indenture; provided
that, in each case, such amendment or supplement shall not adversely affect the
interests of the Holders of the Notes; (ii) provide for uncertificated Notes in
addition to or in place of certificated Notes; (i) provide for the assumption of
the Company’s obligations to the Holders in the event of any transaction
involving the Company that is permitted under Article V in which the Company is
not the Surviving Person; (iv) make any change that would provide any additional
rights or benefits to Holders or does not adversely affect the legal rights of
any Holder; (v) comply with the requirements of the Commission in order to
effect or maintain the qualification of this Indenture under the TIA; (vi) add
additional Subsidiary Guarantors pursuant to Section 4.15 (which does not
require existing Subsidiary Guarantors to execute such supplemental indenture);
(vii) provide for the issuance of Additional Notes pursuant to Section 2.15 of
this Indenture; (viii) to release a Guarantor from its Guarantee when permitted
by this Indenture (which amendment does not require existing Subsidiary
Guarantors to execute such amendment); (ix) conform this Indenture or the Notes
to provisions of the “Description of Notes” in the Offering Memorandum to the
extent such provision was intended to be a substantially verbatim recitation
thereof; or (x) provide for the assumption (and addition of Subsidiary
Guarantors) on or after the Escrow Release Date referred to in Section 4.15(b)
and Section 4.21(f).


(b)Upon the Company’s request, after receipt by the Trustee of a resolution of
the Board of Directors authorizing the execution of any amended or supplemental
indenture, the Trustee shall join with the Company and the Subsidiary Guarantors
in the execution of any amended or supplemental indenture authorized or
permitted by the terms of this Indenture and to make any future appropriate
agreements and stipulations that may be contained in any such amended or
supplemental indenture, but the Trustee shall not be obligated to enter into an
amended or supplemental indenture that affects its own rights, duties, or
immunities under this Indenture or otherwise.


Section 9.02.    Amendments and Supplements Requiring Consent of Holders.


(a)Except as otherwise provided in Sections 6.04, 9.01(a) and 9.02(c), this
Indenture and the Notes may be amended or supplemented with the written consent
of the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (including consents obtained in connection with a tender offer
or exchange offer for the Notes), and any existing Default or Event of Default
or compliance with any provision of this Indenture or the Notes may be waived
with the consent of Holders of at least a majority in principal amount of the
then outstanding Notes (including consents obtained in connection with a tender
offer or exchange offer for the Notes).


(b)Upon the Company’s request and after receipt by the Trustee of a resolution
of the Board of Directors authorizing the execution of any supplemental
indenture, evidence of the Holders’ consent, and the documents described in
Section 9.06, the Trustee shall join with the Company and the Subsidiary
Guarantors in the execution of such amended or supplemental indenture unless
such amended or supplemental indenture affects the Trustee’s own rights, duties,
or immunities under this Indenture or otherwise, in which case the Trustee may
in its discretion, but not be obligated to, enter into such amended or
supplemental indenture.


(c)No such modification or amendment may, without the consent of the Holder of
each outstanding Note affected thereby, (with respect to any Notes held by a
nonconsenting holder): (i) change the


67

--------------------------------------------------------------------------------




Stated Maturity of the principal of, or any installment of interest on, any
Note, or reduce the principal amount thereof or the rate of interest thereon or
any premium payable upon the redemption thereof, or change the coin or currency
or the manner in which the principal of any Note or any premium or the interest
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment after the Stated Maturity thereof (or, in the case of
redemption, on or after the redemption date); (ii) extend the time for payment
of interest on the Notes; (iii) reduce the premium payable upon the redemption
of any such Note or change the time at which such Note may be redeemed, in each
case as described under Section 3.01 (but excluding, for the avoidance of doubt
(for purposes of all clauses herein), any change to advance notice provisions);
(iv) reduce the percentage in principal amount of outstanding Notes, the consent
of whose holders is required for any amended or supplemental indenture or the
consent of whose holders is required for any waiver of compliance with any
provision of this Indenture or any De- fault hereunder and the consequences
provided for hereunder; (v) modify any of the provisions of this In- denture
relating to any amended or supplemental indentures requiring the consent of
Holders or relating to the waiver of past defaults or relating to the waiver of
any covenant, except to increase the percentage of outstanding Notes required
for such actions or to provide that any other provision of this Indenture can-
not be modified or waived without the consent of the Holder of each Note
affected thereby; and (vi) modify the ranking of the Notes or any Subsidiary
Guarantee; (vii) release any Subsidiary Guarantor from any of its obligations
under its Subsidiary Guarantee other than in accordance with the terms of this
Indenture, or (viii) make any change in the provisions of this Indenture and the
Escrow Agreement set forth in Section 3.08 materially adverse to the Holders in
any material respect.


(d)It shall not be necessary for the consent of the Holders under this Section
9.02 to approve the particular form of any proposed amendment or waiver, but it
shall be sufficient if such con- sent approves the substance thereof. After an
amendment, supplement or waiver under this Section 9.02 becomes effective, the
Company shall mail to each Holder affected thereby a notice briefly describing
the amendment, supplement or waiver. Any failure of the Company to mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such amended or supplemental indenture or waiver.



Section 9.03.    [Reserved].


Section 9.04.    Revocation and Effect of Consents.


(a)Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder is a continuing consent by the Holder and every subsequent Holder of
a Note or portion of a Note that evidences the same Indebtedness as the
consenting Holder’s Note, even if notation of the con- sent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
his or her Note or portion of a Note if the Trustee receives the notice of
revocation before the date on which the Trustee receives an Officers’
Certificate certifying that the Holders of the requisite principal amount of
Notes have consented to the amendment or waiver.


(c)The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders of Notes entitled to consent to any amendment
or waiver. If a record date is fixed, then notwithstanding the provisions of the
immediately preceding paragraph, those Persons who were Holders of Notes at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to consent to such amendment or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders of Notes
after such record date. No consent shall be valid or effective for more than 90
days after such record date unless consents from Holders of the principal amount
of Notes required hereunder for such amendment or waiver to be effective shall
have also been given and not revoked within such 90-day period.


(d)After an amendment or waiver becomes effective it shall bind every Holder,
unless it is of the type described in Section 9.02(c), in which case the
amendment or waiver shall only bind each Holder


68

--------------------------------------------------------------------------------




that consented to it and every subsequent Holder of a Note that evidences the
same debt as the consenting Holder’s Note.



Section 9.05.    Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Company in exchange for all Notes may issue and
the Trustee shall authenticate new Notes that reflect the amendment, supplement
or waiver. Failure to make the appropriate notation or issue a new Note shall
not affect the validity and effect of such amendment, supplement or waiver.


Section 9.06.    Trustee Protected. The Trustee shall sign any amendment or
supple- mental indenture authorized pursuant to this Article IX if the amendment
does not adversely affect the rights, duties, liabilities or immunities of the
Trustee. If it does, the Trustee may, but need not, sign it. In signing such
amendment or supplemental indenture, the Trustee shall be entitled to receive
and, subject to Section 7.01, shall be fully protected in relying upon, an
Officers’ Certificate and Opinion of Counsel pursuant to Sections 12.04 and
12.05 as conclusive evidence that such amendment or supplemental indenture is
authorized or permitted by this Indenture, that it is not inconsistent herewith,
and that it will be valid and binding upon the Company in accordance with its
terms.





ARTICLE X
LIMITED GUARANTEE


Section 10.01.    Guarantee of Scripps Escrow Guaranteed Obligations.


(a)Scripps unconditionally and irrevocably guarantees that the Scripps Escrow
Guaranteed Obligations will be performed and will be promptly paid in full in
cash when due and payable, whether at the stated or accelerated maturity
thereof, on demand or otherwise, this guarantee being a guarantee of payment and
not of collectability and being absolute and in no way conditional or
contingent. In the event that a Special Mandatory Redemption is required
hereunder, Scripps will pay or cause to be paid to the Trustee for the benefit
of the Holders of the Notes the amount of such Scripps Escrow Guaranteed
Obligations which is then due and payable and unpaid. The obligations of the
Company here- under shall not be affected by the invalidity, unenforceability or
irrecoverability of the Scripps Escrow Guaranteed Obligations as against
Scripps, any other guarantor or any other Person. For purposes hereof, the
Scripps Escrow Guaranteed Obligations shall be due and payable when and as the
same shall be due and payable under the terms of this Indenture and the Note(s)
notwithstanding the fact that the collection or enforcement thereof may be
stayed or enjoined under any Bankruptcy Law or other applicable law. All
payments pursuant to this Article X shall be made in the same currency as the
underlying Scripps Escrow Guaranteed Obligations.


(b)For the avoidance of doubt, the maximum aggregate liability of the Company
pursuant to this Article X shall not exceed the Scripps Escrow Guaranteed
Obligations.


Section 10.02.    Continuing Obligation. Scripps acknowledges that the Trustee
has entered into this Indenture in reliance on this Article X being a continuous
irrevocable agreement, and Scripps agrees that its guarantee may not be revoked
in whole or in part and that its obligations hereunder shall terminate only in
accordance with Section 10.08.



Section 10.03.    Waivers with Respect to Guaranteed Obligations. Scripps
waives, to the fullest extent permitted by the provisions of applicable law, all
of the following (including all defenses, counterclaims and other rights of any
nature based upon any of the following):


69

--------------------------------------------------------------------------------






(a)presentment, demand for payment and protest of nonpayment of any of the
Scripps Escrow Guaranteed Obligations, and notice of protest, dishonor or
nonperformance;


(b)notice of any Default or any inability to enforce performance of the
obligations of the Company or any other Person with respect to this Indenture or
notice of any acceleration of maturity of the obligations covered by the Scripps
Escrow Guaranteed Obligations;


(c)demand for performance or observance of, and any enforcement of any provision
of this Indenture or the Scripps Escrow Guaranteed Obligations or any pursuit or
exhaustion of rights or remedies with respect to this Indenture or against the
Company or any other Person in respect of the Scripps Escrow Guaranteed
Obligations or any requirement of diligence or promptness on the part of the
Trustee in connection with any of the foregoing;


(d)any act or omission on the part of the Trustee which may impair or prejudice
the rights of Scripps, including rights to obtain subrogation, exoneration,
contribution, indemnification or any other reimbursement from the Company or any
other Person, or otherwise operate as a deemed release or discharge;


(e)any statute of limitations or any statute or rule of law which provides that
the ob- ligation of a surety must be neither larger in amount nor in other
respects more burdensome than the obligation of the principal;


(f)
any law which would otherwise require any election of remedies by the Trustee;



(g)all demands and notices of every kind with respect to the foregoing (except
as specifically provided for in this Indenture); and


(h)to the extent not referred to above, all defenses (other than payment) which
the Company may now or hereafter have to the payment of the Scripps Escrow
Guaranteed Obligations, together with all suretyship defenses, which could
otherwise be asserted by Scripps.


Scripps represents that it has obtained the advice of counsel as to the extent
to which suretyship and other defenses may be available to it with respect to
its obligations hereunder in the absence of the waivers contained in this
Section 10.03.


No delay or omission on the part of the Trustee in exercising any right under
this Indenture or under any guarantee of the Scripps Escrow Guaranteed
Obligations shall operate as a waiver or relinquishment of such right. None of
the rights of the Trustee shall at any time in any way be prejudiced or impaired
by any act or failure to act on the part of the Company or any other guarantor,
or by any non- compliance by the Company or any other guarantor with the terms,
provisions and covenants of this In- denture, regardless of any knowledge
thereof which the Trustee may have or otherwise be charged with.




70

--------------------------------------------------------------------------------





Section 10.04.    Information. Scripps has made such investigation as it deems
desirable of the risks undertaken by it in guaranteeing the Scripps Escrow
Guaranteed Obligations and is fully satisfied that it understands all such
risks. Scripps waives any obligation which may now or hereafter exist on the
part of the Trustee to inform it of the risks being undertaken by guaranteeing
the Scripps Escrow Guaranteed Obligations or of any changes in such risks and,
from and after the date hereof, Scripps undertakes to keep itself informed of
such risks and any changes therein.


Section 10.05. Subrogation. The Company agrees that, until the Scripps Escrow
Guaranteed Obligations are paid in full, it will not exercise any right of
reimbursement, subrogation, contribution, offset or other claims against the
Company or any other guarantor arising by contract or operation of law in
connection with any payment made or required to be made by Scripps pursuant to
this Article X.


Section 10.06.    Subordination. Scripps covenants and agrees that all
Indebtedness, claims and liabilities now or hereafter owing by the Company or
any other guarantor to Scripps, whether arising hereunder or otherwise, are
subordinated to the prior payment in full of the Scripps Escrow Guaranteed
Obligations and are so subordinated as a claim against Scripps or any of its
assets, whether such claim be in the ordinary course of business or in the event
of voluntary or involuntary liquidation, dissolution, insolvency or bankruptcy,
so that no payment with respect to any such Indebtedness, claim or liability
will be made or received while any Event of Default exists.
Section 10.07.    Assignment. Scripps may not assign its rights or obligations
under the Scripps Escrow Guaranteed Obligations without the written consent of
the Trustee.


Section 10.08. Termination. The Scripps Escrow Guaranteed Obligations shall
automatically terminate upon the earlier of (a) the time the Escrow Release is
consummated and (b) the date the Scripps Escrow Guaranteed Obligations are paid
in full.



ARTICLE XI


SUBSIDIARY GUARANTEES


Section 11.01.    Subsidiary Guarantees.


(b)Each Subsidiary Guarantor hereby, jointly and severally, unconditionally
guarantees to each Holder of a Note authenticated and delivered by the Trustee
that: (i) the principal of, premium, if any, and interest on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, to the extent lawful, and all other Obligations of the Company to
the Holders or the Trustee under this Indenture and the Notes will be promptly
paid in full, all in accordance with the terms of this Indenture and the Notes;
and (ii) in case of any extension of time of payment of any Notes or any of such
other Obligations, that the Notes will be promptly paid in full when due in
accordance with the terms of such extension or renewal, whether at Stated
Maturity, by acceleration or otherwise. In the event that the Company fails to
pay any amount guaranteed by the Subsidiary Guarantors for any reason
whatsoever, the Subsidiary Guarantors will be jointly and severally obligated to
pay such amount immediately. The Subsidiary Guarantors hereby further agree that
their Obligations under this Indenture and the Notes shall be unconditional,
regardless of the validity, regularity or enforceability of this Indenture or
the Notes, the absence of any action to enforce this Indenture or the Notes, any
waiver or consent by any Holder with respect to any provisions of this Indenture
or the Notes, any modification or amendment of, or supplement to, this Indenture
or the Notes, the recovery of any judgment against the Company or any action to
en- force any such judgment, or any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a Subsidiary Guarantor.
Each Subsidiary Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company,
protest, notice and all demands whatsoever and covenants that its Subsidiary
Guarantee of the Company’s Obligations under this Indenture and the Notes will
not be


71

--------------------------------------------------------------------------------




discharged except by complete performance by the Company or another Guarantor of
such Obligations. If any Holder or the Trustee is required by any court or
otherwise to re- turn to the Company, any Subsidiary Guarantor or a Custodian of
the Company or a Subsidiary Guarantor any amount paid by the Company or any
Subsidiary Guarantor to the Trustee or such Holder, the Subsidiary Guarantee of
the Company’s Obligations under this Indenture and the Notes by each Subsidiary
Guarantor shall, to the extent previously discharged as a result of any such
payment, be immediately reinstated and be in full force and effect. Each
Subsidiary Guarantor hereby acknowledges and agrees that, as be- tween the
Subsidiary Guarantors, on the one hand, and the Holders and the Trustee, on the
other hand, (x) the maturity of the Company’s Obligations under this Indenture
and the Notes may be accelerated as provided in Article VI for purposes of the
Subsidiary Guarantees notwithstanding any stay, injunction or other prohibition
preventing such acceleration, and (y) in the event of any declaration of
acceleration of the Company’s Obligations under this Indenture and the Notes as
provided in Article VI, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantors for the purpose of
the Subsidiary Guarantees.


(c)Each Subsidiary Guarantor hereby waives all rights of subrogation,
contribution, reimbursement and indemnity, and all other rights, that such
Subsidiary Guarantor would have against the Company at any time as a result of
any payment in respect of its Subsidiary Guarantee (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise).


(d)Each Subsidiary Guarantor that makes or is required to make any payment in
respect of its Subsidiary Guarantee shall be entitled to seek contribution from
the other Subsidiary Guarantors to the extent permitted by applicable law;
provided that each Subsidiary Guarantor agrees that any such claim for
contribution that such Subsidiary Guarantor may have against any other
Subsidiary Guarantor shall be subrogated to the prior payment in full in cash of
all Obligations owed to Holders under or in respect of the Notes.


(e)Upon the sale or disposition (whether by merger, stock purchase or issuance
of Capital Stock, asset sale or otherwise) of a Subsidiary Guarantor (or
substantially all of its assets) to a Person which is not the Company or a
Subsidiary of the Company, or upon the liquidation, dissolution or winding up of
such Subsidiary Guarantor, which is otherwise in compliance with this Indenture,
such Subsidiary Guarantor shall be deemed released from all its obligations
under its Subsidiary Guarantee; provided that any such termination shall occur
only to the extent that all obligations of such Subsidiary Guarantor under all
of its guarantees of, and under all of its pledges of assets or other security
interests which secure, other Indebtedness of the Company under any Senior
Credit Facilities shall also terminate upon such release, sale or transfer.


(f)Each Subsidiary Guarantor may consolidate with or merge into or sell its
assets to the Company or another Subsidiary Guarantor without limitation. A
Subsidiary Guarantor may consolidate with or merge into or sell its assets to a
corporation other than the Company or another Subsidiary Guarantor (whether or
not affiliated with such Subsidiary Guarantor, but subject to the provisions
described in Section 11.01(d)), provided that (a) if the Surviving Person is not
the Subsidiary Guarantor, the Surviving Person agrees to assume such Subsidiary
Guarantor’s obligations under its Subsidiary Guarantee and all its obligations
under this Indenture and (b) such transaction does not (i) violate any covenants
set forth in this Indenture or (ii) result in a Default or Event of Default
under this Indenture immediately thereafter that is continuing.


(g)The Subsidiary Guarantee of each Subsidiary Guarantor will be automatically
and unconditionally released (i) upon the designation of such Subsidiary
Guarantor as an Unrestricted Subsidiary in compliance with Section 4.18, (ii) to
the extent that such Subsidiary Guarantor is not an Immaterial Subsidiary solely
due to the operation of clause (i) of the definition of “Immaterial Subsidiary,”
upon the release of the Guarantee referred to in such clause, (iii) in
connection with a Legal Defeasance or Covenant Defeasance of this Indenture or
(iv) upon satisfaction and discharge of this Indenture.


(h)If any Subsidiary Guarantor becomes an Immaterial Subsidiary, the Company
shall have the right, by execution and delivery of a supplemental indenture to
the Trustee, to cause such Immaterial Subsidiary to cease to be a Subsidiary
Guarantor, subject to the requirement that such Subsidiary Guarantor shall


72

--------------------------------------------------------------------------------




be required to become a Subsidiary Guarantor if it ceases to be an Immaterial
Subsidiary and is not an Unrestricted Subsidiary; provided, further, that such
Immaterial Subsidiary shall not be permitted to Guarantee any Senior Credit
Facility or other Indebtedness of the Company or the other Subsidiary Guarantors
unless and until it again becomes a Subsidiary Guarantor.



Section 11.02.    Trustee to Include Paying Agents. In case at any time any
Paying Agent other than the Trustee shall have been appointed by the Company,
the term “Trustee” as used in this Article XI shall (unless the context shall
otherwise require) be construed as extending to and including such Paying Agent
within its meaning as fully and for all intents and purposes as if such Paying
Agent were named in this Article XI in place of the Trustee.


Section 11.03.    Limits on Subsidiary Guarantees. Each Subsidiary Guarantor,
and by its acceptance hereof each Holder, hereby confirms that it is the
intention of all such parties that the guarantee by each Subsidiary Guarantor
pursuant to its Subsidiary Guarantee not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar Federal or state law. To
effectuate the foregoing intention, the Holders and each Subsidiary Guarantor
hereby irrevocably agree that the obligations of each Subsidiary Guarantor under
the Subsidiary Guarantees shall be limited to the maximum amount as will, after
giving effect to all other contingent and fixed liabilities of each Subsidiary
Guarantor, result in the obligations of each Subsidiary Guarantor under the
Subsidiary Guarantees not constituting such fraudulent transfer or conveyance.


Section 11.04.    Execution of Subsidiary Guarantee. To evidence its Subsidiary
Guarantee set forth in Article XI, each Subsidiary Guarantor hereby agrees that
the execution and delivery of this Indenture or a supplemental indenture hereto,
as the case may be, executed on behalf of each Subsidiary Guarantor by either
manual or facsimile signature of one Officer or other person duly authorized by
all necessary corporate action of each Subsidiary Guarantor who shall have been
duly authorized to so execute by all requisite corporate action shall constitute
its delivery of its Subsidiary Guarantee. Each of the Subsidiary Guarantors
hereby agrees that its Subsidiary Guarantee set forth in Article XI shall remain
in full force and effect notwithstanding any failure to endorse on each Note a
notation of such Subsidiary Guarantee. If an Officer of a Subsidiary Guarantor
whose signature is on this Indenture or a supplemental indenture no longer holds
that office at the time the Trustee authenticates the Note or at any time
thereafter, such Subsidiary Guarantor’s Subsidiary Guarantee of such Note shall
nevertheless be valid. The delivery of any Note by the Trustee, after the
authentication thereof hereunder, shall constitute due delivery of any
Subsidiary Guarantee set forth in this Indenture on behalf of each Subsidiary
Guarantor.


Section 11.05.    Stay, Extension and Usury Laws. Each Subsidiary Guarantor
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law wherever enacted, now or at
any time hereafter in force, that would prohibit or forgive each Subsidiary
Guarantor from per- forming its Subsidiary Guarantee as contemplated herein or
which might affect the covenants or the performance of this Indenture and Notes;
and each such Subsidiary Guarantor (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power granted to the Trustee pursu- ant to this Indenture, but will suffer
and permit the execution of every such power as though no such law has been
enacted.




73

--------------------------------------------------------------------------------







ARTICLE XII


MISCELLANEOUS


Section 12.01.    [Reserved].


Section 12.02.    Notices. Any notice or communication by the Company, any
Subsidiary Guarantor or the Trustee to the other is duly given if in writing and
delivered in person, mailed by registered or certified mail, postage prepaid,
return receipt requested or delivered by telecopier or overnight air courier
guaranteeing next day delivery to the other’s address:
If to the Company or to any Subsidiary Guarantor: The E.W. Scripps Company
312 Walnut Street
Cincinnati, OH 45202
Attention: William Appleton, Senior Vice President and General Counsel
Facsimile: (513) 977-3997


With a copy to:


Dickinson Wright PLLC 150 E. Gay Street
Suite 2400
Columbus, OH 43215 Attention: Harlan W. Robins Facsimile: (844) 670-6009


If to the Trustee:


U.S. Bank Corporate Trust Services 425 Walnut Street
6th Floor
Cincinnati, OH 45202 Attention: William Sicking Facsimile: (513) 632-4278


The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.


All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; the date receipt is acknowledged, if mailed by registered or
certified mail; when answered back, if telecopied; and the next Business Day
after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery.




74

--------------------------------------------------------------------------------




Any notice or communication to a Holder shall be mailed by first-class mail to
his or her address shown on the register maintained by the Registrar. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders. If a notice or communication is
mailed in the manner provided above within the time prescribed, it is duly
given, whether or not the addressee receives it. If the Company mails a notice
or communication to Holders, it shall mail a copy to the Trustee and each Agent
at the same time.



Section 12.03.    [Reserved].


Section 12.04.    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee: (a) an Officers’
Certificate (which shall include the statements set forth in Section 12.05)
stating that, in the opinion of the signers, all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been complied with; and (b) an Opinion of Counsel (which shall
include the statements set forth in Section 12.05) stating that, in the opinion
of such counsel, all such conditions precedent provided for in this Indenture
relating to the proposed action have been complied with.


Section 12.05.    Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture shall include: (1) a statement that the Person
making such certificate or opinion has read such covenant or condition; (2) a
brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based; (3) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an in-
formed opinion as to whether or not such covenant or condition has been complied
with; and (4) a statement as to whether, in such Person’s opinion, such
condition or covenant has been complied with.


Section 12.06. Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.


Section 12.07. Legal Holidays. If a payment date is a Legal Holiday, payment may
be made at that place on the next succeeding day that is not a Legal Holiday,
and no interest shall accrue for the intervening period.


Section 12.08.    No Personal Liability of Directors, Officers, Employees and
Stockholders. No director, officer, employee, incorporator or stockholder of the
Company or any Subsidiary Guarantor, as such, shall have any liability for any
obligations of the Company or the Subsidiary Guarantors under this Indenture,
the Notes and the Subsidiary Guarantees, or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for the issuance of the Notes.


Section 12.09.    Counterparts. This Indenture may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


Section 12.10.    Initial Appointments, Compliance Certificates. The Company
initially appoints the Trustee as Paying Agent, Registrar and authenticating
agent. The first compliance certificate to be delivered by the Company to the
Trustee pursuant to Section 4.03 shall be for the fiscal year ending on December
31, 2019.




75

--------------------------------------------------------------------------------





Section 12.11.    GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THIS INDENTURE AND THE NOTES, WITHOUT REGARD TO THE CON- FLICT OF LAWS
PROVISIONS THEREOF.


Section 12.12.    No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries, and no other indenture, loan or debt
agreement may be used to interpret this Indenture.


Section 12.13.    Successors. All agreements of the Company in this Indenture
and the Notes shall bind any successor of the Company. All agreements of each of
the Subsidiary Guarantors in this Indenture shall bind any of their respective
successors. All agreements of the Trustee in this Indenture shall bind its
successor.


Section 12.14.    Severability. If any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


Section 12.15.    Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table, and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture, and shall in no way modify or restrict any
of the terms or provisions of this Indenture.






76

--------------------------------------------------------------------------------





 
SCRIPPS ESCROW, INC.
 
 
 
By:
/s/ Lisa A. Knutson
 
Lisa A. Knutson
 
Vice President



 
THE E.W. SCRIPPS COMPANY
 
 
 
By:
/s/ William Appleton
 
William Appleton
 
Executive Vice President and General Counsel









































































[Signature page to Indenture]




--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
/s/ William E. Sicking
 
William E. Sicking
 
Vice President & Trust Officer





























































































[Signature page to Indenture]




--------------------------------------------------------------------------------





APPENDIX A




Provisions Relating to Initial Notes and Additional Notes




1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Indenture of which this
Appendix A is a part.


2.
The Securities.



2.1    Form and Dating. The Initial Notes issued on the date hereof will be (i)
offered and sold by the Company pursuant to the Purchase Agreement and (ii)
resold, initially only to (A) QIBs in reliance on Regulation D and (B) Persons
other than U.S. Persons (as defined in Regulation S) in reliance on Regulation
S. Such Initial Notes may thereafter be transferred to, among others, QIBs and
purchasers in reliance on Regulation S.


(a)Global Notes. Rule 144A Notes shall be issued initially in the form of one or
more permanent global Notes in definitive, fully registered form (collectively,
the “Rule 144A Global Note”) and Regulation S Notes shall be issued initially in
the form of one or more global Notes (collectively, the “Regulation S Global
Note”), in each case, without interest coupons and bearing the Global Notes
Legend and Restricted Notes Legend, which shall be deposited on behalf of the
purchasers of the Notes represented thereby with the Notes Custodian, and
registered in the name of the Depositary or a nominee of the Depositary, duly
executed by the Company and authenticated by the Trustee as provided in this
Indenture. Beneficial ownership interests in the Regulation S Global Note shall
not be exchangeable for interests in the Rule 144A Global Note or any other Note
without a Restricted Notes Legend until the expiration of the Restricted Period.
The Rule 144A Global Note and the Regulation S Global Note are each referred to
herein as a “Global Note” and are collectively referred to herein as “Global
Notes.” The aggregate principal amount of the Global Notes may from time to time
be increased or decreased by adjustments made on the records of the Trustee and
the Depositary or its nominee as hereinafter provided.


(b)Book-Entry Provisions. This Section 2.1(b) shall apply only to a Global Note
deposited with or on behalf of the Depositary. The Company shall execute and the
Trustee shall, in accordance with this Section 2.1(b) and pursuant to an order
of the Company, authenticate and deliver initially one or more Global Notes that
(a) shall be registered in the name of the Depositary for such Global Note or
Global Notes or the nominee of such Depositary and (b) shall be delivered by the
Trustee to such Depositary or pursuant to such Depositary’s instructions or held
by the Trustee as Notes Custodian.


Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary or by the Trustee as Notes Custodian or under such Global
Note, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices of such Depositary governing the
exercise of the rights of a holder of a beneficial interest in any Global Note.


(c)Definitive Notes. Except as provided in Sections 2.3 and 2.4, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated Notes.


2.2    Authentication. The Trustee shall authenticate and make available for
delivery upon a written order of the Company signed by two Officers the (A)
Initial Notes for original issue on the Issue Date in an aggregate principal
amount of $500,000,000 and (B) Additional Notes for original issue on a date
subsequent




--------------------------------------------------------------------------------




to the Issue Date. Such order shall specify the amount of the Notes to be
authenticated, the date on which the original issue of Notes is to be
authenticated and whether the Notes are to be Initial Notes or Additional Notes.


2.3
Transfer and Exchange.



(a)    Transfer and Exchange of Definitive Notes. When Definitive Notes are
presented to the Registrar with a request:


(x)to register the transfer of such Definitive Notes; or


(y)to exchange such Definitive Notes for an equal principal amount of Definitive
Notes of other authorized denominations, the Registrar shall register the
transfer or make the ex- change as requested if its reasonable requirements for
such transaction are met; provided, how- ever, that the Definitive Notes
surrendered for transfer or exchange:


(i)    shall be duly endorsed or accompanied by a written instrument of trans-
fer in form reasonably satisfactory to the Company and the Registrar, duly
executed by the Holder thereof or his attorney duly authorized in writing; and


(ii)    are accompanied by the following additional information and documents,
as applicable:


(A)    if such Definitive Notes are being delivered to the Registrar by a Holder
for registration in the name of such Holder, without transfer, a certification
from such Holder to that effect (in the form set forth on the reverse side of
the Initial Note); or


(B)    if such Definitive Notes are being transferred to the Company, a
certification to that effect (in the form set forth on the reverse side of the
Initial Note); or


(C)    if such Definitive Notes are being transferred pursuant to an ex- emption
from registration in accordance with Rule 144 under the Securities Act or in
reliance upon another exemption from the registration requirements of the
Securities Act, (i) a certification to that effect (in the form set forth on the
reverse side of the Initial Note) and (ii) if the Company so requests, an
opinion of counsel or other evidence reasonably satisfactory to it as to the
compliance with the restrictions set forth in the legend set forth in Section
2.3(e)(i).


(b)Restrictions on Transfer of a Definitive Note for a Beneficial Interest in a
Global Note. A Definitive Note may not be exchanged for a beneficial interest in
a Global Note except upon satisfaction of the requirements set forth below. Upon
receipt by the Trustee of a Definitive Note, duly endorsed or accompanied by a
written instrument of transfer in form reasonably satisfactory to the Company
and the Registrar, together with:


(ii)certification (in the form set forth on the reverse side of the Initial
Note) that such Definitive Note is being transferred (A) to a QIB in accordance
with Rule 144A or (B) outside the United States in an offshore transaction
within the meaning of Regulation S and in compliance with Rule 904 under the
Securities Act; and


(iii)written instructions directing the Trustee to make, or to direct the Notes
Custodian to make, an adjustment on its books and records with respect to such
Global Note to reflect an increase in the aggregate principal amount of the
Notes represented by the Global Note, such instructions to contain information
regarding the Depositary account to be credited with such in- crease,






--------------------------------------------------------------------------------




then the Trustee shall cancel such Definitive Note and cause, or direct the
Notes Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Notes Custodian, the
aggregate principal amount of Notes represented by the Global Note to be
increased by the aggregate principal amount of the Definitive Note to be
exchanged and shall credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Global Note equal to
the principal amount of the Definitive Note so canceled. If no Global Notes are
then outstanding and the Global Note has not been previously exchanged for
certificated securities pursuant to Section 2.4, the Company shall issue and the
Trustee shall authenticate, upon written order of the Company in the form of an
Officers’ Certificate, a new Global Note in the appropriate principal amount.


(c)
Transfer and Exchange of Global Notes.



(i)The transfer and exchange of Global Notes or beneficial interests therein
shall be effected through the Depositary, in accordance with this Indenture
(including applicable restrictions on transfer set forth herein, if any) and the
procedures of the Depositary therefor. A transferor of a beneficial interest in
a Global Note shall deliver a written order given in accordance with the
Depositary’s procedures containing information regarding the participant account
of the Depositary to be credited with a beneficial interest in such Global Note
or another Global Note and such account shall be credited in accordance with
such order with a beneficial interest in the applicable Global Note and the
account of the Person making the transfer shall be debited by an amount equal to
the beneficial interest in the Global Note being transferred. Transfers by an
owner of a beneficial interest in the Rule 144A Global Note to a transferee who
takes delivery of such interest through the Regulation S Global Note, whether
before or after the expiration of the Restricted Period, shall be made only upon
receipt by the Trustee of a certification from the transferor to the effect that
such transfer is being made in accordance with Regulation S or (if available)
Rule 144 under the Securities Act and that, if such transfer is being made prior
to the expiration of the Restricted Period, the interest transferred shall be
held immediately thereafter through Euroclear or Clearstream.


(ii)If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Global Note to which such interest is being transferred in an
amount equal to the principal amount of the interest to be so transferred, and
the Registrar shall reflect on its books and records the date and a
corresponding decrease in the principal amount of the Global Note from which
such interest is being transferred.


(iii)Notwithstanding any other provisions of this Appendix (other than the
provisions set forth in Section 2.4), a Global Note may not be transferred as a
whole except by the Depositary to a nominee of the Depositary or by a nominee of
the Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary.


(iv)In the event that a Global Note is exchanged for Definitive Notes pursuant
to Section 2.4, such Notes may be exchanged only in accordance with such
procedures as are substantially consistent with the provisions of this Section
2.3 (including the certification requirements set forth on the reverse of the
Initial Notes intended to ensure that such transfers comply with Rule 144A,
Regulation S or such other applicable exemption from registration under the
Securities Act, as the case may be) and such other procedures as may from time
to time be adopted by the Company.


(d)
Restrictions on Transfer of Regulation S Global Note.



(i)Prior to the expiration of the Restricted Period, interests in the Regulation
S Global Note may only be held through Euroclear or Clearstream. During the
Restricted Period, beneficial ownership interests in the Regulation S Global
Note may only be sold, pledged or transferred through Euroclear or Clearstream
in accordance with the Applicable Procedures and only (A) to the Company, (B) so
long as such security is eligible for resale pursuant to Rule 144A, to a person
whom the selling holder reasonably believes is a QIB that purchases




--------------------------------------------------------------------------------




for its own account or for the account of a QIB to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, (C) in an
offshore transaction in accordance with Regulation S, (D) pursuant to an
exemption from registration under the Securities Act provided by Rule 144 (if
applicable) under the Securities Act or (E) pursuant to an effective
registration statement under the Securities Act, in each case, in accordance
with any applicable securities laws of any state of the United States. Prior to
the expiration of the Restricted Period, transfers by an owner of a beneficial
interest in the Regulation S Global Note to a transferee who takes delivery of
such interest through the Rule 144A Global Note shall be made only in accordance
with Applicable Procedures and upon receipt by the Trustee of a written
certification from the transferor of the beneficial interest in the form
provided on the reverse of the Initial Note to the effect that such transfer is
being made to a person whom the transferor reasonably believes is a QIB within
the meaning of Rule 144A in a trans- action meeting the requirements of Rule
144A. Such written certification shall no longer be required after the
expiration of the Restricted Period.


(ii)Upon the expiration of the Restricted Period, beneficial ownership interests
in the Regulation S Global Note shall be transferable in accordance with
applicable law and the other terms of this Indenture.


(e)
Legend.



(i)Except as permitted by the following paragraphs (ii), (iii) or (iv), each
Note certificate evidencing the Global Notes and the Definitive Notes (and all
Notes issued in exchange therefor or in substitution thereof) shall bear a
legend in substantially the following form (each defined term in the legend
being defined as such for purposes of the legend only):


THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMP- TION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PRO- VIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVI- DENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANS- FERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITU- TIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECU- RITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO RE- QUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN
EFFECTIVE REGIS- TRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE




--------------------------------------------------------------------------------




MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RE- SALE
OF THE SECURITY EVIDENCED HEREBY.


(ii)Upon any sale or transfer of a Transfer Restricted Note that is a Definitive
Note, the Registrar shall permit the Holder hereto to exchange such Transfer
Restricted Note for a Definitive Note that does not bear the legends set forth
above and rescind any restriction on the transfer of such Transfer Restricted
Note if the Holder certifies in writing to the Registrar that its request for
such ex- change was made in reliance on Rule 144 (such certification to be in
the form set forth on the reverse of the Initial Note).


(iii)Upon a sale or transfer after the expiration of the Restricted Period of
any Initial Note (or Additional Note) acquired pursuant to Regulation S, all
requirements that such Initial Note (or such Additional Note) bear the
Restricted Notes Legend shall cease to apply and the requirements requiring any
such Initial Note (or such Additional Note) be issued in global form shall
continue to apply.


(iv)In addition, after one year after the last date of initial issuance of the
Notes the Company may cause the Restricted Notes Legend to be removed upon
delivery of an Opinion of Counsel that such legend may be removed in compliance
with U.S. securities laws.


(f)    Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for Definitive Notes,
transferred, redeemed, repurchased or canceled, such Global Note shall be
returned by the Depositary to the Trustee for cancellation or retained and
canceled by the Trustee. At any time prior to such cancellation, if any
beneficial interest in a Global Note is exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, the principal amount of Notes represented by such
Global Note shall be reduced and an adjustment shall be made on the books and
records of the Trustee (if it is then the Notes Custodian for such Global Note)
with respect to such Global Note, by the Trustee or the Notes Custodian, to
reflect such reduction.
(g)
Obligations with Respect to Transfers and Exchanges of Notes.



(i)the Company shall execute and the Trustee shall authenticate, Definitive
Notes and Global Notes at the Registrar’s request.


(ii)No service charge shall be made for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax, assessments, or similar governmental charge payable in connection
therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchange or transfer pursuant to Sections 3.06,
4.06, 4.08 and
9.05 of this Indenture).


(iii)Prior to the due presentation for registration of transfer of any Note, the
Company, the Trustee, the Paying Agent or the Registrar may deem and treat the
person in whose name a Note is registered as the absolute owner of such Note for
the purpose of receiving payment of principal of and interest on such Note and
for all other purposes whatsoever, whether or not such Note is overdue, and none
of the Company, the Trustee, the Paying Agent or the Registrar shall be affected
by notice to the contrary.


(iv)The Company shall not be required to make and the Registrar need not
register transfers or exchanges of Notes selected for redemption (except, in the
case of Notes to be redeemed in part, the portion thereof not to be redeemed) or
any Notes for a period of 15 days before a selection of Notes to be redeemed.


(v)All Notes issued upon any transfer or exchange pursuant to the terms of this
In- denture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Note surrendered upon such transfer or
exchange.


(h)
No Obligation of the Trustee.







--------------------------------------------------------------------------------




(i)    The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depositary or any
other Person with respect to the ac- curacy of the records of the Depositary or
its nominee or of any participant or member thereof, with respect to any
ownership interest in the Notes or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depositary) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Notes shall be given or made only to the registered Holders (which
shall be the Depositary or its nominee in the case of a Global Note). The rights
of beneficial owners in any Global Note shall be exercised only through the
Depositary subject to the applicable rules and procedures of the Depositary. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its members, participants and any
beneficial owners.


(ii)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.


2.4    Definitive Notes.


(a)A Global Note deposited with the Depositary or with the Trustee as Notes
Custodian pursuant to Section 2.1 shall be transferred to the beneficial owners
thereof in the form of Definitive Notes in an aggregate principal amount equal
to the principal amount of such Global Note, in exchange for such Global Note,
only if such transfer complies with Section 2.3 and (i) the Depositary notifies
the Company that it is unwilling or unable to continue as a Depositary for such
Global Note or if at any time the Depositary ceases to be a “clearing agency”
registered under the Exchange Act, and a successor depositary is not appointed
by the Company within 90 days of such notice, or (ii) an Event of Default has
occurred and is continuing or (iii) the Company, in its sole discretion,
notifies the Trustee in writing that it elects to cause the issuance of
certificated Notes under this Indenture.


(b)Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.4 shall be surrendered by the Depositary to the
Trustee, to be so transferred, in whole or from time to time in part, without
charge, and the Trustee shall authenticate and deliver, upon such trans- fer of
each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of authorized denominations. Any portion of a Global Note
transferred pursuant to this Section 2.4 shall be executed, authenticated and
delivered only in denominations of $2,000 and integral multiples of $1,000 in
excess thereof and registered in such names as the Depositary shall direct. Any
certificated Initial Note or Additional Note not originally issued and sold
pursuant to an effective registration statement under the Securities Act in the
form of a Definitive Note delivered in exchange for an interest in the Global
Note shall, except as otherwise provided by Section 2.3(e), bear the Restricted
Notes Legend.


(c)Subject to the provisions of Section 2.4(b), the registered Holder of a
Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.


(d)
In the event of the occurrence of any of the events specified in Section
2.4(a)(i),

(ii) or (iii), the Company will promptly make available to the Trustee a
reasonable supply of Definitive Notes in fully registered form without interest
coupons.






